Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT AND PLEDGE AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND PLEDGE AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of August 31, 2012, by and among
SWISHER HYGIENE, INC., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors party hereto, the Required Lenders under and as defined in the
hereinafter defined Credit Agreement, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent under the hereinafter defined Credit
Agreement (the “Administrative Agent”).

BACKGROUND STATEMENT

A. The Borrower is party to the Credit Agreement dated as of March 30, 2011,
among the Borrower, the Lenders party thereto from time to time and the
Administrative Agent (as amended by the First Amendment to Credit Agreement and
Pledge and Security Agreement dated as of August 12, 2011, Second Amendment to
Credit Agreement dated as of April 12, 2012, Third Amendment to Credit Agreement
dated as of May 15, 2012, Fourth Amendment to Credit Agreement dated as of
May 30, 2012, Fifth Amendment to Credit Agreement dated as of June 28, 2012, and
Sixth Amendment to Credit Agreement dated as of July 30, 2012, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

B. In connection with and as a condition to the initial and continued extensions
of credit under the Credit Agreement, the Borrower and certain of its
subsidiaries, pursuant to a Pledge and Security Agreement, dated as of March 30,
2011 (as amended by the First Amendment to Credit Agreement and Pledge and
Security Agreement dated as of August 12, 2011, the “Security Agreement”), have
granted in favor of the Administrative Agent a security interest in and Lien
upon the Collateral described therein as security for their obligations under
the Credit Agreement, the Guaranty and the other Credit Documents.

C. The Borrower has requested certain amendments to the Credit Agreement and
Security Agreement and the Required Lenders have agreed to make such amendments
on the terms and subject to the conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Amendments to the Credit Agreement. The Credit Agreement, excluding the
Exhibits and Schedules thereto (except for Schedule 1.1(a)), is hereby amended
by restating the Credit Agreement in the form of Exhibit A hereto.

1.2 Exhibit B-3 to the Credit Agreement. The Credit Agreement is hereby amended
by adding the Form of Letter of Credit Notice attached as Exhibit B hereto,
which shall serve as Exhibit B-3 to the Credit Agreement.



--------------------------------------------------------------------------------

1.3 Exhibit G to the Credit Agreement. The Credit Agreement is hereby amended by
adding the Form of Borrowing Base Certificate attached as Exhibit C hereto,
which shall serve as Exhibit G to the Credit Agreement.

ARTICLE II

AMENDMENTS TO SECURITY AGREEMENT

2.1 Amendments to Section 2.2 (Security for Secured Obligations) of the Security
Agreement. Section 2.2 of the Security Agreement is hereby amended by deleting
the word “and” immediately preceding subpart (iii) and adding the following
immediately prior to the last parenthetical:

“and (iv) obligations under any bank products provided to any Credit Party by
any Lender including, but not limited to, any automated clearing house program,
other electronic funds transfer arrangements, overdraft or other treasury
management system maintained with any Lender ”

ARTICLE III

LIMITED WAIVER

3.1 Limited Waiver.

(a) The Administrative Agent (i) waives any Default or Event of Default that may
exist due to a violation of Section 6.4 of the Credit Agreement on account of
the Borrower’s failure to file its 2011 10-K by April 16, 2012 so long as the
Borrower files such 10-K on or before September 30, 2012, and (ii) acknowledges
that the representation in Section 5.12 of the Credit Agreement may not be true
and correct on any day on or after April 16, 2012 and on or before September 30,
2012 on account of the Borrower’s failure to file its 2011 10-K on or before
April 16, 2012. Borrower acknowledges that the waivers and acknowledgements of
the Administrative Agent set forth above shall terminate if the Borrower does
not file its 10-K on or before September 30, 2012.

(b) The Administrative Agent (i) waives any Default or Event of Default that may
exist due to a violation of Section 6.4 of the Credit Agreement on account of
the Borrower’s failure to file its 10-Q for the first fiscal quarter of 2012 by
May 21, 2012 so long as the Borrower files such 10-Q on or before September 30,
2012, and (ii) acknowledges that the representation in Section 5.12 of the
Credit Agreement may not be true and correct on any day on or after May 21, 2012
and on or before September 30, 2012 on account of the Borrower’s failure to file
its 10-Q for the first fiscal quarter of 2012 on or before May 21, 2012.
Borrower acknowledges that the waivers and acknowledgements of the
Administrative Agent set forth above shall terminate if the Borrower does not
file its 10-Q for the first fiscal quarter of 2012 on or before September 30,
2012.

(c) The Administrative Agent (i) waives any Default or Event of Default that may
exist due to a violation of Section 6.4 of the Credit Agreement on account of
the Borrower’s failure to file its 10-Q for the second fiscal quarter of 2012 by
August 20, 2012 so long as the Borrower files such 10-Q on or before
September 30, 2012, and (ii) acknowledges that the representation in
Section 5.12 of the Credit Agreement may not be true and correct on any day on
or after August 20, 2012 and on or before September 30, 2012 on account of the
Borrower’s failure to file its 10-Q for the second fiscal quarter of 2012 on or
before August 20, 2012. Borrower acknowledges that the waivers and
acknowledgements of the Administrative Agent set forth above shall terminate if
the Borrower does not file its 10-Q for the second fiscal quarter of 2012 on or
before September 30, 2012.

 

2



--------------------------------------------------------------------------------

3.2 Effect of Limited Waiver. Except as expressly set forth herein, the limited
waiver set forth in Section 3.1 hereof shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent, or the Borrower under the
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle the Borrower to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Credit Document in similar or different
circumstances.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent:

(a) The Administrative Agent shall have received a duly executed counterpart of
this Amendment from the Borrower and the Subsidiary Guarantors (collectively,
the “Amendment Parties”);

(b) The Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Administrative Agent to be paid by it at the closing in connection with
the preparation, negotiation, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto); and

(c) The Administrative Agent shall have received such other documents,
certificates, opinions, instruments and other evidence as the Administrative
Agent may reasonably request, all in a form and substance satisfactory to the
Administrative Agent and its counsel.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Amendment Parties hereby represent and warrant that:

5.1 Representations in Credit Agreement. The representations and warranties of
the Amendment Parties set forth in the Credit Agreement and the Credit Documents
are true and correct in all material respects as of the date hereof, except to
the extent such representations and warranties relate solely to or are
specifically expressed as of a particular date or period and for the
representation in Section 5.10(d) of the Credit Agreement which the Amendment
Parties acknowledge is not true and correct in all material respects as of the
date hereof and will continue not to be true and correct in all material
respects unless and until Section 5.10(d) of the Credit Agreement is amended in
writing by the Administrative Agent in its sole discretion.

5.2 Compliance with Credit Agreement. Each of the Amendment Parties is in
compliance with all covenants, terms and provisions set forth in the Credit
Agreement and the other Credit Documents to be observed or performed by it.

 

3



--------------------------------------------------------------------------------

5.3 Due Authorization. This Amendment has been duly authorized, validly executed
and delivered by one or more authorized officers of each Amendment Party and
each of this Amendment, the Credit Agreement and the other Credit Documents,
constitutes the legal, valid and binding obligation of each Amendment Party, to
the extent each is a party thereto, enforceable against it in accordance with
its terms.

5.4 No Event of Default. No Default or Event of Default under the Credit
Agreement has occurred and is continuing.

5.5 Continuing Security Interests. All obligations of the Amendment Parties
under the Credit Agreement and the other Credit Documents continue to be or will
be secured by the Administrative Agent’s security interests in all of the
collateral granted under the Security Documents, and nothing herein will affect
the validity, enforceability, perfection or priority of such security interests.

ARTICLE VI

ACKNOWLEDGEMENTS; REPRESENTATIONS; CONSENT

6.1 Amendment Parties. Each of the Amendment Parties hereby approves and
consents to the transactions contemplated by this Amendment, confirms and agrees
that, after giving effect to this Amendment, each of the Credit Agreement and
the other Credit Documents to which it is a party, remains in full force and
effect and enforceable against it in accordance with its terms and shall not be
discharged, diminished, limited or otherwise affected in any respect,
and represents and warrants to the Administrative Agent and the Lenders that it
has no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if it has any such
claims, counterclaims, offsets, or defenses to such Credit Documents or any
transaction related to such Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Furthermore, each of the Amendment Parties acknowledges and agrees that its
obligations under the Credit Documents shall not be discharged, limited or
otherwise affected by reason of the Administrative Agent’s or any Lender’s
actions with respect to any other Amendment Party, or with respect to, or in
adding or releasing, any other guarantor of the obligations of the Borrower
under the Credit Agreement without the necessity of giving notice to or
obtaining the consent of such Amendment Party. The acknowledgements and
confirmations by each of the Amendment Parties herein is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties, and
each of the Amendment Parties acknowledges that the Administrative Agent and the
Lenders would not enter into this Amendment and continue to extend such credit
in the absence of the acknowledgement and confirmation contained herein. The
Amendment Parties assume, ratify and confirm the obligations of the Amendment
Parties and any predecessor to an Amendment Party under the amendments to the
Credit Agreement executed prior to this Amendment.

6.2 Subsidiary Guarantors. Each of the Subsidiary Guarantors further represents
that it has knowledge of the Borrower’s and the other Amendment Parties’
financial condition and affairs and that it has adequate means to obtain from
the Borrower and the other Amendment Parties on an ongoing basis information
relating thereto and to the Borrower’s and the other Amendment Parties’ ability
to pay and perform their respective obligations under the Credit Documents, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as the guaranty of each such Subsidiary Guarantor remains in effect. Each
Subsidiary Guarantor agrees that the Administrative Agent and the Lenders shall
have no obligation to investigate the financial condition or affairs of the
Borrower or any of the Amendment Parties for the benefit of any Subsidiary
Guarantor nor to advise any Subsidiary Guarantor of any fact respecting, or any
change in, the financial condition or affairs of the Borrower or any of the

 

4



--------------------------------------------------------------------------------

Amendment Parties that might become known to the Administrative Agent or any
Lender at any time, whether or not the Administrative Agent or any such Lender
knows or believes or has reason to know or believe that any such fact or change
is unknown to any Subsidiary Guarantor, or might (or does) materially increase
the risk of any Subsidiary Guarantor as guarantor, or might (or would) affect
the willingness of any Subsidiary Guarantor to continue as a guarantor of the
obligations of the Borrower under the Credit Documents. These representations
and agreements by each of the Subsidiary Guarantors are made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties under
the Credit Documents, and each of the Subsidiary Guarantors acknowledges that
the Administrative Agent and the Lenders would not enter into this Amendment and
continue to extend such credit in the absence of the representations and
agreements contained herein.

6.3 Release of Claims and Covenant Not to Sue. As a material inducement to the
Administrative Agent and the Lenders to enter into this Amendment and to grant
the concessions to the Amendment Parties reflected herein, all in accordance
with and subject to the terms and conditions of this Amendment, and all of which
are to the direct advantage and benefit of the Amendment Parties, each Amendment
Party for itself and its successors and assigns, (a) does hereby remise,
release, acquit, satisfy and forever discharge the Administrative Agent and the
Lenders, and all of the past, present and future officers, directors, employees,
agents, attorneys, representatives, participants, heirs, successors and assigns
of the Administrative Agent and the Lenders (each a “Releasee”), from any and
all manner of debts, accountings, bonds, warranties, representations, covenants,
promises, contracts, controversies, agreements, liabilities, obligations,
expenses, damages, judgments, executions, actions, claims, demands and causes of
action of any nature whatsoever, whether at law or in equity, either now accrued
or hereafter maturing and whether known or unknown, which such Amendment Party
or the Amendment Parties now has or hereafter can, shall or may have by reason
of any matter, cause or thing, from the beginning of the world to and including
the date of this Amendment, including specifically, but without limitation,
matters arising out of, in connection with or relating to (i) the Obligations,
(ii) the Credit Documents or the obligations evidenced thereby, including, but
not limited to, the administration or funding thereof, and (iii) any other
agreement or transaction between the Amendment Parties or such Amendment Party
and the Administrative Agent or the Lenders or any subsidiary or affiliate of
such parties relating to the Credit Documents; and (b) does hereby covenant and
agree never to institute or cause to be instituted or continue prosecution of
any suit or other form of action or proceeding of any kind or nature whatsoever
against the Administrative Agent and the Lenders or any subsidiaries or
affiliates, or any of its past, present or future officers, directors,
employees, agents, attorneys, representatives, participants, heirs, successors
or assigns of the Administrative Agent or the Lenders, by reason of or in
connection with any of the foregoing matters, claims or causes of action;
provided, however, that the foregoing release and covenant not to sue shall not
apply to any claims arising after the date of this Amendment with respect to
acts, occurrences or events after the date of this Amendment. If any Amendment
Party, or any of its heirs, successors, assigns or other legal representatives,
violates the foregoing covenant, each Amendment Party, for itself and its heirs,
successors, assigns and legal representatives, jointly and severally agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

ARTICLE VII

GENERAL

7.1 Full Force and Effect. This Amendment is limited as specified and, except as
specifically set forth herein, shall not constitute a modification, acceptance
or waiver of any other provision of any of the Credit Documents. The Credit
Agreement and the Security Agreement, as amended by the

 

5



--------------------------------------------------------------------------------

amendments set forth herein, shall continue to be in full force and effect in
accordance with the provisions thereof after giving effect to such amendments.
Any reference to the Credit Agreement or the Security Agreement in any of the
other Credit Documents shall mean the Credit Agreement or Security Agreement, as
applicable, as amended by this Amendment and as may be further amended,
modified, restated, or supplemented from time to time. This Amendment shall be a
Credit Document.

7.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina.

7.3 Counterparts; Execution. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. The exchange of copies of
this Amendment and of signature pages by facsimile transmission or by electronic
delivery of .pdf copies shall constitute effective execution and delivery of
this Amendment and such copies may be used in lieu of the original Amendment for
all purposes. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

7.4 Expenses. The Borrower agrees to pay on demand all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, all reasonable attorneys’ fees.

7.5 Further Assurances. Each of the Amendment Parties shall execute and deliver
to the Administrative Agent such documents, certificates, and opinions as the
Administrative Agent may reasonably request to effect the amendments
contemplated by this Amendment and to continue the existence, perfection and
first priority of the Administrative Agent’s security interest in collateral
securing the obligations under the Credit Documents.

7.6 Headings. The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers all as of the date first above
written.

 

SWISHER HYGIENE, INC. By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Seventh Amendment to Credit Agreement and Pledge and Security
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
 

/s/ Cavan J. Harris

  Cavan J. Harris   Senior Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Seventh Amendment to Credit Agreement and Pledge and Security
Agreement



--------------------------------------------------------------------------------

GUARANTORS:

SWISHER INTERNATIONAL, INC.

SWISHER HYGIENE USA OPERATIONS, INC.

SWISHER HYGIENE FRANCHISE CORP.

SWISHER PEST CONTROL CORP.

SWISHER MAID, INC.

EXPRESS RESTAURANT EQUIPMENT SERVICE, INC.

SERVICE MICHIGAN, LLC

SERVICE TAMPA, LLC

SERVICE WEST COAST, LLC

FOUR-STATE HYGIENE, INC.

INTEGRATED BRANDS INC.

ESKIMO PIE CORPORATION

By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Seventh Amendment to Credit Agreement and Pledge and Security
Agreement



--------------------------------------------------------------------------------

CHOICE ENVIRONMENTAL SERVICES, INC.

CHOICE ENVIRONMENTAL SERVICES OF MIAMI, INC.

CHOICE ENVIRONMENTAL SERVICES OF BROWARD, INC.

CHOICE ENVIRONMENTAL SERVICES OF DADE COUNTY, INC.

CHOICE ENVIRONMENTAL SERVICES OF COLLIER, INC.

CHOICE RECYCLING SERVICES OF MIAMI, INC.

CHOICE ENVIRONMENTAL SERVICES OF ST. LUCIE, INC.

CHOICE RECYCLING SERVICES OF BROWARD, INC.

CHOICE ENVIRONMENTAL SERVICES OF LEE COUNTY, INC.

CHOICE ENVIRONMENTAL SERVICES OF HIGHLANDS COUNTY, INC.

SANOLITE CORPORATION

SWSH MOUNT HOOD MFG., INC.

SWSH ARIZONA MFG., INC.

By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President SWSH DALEY MFG., INC.
By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Secretary

 

Signature Page to Seventh Amendment to Credit Agreement and Pledge and Security
Agreement



--------------------------------------------------------------------------------

Exhibit A

[attached]



--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

among

SWISHER HYGIENE INC.,

as Borrower,

THE LENDERS NAMED HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    1.1   

Defined Terms

     1    1.2   

Accounting Terms

     26    1.3   

Other Terms; Construction

     26    ARTICLE II    AMOUNT AND TERMS OF THE LOANS    2.1   

Commitments

     28    2.2   

Borrowings

     28    2.3   

Disbursements; Funding Reliance; Domicile of Loans

     31    2.4   

Evidence of Debt; Notes

     32    2.5   

Termination and Reduction of Commitments and Swingline Commitment

     32    2.6   

Mandatory Payments and Prepayments

     33    2.7   

Voluntary Prepayments

     34    2.8   

Interest

     35    2.9   

Fees

     37    2.10   

Interest Periods

     38    2.11   

Conversions and Continuations

     38    2.12   

Method of Payments; Computations; Apportionment of Payments

     39    2.13   

Recovery of Payments

     41    2.14   

Use of Proceeds

     42    2.15   

Pro Rata Treatment

     42    2.16   

Increased Costs; Change in Circumstances; Illegality

     43    2.17   

Taxes

     45    2.18   

Compensation

     46    2.19   

Replacement of Lender; Mitigation of Costs

     47    2.20   

Defaulting Lenders

     48    ARTICLE III    LETTERS OF CREDIT    3.1   

Issuance

     50    3.2   

Notices

     51    3.3   

Participations

     51    3.4   

Reimbursement

     52    3.5   

Payment by Revolving Loans

     52    3.6   

Payment to Lenders

     53    3.7   

Obligations Absolute

     53    3.8   

Cash Collateral Account

     54    3.9   

The Issuing Lender

     55    3.10   

Effectiveness

     55    3.11   

Existing Letters of Credit

     55   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE IV    CONDITIONS OF BORROWING    4.1   

Conditions of Initial Borrowing

     55    4.2   

Conditions of All Borrowings

     58    ARTICLE V    REPRESENTATIONS AND WARRANTIES    5.1   

Corporate Organization and Power

     59    5.2   

Corporate Authority: No Conflict With Other Instruments or Law

     60    5.3   

Due Execution and Delivery

     60    5.4   

Enforceability

     60    5.5   

Governmental Approval

     60    5.6   

Margin Stock

     60    5.7   

Investment Company

     60    5.8   

Taxes

     60    5.9   

Litigation

     61    5.10   

Financial Statements; Solvency

     61    5.11   

No Material Adverse Effect

     62    5.12   

Compliance with Laws

     62    5.13   

Environmental Compliance

     62    5.14   

Ownership of Properties

     63    5.15   

Intellectual Property

     63    5.16   

Insurance

     63    5.17   

ERISA

     64    5.18   

Full Disclosure

     64    5.19   

No Default

     64    5.20   

Subsidiaries

     64    5.21   

Security Documents

     65    5.22   

Labor Relations

     65    5.23   

No Burdensome Restrictions

     65    5.24   

OFAC; Anti-Terrorism Laws

     65    5.25   

Material Contracts

     66    ARTICLE VI    AFFIRMATIVE COVENANTS    6.1   

Financial Statements

     66    6.2   

Other Business and Financial Information

     67    6.3   

Existence; Franchises; Maintenance of Properties

     69    6.4   

Compliance with Laws

     69    6.5   

Payment of Obligations

     70    6.6   

Maintenance of Books and Records; Inspection

     70    6.7   

Insurance

     70    6.8   

Name Change

     71    6.9   

Permitted Acquisitions

     71   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   6.10   

Creation or Acquisition of Subsidiaries

     72    6.11   

Banking Relationship

     74    6.12   

Additional Security

     74    6.13   

Environmental Laws

     74    6.14   

OFAC, PATRIOT Act Compliance

     75    6.15   

Further Assurances

     75    6.16   

Landlord Agreements

     75    6.17   

Delivery of Certain Certificates representing Capital Stock

     75    6.18   

Certain Consents

     75    ARTICLE VII    FINANCIAL COVENANTS    7.1   

Senior Net Leverage Ratio

     75    7.2   

Total Net Leverage Ratio

     75    7.3   

Consolidated EBITDA

     76    7.4   

Fixed Charge Coverage Ratio

     76    7.5   

Unencumbered Liquidity to Current Maturity of Convertible Seller Notes

     76    7.6   

Minimum Unencumbered Liquidity

     76    ARTICLE VIII    NEGATIVE COVENANTS    8.1   

Merger; Consolidation

     77    8.2   

Indebtedness

     78    8.3   

Liens

     79    8.4   

Asset Dispositions

     81    8.5   

Restricted Investments

     81    8.6   

Restricted Payments

     83    8.7   

Transactions with Affiliates

     83    8.8   

Sale-Leaseback Transactions

     84    8.9   

Certain Amendments

     84    8.10   

Limitation on Certain Restrictions

     84    8.11   

No Other Negative Pledges

     85    8.12   

Lines of Business

     85    8.13   

Fiscal Year

     85    8.14   

Accounting Changes

     85    8.15   

Change of Control

     85    ARTICLE IX    EVENTS OF DEFAULT    9.1   

Events of Default

     85    9.2   

Remedies: Termination of Commitments, Acceleration, etc.

     88    9.3   

Remedies: Set-Off

     89   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE X    THE ADMINISTRATIVE AGENT    10.1   

Appointment and Authority

     89    10.2   

Rights as a Lender

     89    10.3   

Exculpatory Provisions

     90    10.4   

Reliance by Administrative Agent

     90    10.5   

Delegation of Duties

     91    10.6   

Resignation of Administrative Agent

     91    10.7   

Non-Reliance on Administrative Agent and Other Lenders

     91    10.8   

Collateral and Guaranty Matters

     92    10.9   

Issuing Lender and Swingline Lender

     92    ARTICLE XI    MISCELLANEOUS    11.1   

Expenses; Indemnity; Damage Waiver

     92    11.2   

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process

     94    11.3   

Arbitration; Preservation and Limitation of Remedies

     94    11.4   

Notices; Effectiveness; Electronic Communication

     95    11.5   

Amendments, Waivers, etc.

     96    11.6   

Successors and Assigns

     98    11.7   

No Waiver

     101    11.8   

Survival

     101    11.9   

Severability

     101    11.10   

Construction

     101    11.11   

Confidentiality

     102    11.12   

Counterparts; Integration; Effectiveness

     102    11.13   

Disclosure of Information

     103    11.14   

USA Patriot Act Notice

     103   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    Form of Revolving Note Exhibit A-2    Form of Swingline Note
Exhibit B-1    Form of Notice of Borrowing Exhibit B-2    Form of Notice of
Conversion/Continuation Exhibit B-3    Form of Letter of Credit Notice Exhibit C
   Form of Compliance Certificate Exhibit D    Form of Assignment and Assumption
Exhibit E    Form of Security Agreement Exhibit F    Form of Guaranty Exhibit G
   Form of Borrowing Base Certificate

SCHEDULES

 

Schedule 1.1(a)    Commitments and Notice Addresses Schedule 1.1(b)    Certain
Indebtedness Schedule 3.11    Existing Letters of Credit Schedule 4.2    Certain
Post-Closing Deliveries Schedule 5.9    Litigation Schedule 5.10(c)    Note
Receivables Schedule 5.13    Environmental Compliance Schedule 5.14    Realty
Schedule 5.15    Intellectual Property Schedule 5.16    Insurance Schedule 5.20
   Subsidiaries Schedule 5.25    Material Contracts Schedule 8.3    Liens
Schedule 8.7    Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of the 30th day of March, 2011, is made among
SWISHER HYGIENE INC., a Delaware corporation (the “Borrower”), the Lenders (as
hereinafter defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders.

BACKGROUND STATEMENT

The Borrower has requested that the Lenders make available to the Borrower a
revolving credit facility in the aggregate principal amount of $50,000,000,
subject to the availability provisions hereof. The Borrower will use the
proceeds of these facilities as provided in Section 2.14. The Lenders are
willing to make available to the Borrower the credit facilities described herein
subject to and on the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

“Accounts” means, as to each Borrower and Subsidiary Guarantor, all present and
future rights of such Borrower and Subsidiary Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by a
note, chattel paper or an instrument, (i) for property that has been or is to be
sold, leased, licensed, assigned, or otherwise disposed of, or (ii) for services
rendered or to be rendered, as stated on the respective invoice, net of any
credits, rebates or offsets owed to the account debtor and also net of any
commissions payable to third parties.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower or any Subsidiary
of the Borrower, (i) acquires all or substantially all of the assets of any
Person or any going business, division thereof or line of business, whether
through purchase of assets, merger or otherwise, or (ii) acquires Capital Stock
of any Person having at least a majority of combined voting power of the then
outstanding Capital Stock of such Person. For purposes of this agreement, a
business shall be defined by the criteria set forth in Statement of Financial
Accounting Standard 141R paragraph 3(d) and Regulation S-X Rule 11-01 (d) of the
Securities Act of 1933.



--------------------------------------------------------------------------------

“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock of the Borrower issued or given as purchase price in connection
with such Acquisition (as determined by the parties thereto under the definitive
acquisition agreement), (iii) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of all Indebtedness
incurred, assumed or acquired by the Borrower and its Subsidiaries in connection
with such Acquisition, (iv) the maximum amount of any Contingent Purchase Price
Obligations in connection with such Acquisition, as determined in good faith by
the Borrower, (v) all amounts paid in respect of noncompetition agreements,
consulting agreements (to the extent annualized payments exceed $250,000 per
year) and similar arrangements entered into in connection with such Acquisition,
and (vi) the aggregate fair market value of all other real, mixed or personal
property paid as purchase price by the Borrower and its Subsidiaries in
connection with such Acquisition.

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan of
any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans as in effect at such time.

“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of any
Class, a rate per annum equal to the LIBOR Rate as in effect at such time plus
the Applicable Percentage for LIBOR Loans as in effect at such time.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, (i) Controls or is
Controlled by or is under common Control with the Person specified or
(ii) beneficially owns, is owned by or is under common ownership with respect to
securities or other ownership interests of such Person having 10% or more of the
combined voting power of the then outstanding securities or other ownership
interests of such Person ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors or
other governing body of such Person. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party.

“Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

“Aggregate Credit Exposure” means, at any time, the sum of (i) the aggregate
principal amount of Revolving Loans outstanding at such time, (ii) the aggregate
Letter of Credit Exposure at such time and (iii) the aggregate principal amount
of Swingline Loans outstanding at such time.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, and (ii) to be added to the LIBOR Rate and
the LIBOR Market Index Rate for purposes of, respectively, determining the
Adjusted LIBOR Rate and Adjusted LIBOR Market Index Rate, in each case as
determined under the following matrix with reference to the Senior Leverage
Ratio:

 

Level

  

Senior Leverage Ratio

   Applicable
LIBOR
Margin     Applicable
Base Rate
Margin   I   

Greater than or equal to 3.25 to 1.0

     3.50 %      2.50 %  II   

Less than 3.25 to 1.0 but greater than or equal to 2.50 to 1.0

     3.00 %      2.00 %  III   

Less than 2.50 to 1.0

     2.50 %      1.50 % 

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans shall be adjusted effective as of such Adjustment Date (based upon the
calculation of the Senior Net Leverage Ratio as of the last day of the Reference
Period to which such Adjustment Date relates) in accordance with the above
matrix; provided, however, that, notwithstanding the foregoing or anything else
herein to the contrary, (i) if at any time the Borrower shall have failed to
deliver any of the financial statements as required by Sections 6.1(a) or
6.1(b), as the case may be, or the Compliance Certificate as required by
Section 6.2(a), then at all times from and including the date on which such
statements and Compliance Certificate are required to have been delivered until
the date on which the same shall have been delivered, each Applicable Percentage
shall be determined based on Level I above (notwithstanding the actual Senior
Net Leverage Ratio), and (ii) the determination of the Applicable Percentage
shall be subject to Section 2.8(f). For purposes of this definition, “Adjustment
Date” means, with respect to any Reference Period of the Borrower beginning with
the Reference Period ending as of the last day of the second fiscal quarter of
fiscal year 2011, the day (or, if such day is not a Business Day, the next
succeeding Business Day) of delivery by the Borrower in accordance with
Section 6.1(a) or Section 6.1(b), as the case may be, of (i) financial
statements as of the end of and for such Reference Period and (ii) a duly
completed Compliance Certificate with respect to such Reference Period. From the
Closing Date until the first Adjustment Date requiring a change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Level II above.

“Approved Fund” means any Fund that is administered, underwritten or managed by
(i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate
of a Person) that administers or manages a Lender.

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries), other than pursuant to a
Casualty Event.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 11.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).

“Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

“Borrowing Base” means, as of the date of determination thereof:

(i) eighty percent (80%) of Eligible Accounts of the Borrower and the Subsidiary
Guarantors as of such date; plus

(ii) the lesser of (a) the sum of (w) thirty percent (30%) of Eligible Raw
Materials of the Borrower and the Subsidiary Guarantors as of such date and
(x) fifty percent (50%) of Eligible Finished Goods of the Borrower and the
Subsidiary Guarantors as of such date, and (b) the lesser of (y) $7,000,000 and
(z) fifty percent (50%) of the amount calculated under clause (i) above as of
such date; plus

(iii) one hundred percent (100%) of Eligible Cash; minus

(iv) Reserves.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit G hereto and appropriately
completed.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan or a LIBOR Market Index
Loan, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate amount (whether paid
in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements, repairs or acquisitions
of capital assets, to the extent made with the proceeds of insurance in
accordance with Section 2.6(c), (ii) for replacements, repairs or acquisitions
of capital assets, to the extent made with proceeds from Asset Dispositions
permitted under Sections 8.4(ii) or 8.4(v), or (iii) included within the
Acquisition Amount of any Permitted Acquisition.

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Collateral Account” has the meaning given to such term in Section 3.8.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent (with any
interest earned thereon to be credited as additional collateral), the Issuing
Bank or the Swingline Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Exposure, the Swingline Exposure, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or the
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Bank or the Swingline Lender. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
30 days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least 95% of the assets of which are continuously invested in securities of the
foregoing types.

 

5



--------------------------------------------------------------------------------

“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which such Credit Party receives insurance
proceeds, proceeds of a condemnation award or other compensation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following: (i) any Person
or group of Persons acting in concert as a partnership or other group shall have
become, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, the beneficial owner of outstanding
Capital Stock of the Borrower having 30% or more of the Total Voting Power of
the Borrower (other than any such Person owning in excess of 15% of the Total
Voting Power of the Borrower as of the date hereof), or (ii) during any period
of up to twelve consecutive months, a majority of the members of the Board of
Directors of the Borrower ceases to be composed of individuals that are
Continuing Directors

“Class” has the meaning given to such term in Section 2.2(a).

“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the initial date after the
execution and delivery of this Agreement upon which each of the conditions set
forth in Sections 4.1 and 4.2 shall have been satisfied or waived in accordance
with the terms of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents.

“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Commitment” or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 11.6(c) as such Lender’s “Commitment,” in either case, as
such amount may be reduced at or prior to such time pursuant to the terms
hereof.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of
(A) Consolidated Interest Expense, (B) foreign, federal, state, local and other
income taxes, and (C) depreciation and amortization all to the extent taken into
account in the calculation of Consolidated Net Income for such Reference Period
and all calculated in accordance

 

6



--------------------------------------------------------------------------------

with GAAP, plus (iii) extraordinary losses, to the extent taken into account in
the calculation of Consolidated Net Income for such Reference Period; minus
(iv) extraordinary gains or income, to the extent taken into account in the
calculation of Consolidated Net Income for such Reference Period, plus
(v) compensation paid by the Borrower and its Subsidiaries in the form of stock
of the Borrower, the extent taken into account in the calculation of
Consolidated Net Income for such period, plus (vi) any nonrecurring transaction
costs and expenses incurred in connection with the private placement of the
equity of the Borrower, to the extent documented and approved by the
Administrative Agent, in its reasonable discretion, plus (vii) any nonrecurring
transaction costs and expenses incurred in connection with Permitted
Acquisitions, to the extent documented and approved by the Administrative Agent,
in its reasonable discretion, plus (viii) for the fiscal year ending
December 31, 2011, to the extent taken into account in the calculation of
Consolidated Net Income for such fiscal year (or portion thereof) and to be
evidenced by documentation reasonably satisfactory to the Administrative Agent,
the sum of (A) nonrecurring costs and expenses incurred in connection with the
merger with and into Coolbrands International, Inc. not to exceed $*, and
(B) nonrecurring costs and expenses incurred in connection with the private
placement of the equity of the Borrower that closed in February, 2011 and the
acquisition by the Borrower of Choice Environmental Services, Inc. and its
Subsidiaries, not to exceed $* in the aggregate; provided that the Consolidated
EBITDA of the Borrower and its Subsidiaries for the fiscal year ending
December 31, 2011 (or any portion thereof) shall be calculated on a Pro Forma
Basis as if any acquisition consummated during the period beginning August 18,
2010 and ending on the Closing Date, had been consummated on the first day of
the applicable Reference Period; and provided further that Consolidated EBITDA
of the Borrower and its Subsidiaries for any Reference Period shall be
calculated on a Pro Forma Basis as if any Permitted Acquisition consummated
during such Reference Period (but after the Closing Date) that involves a Target
with EBITDA greater than $150,000 as of the most recent 12 month period then
ended (as set forth in the highest quality financial statements or financial
data available to the Borrower) had been consummated on the first day of such
Reference Period provided that any such additions or reductions to Consolidated
EBITDA as a result of the foregoing shall have been approved by the
Administrative Agent in its reasonable discretion (such approval not to be
required for the consummation of the Acquisition itself unless otherwise
required herein) based upon a review of the highest quality financial statements
or financial data available to the Borrower with respect to such Acquisition.

“Consolidated Fixed Charges” means, for any Reference Period, the aggregate
(without duplication) of the following, all determined on a consolidated basis
for the Borrower and its Subsidiaries in accordance with GAAP: (i) Consolidated
Interest Expense to the extent paid (or required to be paid) in cash during such
Reference Period, (ii) aggregate tax expense to the extent paid (or required to
be paid) in cash during such Reference Period, (iii) the aggregate (without
duplication) of all scheduled payments of principal on Funded Debt required to
be made in the next 12 months (other than payments on Convertible Seller Notes),
and (iv) the aggregate of all amounts paid or declared to be paid (without
duplication) by the Borrower or any of its Subsidiaries during such Reference
Period as cash dividends or cash distributions in respect of its Capital Stock
or to purchase, redeem, retire or otherwise acquire its Capital Stock.

“Consolidated Funded Senior Debt” means, as of any date of determination, the
aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries as of such date that does not constitute Subordinated Indebtedness
(to the extent such Subordinated Indebtedness is evidenced by a written
instrument in form and substance, including subordination provisions, approved
in writing by the Administrative Agent).

“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Consolidated Total Funded
Debt (including, without limitation, all such interest expense accrued or

 

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

7



--------------------------------------------------------------------------------

capitalized during such Reference Period, whether or not actually paid during
such Reference Period), determined on a consolidated basis in accordance with
GAAP, (ii) all net amounts payable under or in respect of interest rate Hedge
Agreements, to the extent paid or accrued by the Borrower and its Subsidiaries
during such Reference Period, and (iii) all recurring unused commitment fees and
other ongoing fees in respect of Funded Debt (including the unused fees provided
for under Section 2.9(b)) paid, accrued or capitalized by the Borrower and its
Subsidiaries during such Reference Period.

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Borrower or any Subsidiary of the Borrower during such Reference
Period, (ii) the net income (or loss) of any other Person acquired by, or merged
with, the Borrower or any of its Subsidiaries for any period prior to the date
of such acquisition or merger, and (iii) the net income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such net income is not at the time permitted
by operation of the terms of its charter, certificate of incorporation or
formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries as of such date.

“Contingent Purchase Price Obligations” means any earnout obligations or similar
deferred or contingent purchase price obligations of the Borrower or any of its
Subsidiaries incurred or created in connection with an Acquisition.

“Continuing Directors” means, as of any date, members of the board of directors
of the Borrower (i) who were members of that board or equivalent governing body
on the date twelve months prior to such date (but not prior to the Closing
Date), (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body, or (iii) whose election or nomination to that board
or other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

“Convertible Seller Notes” means promissory notes issued by the Borrower or its
Subsidiaries issued in connection with Permitted Acquisitions and other
acquisitions consummated prior to the Closing Date that may be convertible into
Capital Stock of the Borrower.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Security Agreement, the Mortgages, any other Security Documents, and all other
agreements, instruments,

 

8



--------------------------------------------------------------------------------

documents and certificates now or hereafter executed and delivered to the
Administrative Agent or any Lender by or on behalf of the Borrower or any other
Credit Party with respect to this Agreement, in each case as amended, modified,
supplemented or restated from time to time; but specifically excluding any Hedge
Agreement to which the Borrower and any Hedge Party are parties.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.

“Credit Parties” means the Borrower, the Borrower’s Subsidiaries, and their
respective successors.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent (with notice to the Borrower of such determination), (i) has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in Letters of Credit, within one Business Day of the
date required to be funded by it hereunder, (ii) has notified the Borrower or
the Administrative Agent or the Issuing Lender that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (iii) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(iv) has, or has a direct or indirect parent company that has (a) become the
subject of a proceeding under any Debtor Relief Law, or (b) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation or its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

“Dollars” or “$” means dollars of the United States of America.

 

9



--------------------------------------------------------------------------------

“Eligible Accounts” means, as of any date of determination thereof, all Accounts
as of such date which are due and owing to the Borrower or any Subsidiary
Guarantor and for which the Administrative Agent’s first priority Lien on such
Accounts has been perfected under the applicable Uniform Commercial Code and a
currently effective financing statement has been filed in favor of the
Administrative Agent against the Borrower or applicable Subsidiary Guarantor
covering such Accounts and is on file in all appropriate filing locations, other
than:

(i) Accounts which are unpaid for more than ninety (90) days after the original
invoice date;

(ii) Aged credits outstanding for longer than ninety (90) days from the original
invoice date;

(iii) Accounts due from an account debtor which is an Affiliate of any Credit
Party (including, without limitation, any Subsidiary of the Borrower);

(iv) All Accounts owed by an account debtor if more than thirty-five percent
(35%) of the Accounts owed by such account debtor to the Borrower and any
Subsidiary Guarantor are deemed ineligible hereunder pursuant to clause (i);

(v) Accounts for which the total of all Accounts from an account debtor
(together with the Affiliates of the account debtor) exceed twenty percent
(20%) of total Accounts of the Borrower and the Subsidiary Guarantors (to the
extent of such excess);

(vi) Accounts owed by a creditor of the Borrower or any Subsidiary Guarantor to
the extent of the amount of the indebtedness of the Borrower and Subsidiary
Guarantors owed to such creditor;

(vii) Accounts due from an account debtor whose principal place of business is
located outside the United States of America, unless such Account is backed by a
letter of credit issued or confirmed by a bank approved by the Administrative
Agent;

(viii) Accounts owed by an account debtor who disputes the liability therefore;

(ix) Accounts arising from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or similar basis or which is
subject to an account debtor’s unilateral rights of repurchase, return,
rejection, repossession, loss or damage;

(x) Accounts owed by the United States of America or other governmental or
quasi-governmental unit, agency or subdivision unless Borrower shall have
complied with all applicable federal and state assignment of claims laws;

(xi) Accounts as to which the goods giving rise to the Account have not been
delivered to and accepted by the account debtor or the service giving rise to
the Account has not been completely performed or which do not represent a final
sale;

(xii) Accounts owed by an account debtor that is not Solvent or is the subject
of any proceeding of the type described in Section 9.1(f) or (g); and

(xiii) Any other Account that the Administrative Agent deems in its reasonable
discretion to be ineligible.

 

10



--------------------------------------------------------------------------------

“Eligible Cash” means cash of the Borrower or a Subsidiary Guarantor in deposit
account maintained with the Administrative Agent for which the Administrative
Agent has (i) a first-priority security interest under the applicable Uniform
Commercial Code, and (ii) sole dominion and control (e.g. neither the Borrower
nor any other Person may withdraw cash from such deposit account until
satisfaction of the Termination Requirements (as defined in the Security
Agreement)).

Eligible Finished Goods” means Eligible Inventory, valued at the lower of cost
(on a first-in, first-out basis) or market, that represents finished goods in
the possession and control of the Borrower or a Subsidiary Guarantor and held
for sale, lease or consumption by the Borrower or such Subsidiary Guarantor, but
excluding therefrom all work-in-process.

“Eligible Inventory” means, as of any date of determination thereof, Inventory
owned by the Borrower or any Subsidiary Guarantor that satisfies and continues
to satisfy the following requirements:

(i) the Administrative Agent’s first priority Lien on such Inventory has been
perfected under the applicable Uniform Commercial Code and a currently effective
financing statement has been filed in favor of the Administrative Agent against
the Borrower or applicable Subsidiary Guarantor covering such Inventory and is
on file in all appropriate filing locations;

(ii) such Inventory is located at the locations specified on Annex B to the
Security Agreement or such other locations specified by the Borrower in a
written notice to the Administrative Agent;

(iii) such Inventory is in good saleable or usable condition in the normal
course of the Borrower’s or the applicable Subsidiary Guarantor’s business;

(iv) such Inventory is not on consignment from, or subject to, any repurchase
agreement from any supplier;

(v) such Inventory does not constitutes repossessed or slow-moving goods as
determined by the Administrative Agent;

(vi) such Inventory is not subject to a negotiable document of title (unless
issued or endorsed to the Administrative Agent);

(vii) such Inventory is not subject to any license or other agreement that
limits or restricts the Borrower or applicable Subsidiary Guarantor’s (or the
Administrative Agent’s) rights to sell or otherwise dispose of such Inventory;

(viii) such Inventory does not consist of any packaging materials, supplies to
be consumed by the Borrower or any Subsidiary, or promotional materials;

(ix) such Inventory is located within the United States and is in the possession
and control of the Borrower or a Subsidiary Guarantor (and not in transit), or
located in a warehouse or other facility leased by the Borrower or a Subsidiary
Guarantor; and

(x) such Inventory is not deemed ineligible by the Administrative Agent in its
reasonable discretion.

“Eligible Raw Materials” means Eligible Inventory, valued at the lower of cost
(on a first-in, first-out basis) or market, that represents new, saleable raw
materials of the Borrower or a Subsidiary Guarantor, acquired by the Borrower or
such Subsidiary Guarantor in the ordinary course of its business, but excluding
therefrom all work-in-process.

 

11



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations by a Governmental Authority, or proceedings
(including, without limitation, administrative, regulatory and judicial
proceedings) relating in any way to any Hazardous Substance, any actual or
alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury to human health or the environment.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.

“Equity Issuance” means the issuance, sale or other disposition by any Credit
Party of its Capital Stock or the receipt by the Borrower after the Closing Date
of any capital contribution (whether or not evidenced by any Capital Stock
issued by the recipient of such contribution).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within 30 days, (vi) the imposition upon the Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of the Borrower or any ERISA Affiliate as
a result of any alleged failure to comply with the Code or ERISA in respect of
any Plan, (vii) the engaging in or otherwise becoming liable for a

 

12



--------------------------------------------------------------------------------

nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the failure of any Plan to satisfy the minimum funding
standard of Section 302 of ERISA and Section 412 of the Code, whether or not
waived, (ix) with respect to plan years beginning prior to January 1, 2008, the
adoption of an amendment to any Plan that, pursuant to Section 307 of ERISA,
would require the provision of security to such Plan by the Borrower or an ERISA
Affiliate, or (x) with respect to plan years beginning on or after the PPA 2006
Effective Date, the incurrence of an obligation to provide a notice under
Section 101(j) of ERISA, the adoption of an amendment which may not take effect
due to the application of Section 436(c)(1) of the Code or Section 206(g)(2)(A)
of ERISA, or the payment of a contribution in order to satisfy the requirements
of Section 436(c)(2) of the Code or Section 206(g)(2)(B) of ERISA.

“Event of Default” has the meaning given to such term in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

“Excluded Asset Disposition” means (i) any Asset Disposition permitted under
Sections 8.4, (ii) any Asset Disposition with Net Cash Proceeds less than
$2,500,000, and (iii) any Equity Issuance or Casualty Event.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (i) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) and (iv) any U.S. Federal
withholding taxes imposed by FATCA.

“Existing Senior Credit Facilities” has the meaning given to such term in
Section 4.1(f).

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Financial Officer” means, the chief financial officer, vice president -
finance, principal accounting officer or treasurer of the Borrower.

“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.

“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.

“Fixed Charge Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period minus, beginning with the fiscal quarter ending
December 31, 2011, unfinanced Capital Expenditures (but including Capital
Expenditures financed with Loans) to the extent paid (or required to be paid) in
cash during such Reference Period, to (ii) Consolidated Fixed Charges for such
Reference Period.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary of the Borrower that is a “controlled
foreign corporation,” as such term is defined in Section 957 of the Code.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Issuing Bank, such Defaulting Lender’s Letter of Credit Exposure
with respect to Letters of Credit issued by the Issuing Bank other than such
portion of such Defaulting Lender’s Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with Section 2.20, and (ii) with
respect to any Swingline Lender, such Defaulting Lender’s Swingline Exposure
with respect to outstanding Swingline Loans made by the Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with Section 2.20.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness of the types referred to in clauses (ix) and (x) of the
definition of “Indebtedness” and other than permitted intercompany Indebtedness)
and all Guaranty Obligations with respect to Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

14



--------------------------------------------------------------------------------

“Guarantor” means any Subsidiary of the Borrower that is a guarantor of the
Obligations under the Guaranty (or under another guaranty agreement in form and
substance satisfactory to the Administrative Agent) and has granted to the
Administrative Agent a Lien upon and security interest in its personal property
assets pursuant to the Security Agreement.

“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit F, as
amended, modified, restated or supplemented from time to time.

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof;
provided, however, that, with respect to the Borrower and its Subsidiaries, the
term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is regulated by any Governmental
Authority, (iii) its presence may require investigation or response under any
Environmental Law, or (iv) it is or contains, without limiting the foregoing,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or wastes, crude oil,
nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates, currency exchange rates or
spot prices of new materials.

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with the Borrower or any Subsidiary, which
Hedge Agreement is required or

 

15



--------------------------------------------------------------------------------

permitted under this Agreement to be entered into by the Borrower, or any former
Lender or any Affiliate of any former Lender in its capacity as a counterparty
to any such Hedge Agreement entered into prior to the date such Person or its
Affiliate ceased to be a Lender.

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds (other than, in the case of the Borrower and its
Subsidiaries, surety bonds issued in the ordinary course of business in
connection with the waste collection and related businesses), letters of credit
and bankers’ acceptances issued or created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(iv) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business and not more than 60 days past due, unless such delay in payment is
due to the contesting in good faith by the Borrower of the obligations owed
pursuant to such trade payable), including any Contingent Purchase Price
Obligations, (v) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

“Interest Period” has the meaning given to such term in Section 2.10.

“Investments” has the meaning given to such term in Section 8.5.

“Inventory” means all finished goods inventory and raw materials (including
inventory held for lease but not work-in-process, supplies to be consumed by the
Borrower or any Subsidiary, and other non-saleable or non-leasable
merchandise/goods) of the Borrower and the Subsidiary Guarantors.

 

16



--------------------------------------------------------------------------------

“Issuing Lender” means Wells Fargo Bank, National Association, in its capacity
as issuer of Letters of Credit hereunder.

“Knowledge of the Borrower” means the actual knowledge of any Responsible
Officer of the Borrower.

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 11.6, and their respective
successors and assigns, and shall include the Swingline Lender, as the context
requires.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

“Letter of Credit Exposure” means, with respect to any Lender at any time, such
Lender’s ratable share (based on the proportion that its Commitment bears to the
aggregate Commitments at such time) of the sum of (i) the aggregate Stated
Amount of all Letters of Credit outstanding at such time and (ii) the aggregate
amount of all Reimbursement Obligations outstanding at such time.

“Letter of Credit Maturity Date” means the fifth Business Day prior to the
Maturity Date.

“Letter of Credit Notice” has the meaning given to such term in Section 3.2.

“Letter of Credit Subcommitment” means $10,000,000 or, if less, the aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.

“Letters of Credit” has the meaning given to such term in Section 3.1.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Market Index Rate” means, for any date, the rate for one month deposits
in the applicable Currency as reported on Reuters Screen LIBOR01 Page as of
11:00 a.m. London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
reasonably determined by the Administrative Agent from another recognized source
or interbank quotation).

“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the LIBOR Market Index Rate.

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two

 

17



--------------------------------------------------------------------------------

Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period and in an amount substantially equal
to the amount of Wells Fargo’s LIBOR Loan comprising part of such Borrowing, by
(ii) the amount equal to 1.00 minus the Reserve Requirement (expressed as a
decimal) for such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.

“Loan” means any or all of the Revolving Loans and the Swingline Loans.

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect upon any of
(i) the financial condition, operations, business or properties of the Borrower
and its Subsidiaries, taken as a whole; (ii) the ability of the Borrower or any
Material Subsidiary to perform its obligations under this Agreement or any other
Credit Document to which it is a party in any material respect or any other
material contract in any material respect to which any one or more of them is a
party; (iii) the legality, validity or enforceability of this Agreement or any
other Credit Document; or (iv) the perfection or priority of the Liens in favor
of the Administrative Agent granted under this Agreement or any other Credit
Document or the rights and remedies of the Administrative Agent or the Lenders
under this Agreement or any other Credit Document (other than a change resulting
from any act or omission by the Administrative Agent or the Lenders).

“Material Contract” means each contract to which any Credit Party is a party, by
which any Credit Party or its properties is bound or to which any Credit Party
is subject, that the breach or termination of which could reasonably be expected
to result in a Material Adverse Effect.

“Material Subsidiary” means Choice Environmental Services, Inc., Swisher
International, Inc., Swisher Hygiene Franchise Corp., HB Service, LLC, 7324375
Canada Inc., and each other Subsidiary of the Borrower, the absence of revenue
therefrom or assets thereof, could reasonably be expected to have a Material
Adverse Effect.

“Maturity Date” means July 31, 2013.

“Maximum Availability” means an amount equal to (a) the lesser of (i) the
aggregate Commitments, (ii) an amount, at any time, equal to the maximum amount
the Borrower would be permitted to borrow to remain in compliance with Sections
7.1 and 7.2 at such time, and (iii) the Borrowing Base, minus (b) the aggregate
maximum amount of obligations permitted to be incurred by the Borrower and any
Subsidiary Guarantor under corporate credit cards or purchase cards issued to
the Borrower or any Subsidiary Guarantor by any Lender.

“Mortgage” means any mortgage, deed of trust, deed to secure debt, collateral
assignment of lease or similar agreement or instrument pursuant to which any
Credit Party grants in favor of the Administrative Agent, for its benefit and
the benefit of the Lenders, a security interest in and Lien upon any fee or
leasehold interest in real property owned by it, as amended, modified, restated
or supplemented from time to time.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.

“Net Cash Proceeds” means, in the case of any Casualty Event or Asset
Disposition, the aggregate cash proceeds received by any Credit Party in respect
thereof (including, in the case of a Casualty Event, insurance proceeds and
condemnation awards), less (i) reasonable fees and out-of-pocket expenses
payable by the Borrower or any of its Subsidiaries in connection therewith,
(ii) taxes paid or payable as a result thereof, and (iii) the amount required to
retire Indebtedness to the extent such Indebtedness is secured by Permitted
Liens on the subject property; it being understood that the term “Net Cash
Proceeds” shall include, as and when received, any cash received upon the sale
or other disposition of any non-cash consideration received by any Credit Party
in respect of any of the foregoing events.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).

“Notes” means any or all of the Revolving Notes and the Swingline Note.

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by the Borrower or any Subsidiary Guarantor to the Administrative Agent,
any Lender (including the Swingline Lender), the Issuing Lender or any other
Person entitled thereto, under this Agreement or any of the other Credit
Documents, and all payment and other obligations owing or payable at any time by
the Borrower to any Hedge Party under or in connection with any Hedge Agreement
required or permitted by this Agreement, in each case whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, and whether existing by
contract, operation of law or otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Participant” has the meaning given to such term in Section 11.6(d).

 

19



--------------------------------------------------------------------------------

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Payment Office” means the office as the Administrative Agent may designate to
the Lenders and the Borrower for such purpose from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Acquisition” means (a) any Acquisition to which the Required Lenders
(or the Administrative Agent on their behalf) shall have given their prior
written consent (which consent may be in their sole discretion and may be given
subject to such additional terms and conditions as the Required Lenders shall
establish), or (b) any Acquisition with respect to which all of the following
conditions and requirements have been satisfied or waived in writing by the
Required Lenders (or the Administrative Agent on their behalf):

(i) each business acquired shall be within the permitted lines of business
described in Section 8.12;

(ii) any Capital Stock given as consideration in connection therewith shall be
Capital Stock of the Borrower (except as permitted in clause (iii));

(iii) except as may be permitted pursuant to Section 8.5(xi), in the case of an
Acquisition involving the acquisition of control of Capital Stock of any Person,
immediately after giving effect to such Acquisition such Person (or the
surviving Person, if the Acquisition is effected through a merger or
consolidation) shall be a Wholly Owned Subsidiary of the Borrower;

(iv) the Person to be acquired (or its board of directors or equivalent
governing body) has not (A) announced it will oppose such Acquisition or
(B) commenced any action which alleges that such Acquisition violates, or will
violate, any Requirement of Law;

(v) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;

(vi) immediately after giving effect to such Permitted Acquisition and any
Borrowings in connection therewith, the Borrower shall be in compliance with the
financial covenants contained in Article VII (including, without limitation,
compliance with the applicable minimum Unencumbered Liquidity covenant), such
compliance determined with regard to calculations made on a Pro Forma Basis for
the Reference Period then most recently ended for which the Administrative Agent
has received the financial statements required by Section 6.1 or 6.2 (and a
Compliance Certificate);

(vii) subject to compliance with Sections 8.5(viii) and (ix), the aggregate of
the Acquisition Amounts for all Permitted Acquisitions involving assets situated
outside of the United States of America or the Capital Stock of Persons
organized outside the United States of America shall not exceed $15,000,000
during the term of this Agreement; and

(viii) all of the conditions and requirements of Sections 6.9 and 6.10
applicable to such Acquisition are satisfied.

 

20



--------------------------------------------------------------------------------

“Permitted Asset Disposition” means any Asset Disposition permitted under
Section 8.4(v).

“Permitted Liens” has the meaning given to such term in Section 8.3.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.

“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008, However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where
(A) is the later of (x) the date on which the last collective bargaining
agreement relating to the Plan terminates (determined without regard to any
extension thereof agreed to after August 17, 2006), or (y) the first day of the
first plan year beginning on or after January 1, 2008; and (B) is January 1,
2010.

“Pro Forma Balance Sheet” has the meaning given to such term in Section 4.1(k).

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

“Projections” has the meaning given to such term in Section 5.10(e).

“Realty” means all real property and interests in real property now or hereafter
acquired or leased by any Credit Party.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

“Register” has the meaning given to such term in Section 11.6(c).

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board, and any successor regulations.

“Reimbursement Obligation” has the meaning given to such term in Section 3.4.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

21



--------------------------------------------------------------------------------

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including, without
limitation, any failure to meet the minimum funding standard of, or timely make
any required installment under, Section 412 of the Code or Section 302 of ERISA,
regardless of the issuance of any waivers in accordance with Section 412 of the
Code), (ii) any such “reportable event” subject to advance notice to the PBGC
under Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.

“Reported Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of
(A) Consolidated Interest Expense, (B) foreign, federal, state, local and other
income taxes, and (C) depreciation and amortization all to the extent taken into
account in the calculation of Consolidated Net Income for such Reference Period
and all calculated in accordance with GAAP, plus (iii) extraordinary losses, to
the extent taken into account in the calculation of Consolidated Net Income for
such Reference Period; minus (iv) extraordinary gains or income, to the extent
taken into account in the calculation of Consolidated Net Income for such
Reference Period, plus (v) compensation paid by the Borrower and its
Subsidiaries in the form of stock of the Borrower, the extent taken into account
in the calculation of Consolidated Net Income for such period, plus (vi) any
nonrecurring transaction costs and expenses incurred in connection with the
private placement of the equity of the Borrower, to the extent documented and
approved by the Administrative Agent, in its reasonable discretion, plus
(vii) any nonrecurring transaction costs and expenses incurred in connection
with Permitted Acquisitions, to the extent documented and approved by the
Administrative Agent, in its reasonable discretion, plus (viii) for the fiscal
year ending December 31, 2011, to the extent taken into account in the
calculation of Consolidated Net Income for such fiscal year (or portion thereof)
and to be evidenced by documentation reasonably satisfactory to the
Administrative Agent, the sum of (A) nonrecurring costs and expenses incurred in
connection with the merger with and into Coolbrands International, Inc. not to
exceed $5,125,000, and (B) nonrecurring costs and expenses incurred in
connection with the private placement of the equity of the Borrower that closed
in February, 2011 and the acquisition by the Borrower of Choice Environmental
Services, Inc. and its Subsidiaries, not to exceed $3,500,000 in the aggregate;
provided that for the avoidance of doubt, Reported Consolidated EBITDA of the
Borrower and its Subsidiaries for any Reference Period shall not include any
EBITDA of a Target earned during such Reference Period prior to the consummation
of the Acquisition of such Target.

“Required Lenders” means, at any time, the Lenders holding outstanding Credit
Exposure (excluding Swingline Loans) and Unutilized Commitments (or, after the
termination of the Commitments, outstanding Credit Exposure (excluding Swingline
Loans)) representing more than 50% of the aggregate, at such time, of all
outstanding Credit Exposure (excluding Swingline Loans) and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Credit Exposure (excluding Swingline Loans)), provided
that the Commitment of, and the portion of the outstanding Credit Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.

 

22



--------------------------------------------------------------------------------

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

“Reserves” means, as of the date of determination thereof, such amounts as the
Administrative Agent may from time to time establish and revise in its
reasonable discretion reducing the Borrowing Base as provided herein in order to
(a) to reflect events, conditions, contingencies or risks which, as determined
by the Administrative Agent in its reasonable discretion, adversely affect, or
would have a reasonable likelihood of adversely affecting, either (i) the
Collateral or any other property which is security for the Obligations, its
value or the amount that might be received by the Administrative Agent from the
sale or other disposition or realization upon such Collateral, or (ii) the
assets, business or prospects of any Credit Party or (iii) the security
interests and other rights of the Administrative Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
(b) to reflect the Administrative Agent’s belief, in its reasonable discretion,
that any collateral report or financial information furnished by or on behalf of
any Credit Party to the Administrative Agent is or may have been incomplete,
inaccurate or misleading in any material respect.

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, general counsel, or
any other Financial Officer of the Borrower, and any other executive officer or
similar official of the Borrower thereof responsible directly or indirectly for
the administration of the obligations of such Credit Party in respect of this
Agreement or any other Credit Document.

“Revolving Loans” has the meaning given such term in Section 2.1(a).

“Revolving Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Revolving
Loans made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-3, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
April 12, 2012, among the Borrower, the Subsidiary Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent.

“Second Amendment Effective Date” means the date upon which the conditions to
the effectiveness of the Second Amendment set forth in Article III thereof are
satisfied or waived in accordance with their terms.

 

23



--------------------------------------------------------------------------------

“Security Agreement” means the Pledge and Security Agreement made by the
Borrower and the Subsidiaries of the Borrower party thereto in favor of the
Administrative Agent, in substantially the form of Exhibit E, as amended,
modified, restated or supplemented from time to time.

“Security Documents” means the Security Agreement, and all other pledge or
security agreements, Mortgages, assignments or other similar agreements or
instruments executed and delivered by any Credit Party pursuant to Section 6.7
or otherwise in connection with the transactions contemplated hereby, in each
case as amended, modified, restated or supplemented from time to time.

“Senior Net Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Funded Senior Debt as of such date, net of cash and Cash Equivalents in excess
of $10,000,000 held by the Borrower and the Subsidiary Guarantors as of such
date, to (ii) Consolidated EBITDA for the fiscal quarter most recently ended for
which financial statements are required to have been delivered under
Section 6.1(a) or 6.1(b) (including financial statements delivered
contemporaneously with a calculation of the Senior Net Leverage Ratio), taking
into account any adjustments to Consolidated EBITDA permitted hereunder as a
result of any Permitted Acquisition consummated since the last day of such
fiscal quarter, provided that for purposes of the calculation of the Senior Net
Leverage Ratio, the Indebtedness set forth on Schedule 1.1(b) (up to a maximum
amount of $16,000,000) shall not be considered Consolidated Funded Senior Debt.

“Senior Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Funded Senior Debt as of such date, to (ii) Consolidated EBITDA for the fiscal
quarter most recently ended for which financial statements are required to have
been delivered under Section 6.1(a) or 6.1(b) (including financial statements
delivered contemporaneously with a calculation of the Senior Leverage Ratio),
taking into account any adjustments to Consolidated EBITDA permitted hereunder
as a result of any Permitted Acquisition consummated since the last day of such
fiscal quarter, provided that for purposes of the calculation of the Senior
Leverage Ratio, the Indebtedness set forth on Schedule 1.1(b) (up to a maximum
amount of $16,000,000) shall not be considered Consolidated Funded Senior Debt.

“Solvent” shall mean as to any Person on any particular date, that such Person
(i) does not have unreasonably small capital to carry on its business as now
conducted and as presently proposed to be conducted, (ii) is able to pay its
debts as they become due in the ordinary course of business, and (iii) has
assets with a present fair saleable value greater than its total stated
liabilities and identified contingent liabilities, including any amounts
necessary to satisfy preferential rights of shareholders.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Subsidiaries that is expressly subordinated in right of payment and performance
to the Obligations.

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors, board of managers or other
governing body of such Person, is at the time, directly or indirectly, owned or
controlled by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower.

 

24



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“Swingline Commitment” means $5,000,000 or, if less, the aggregate Commitments
at the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.

“Swingline Exposure” means, with respect to any Lender at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.2(e)
to refund, or to purchase participations pursuant to Section 2.2(f) in,
Swingline Loans that are outstanding at such time.

“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.

“Swingline Loans” has the meaning given to such term in Section 2.1(b).

“Swingline Maturity Date” means the fifth Business Day prior to the Maturity
Date.

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section 2.5 or Section 9.2.

“Total Net Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Total Funded Debt as of such date net of cash and Cash Equivalents in excess of
$10,000,000 held by the Borrower and the Subsidiary Guarantors as of such date,
to (ii) Consolidated EBITDA for the fiscal quarter most recently ended for which
financial statements are required to have been delivered under Section 6.1(a) or
6.1(b), taking into account any adjustments to Consolidated EBITDA permitted
hereunder as a result of any Permitted Acquisition consummated since the last
day of such fiscal quarter.

“Total Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Total Funded Debt as of such date, to (ii) Consolidated EBITDA for the fiscal
quarter most recently ended for which financial statements are required to have
been delivered under Section 6.1(a) or 6.1(b), taking into account any
adjustments to Consolidated EBITDA permitted hereunder as a result of any
Permitted Acquisition consummated since the last day of such fiscal quarter.

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

“Type” has the meaning given to such term in Section 2.2(a).

 

25



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

“Unencumbered Liquidity” means, at any time, the sum of (i) all unencumbered
(except for encumbrances and Liens in favor of the Lenders pursuant to the
Credit Documents) cash and Cash Equivalents of the Borrower at such time, plus
(ii) the amount that the Maximum Availability exceeds the Aggregate Credit
Exposure at such time.

“Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of: (i) aggregate principal amount
of all Revolving Loans made by such Lender that are outstanding at such time,
(ii) such Lender’s Letter of Credit Exposure at such time and (iii) such
Lender’s Swingline Exposure at such time.

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower delivered to
the Lenders prior to the Closing Date; provided that if the Borrower notifies
the Administrative Agent that it wishes to amend any financial covenant in
Article VII to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VII for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision

 

26



--------------------------------------------------------------------------------

thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

(c) Notwithstanding the foregoing, calculations to determine compliance by the
Borrower for any period with the financial covenants contained in Article VII to
determine whether a condition to a Permitted Acquisition, Permitted Asset
Disposition, permitted incurrence of Indebtedness or other transaction has been
met, shall be determined in each case on a pro forma basis (a “Pro Forma Basis”)
after giving effect to any Acquisition, Asset Disposition, incurrence of
Indebtedness or other transaction (each, a “transaction”) occurring during such
Reference Period (or proposed to be consummated, as the case may be, whether or
not during such Reference Period) as if such transaction had occurred as of the
first day of such Reference Period, in accordance with the following:

(i) any Indebtedness incurred or assumed by any Credit Party in connection with
any transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition that is not retired or repaid in connection therewith) shall be
deemed to have been incurred or assumed as of the first day of the applicable
Reference Period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable Reference Period determined by utilizing the rate
of interest that is or would be in effect with respect to such Indebtedness as
of the date of determination);

(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable Reference Period;

(iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
Reference Period, provided that such income statement and balance sheet items
are reflected in financial statements or other financial data reasonably
acceptable to the Administrative Agent, and (B) operating expense reductions,
cost savings and other pro forma adjustments attributable to such Permitted
Acquisition may be included to the extent that such adjustments (y) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act
(irrespective of whether the Borrower is subject thereto) or (z) have been
approved in writing by the Administrative Agent; and

(iv) with respect to any Permitted Asset Disposition, income statement items
(whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable Reference Period.

 

27



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

2.1 Commitments.

(a) Each Lender severally agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Revolving Loan,” and collectively, the
“Revolving Loans”) to the Borrower, from time to time on any Business Day during
the period from and including the Closing Date to but not including the
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Commitment, provided that no Borrowing of Loans shall be made if,
immediately after giving effect thereto (and to any concurrent repayment of
Swingline Loans with proceeds of Revolving Loans made pursuant to such
Borrowing), (y) the Credit Exposure of any Lender would exceed its Commitment at
such time or (z) the Aggregate Credit Exposure would exceed the aggregate
Commitments or the Maximum Availability at such time. Subject to and on the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Loans.

(b) The Swingline Lender agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Swingline Loan,” and collectively, the
“Swingline Loans”) to the Borrower, from time to time on any Business Day during
the period from the Closing Date to but not including the Swingline Maturity
Date (or, if earlier, the Termination Date), in an aggregate principal amount at
any time outstanding not exceeding the Swingline Commitment. Swingline Loans may
be made even if the aggregate principal amount of Swingline Loans outstanding at
any time, when added to the aggregate principal amount of the Revolving Loans
made by the Swingline Lender in its capacity as a Lender outstanding at such
time and its Letter of Credit Exposure at such time, would exceed the Swingline
Lender’s own Commitment at such time, but provided that no Borrowing of
Swingline Loans shall be made if, immediately after giving effect thereto,
(y) the Credit Exposure of any Lender would exceed its Commitment at such time
or (z) the Aggregate Credit Exposure would exceed the aggregate Commitments or
the Maximum Availability at such time, and provided further that the Swingline
Lender shall not be required to make any Swingline Loan if any Lender is at that
time a Defaulting Lender, unless the Swingline Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swingline Lender (in its sole discretion) with the Borrower or such Lender to
eliminate the Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.20(a)(iii)) with respect to the Defaulting Lender
arising from either the Swingline Loan then proposed to be made or that the
Swingline Loan and all other Swingline Loans as to which the Swingline Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay (including by means of a Borrowing of Revolving Loans
pursuant to Section 2.2(e)) and reborrow Swingline Loans. All Swingline Loans
shall bear interest at the Adjusted LIBOR Market Index Rate.

2.2 Borrowings.

(a) The Revolving Loans (each, together with the Swingline Loans, a “Class” of
Loan) shall, at the option of the Borrower and subject to the terms and
conditions of this Agreement, be either Base Rate Loans or LIBOR Loans (each, a
“Type” of Loan), provided that all Revolving Loans comprising the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type. The
Swingline Loans shall be made and maintained as LIBOR Market Index Rate Loans at
all times.

(b) In order to make a Borrowing (other than (w) Borrowings of Swingline Loans,
which shall be made pursuant to Section 2.2(d), (x) Borrowings for the purpose
of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), (y) Borrowings involving continuations or

 

28



--------------------------------------------------------------------------------

conversions of outstanding Loans, which shall be made pursuant to Section 2.11
or (z) Borrowings for the purpose of paying unpaid Reimbursement Obligations,
which shall be made pursuant to Section 3.5), the Borrower will give the
Administrative Agent written notice not later than 11:00 a.m., Charlotte time,
three Business Days prior to each Borrowing to be comprised of LIBOR Loans and
one Business Day prior to each Borrowing to be comprised of Base Rate Loans;
provided, however, that requests for the Borrowing of Revolving Loans to be made
on the Closing Date may, at the discretion of the Administrative Agent, be given
with less advance notice than as specified hereinabove. Each such notice (each,
a “Notice of Borrowing”) shall be irrevocable, shall be given in the form of
Exhibit B-1 and shall specify (1) the aggregate principal amount, Class and
initial Type of the Loans to be made pursuant to such Borrowing, (2) in the case
of a Borrowing of LIBOR Loans, the initial Interest Period to be applicable
thereto, and (3) the requested Borrowing Date, which shall be a Business Day.
Upon its receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each applicable Lender of the proposed Borrowing.
Notwithstanding anything to the contrary contained herein:

(i) the aggregate principal amount of each Borrowing comprised of Base Rate
Loans shall not be less than $1,000,000 or, if greater, an integral multiple of
$100,000 in excess thereof (or, if less, in the amount of the aggregate
Commitments less the Aggregate Credit Exposure), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$2,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;

(ii) if the Borrower shall have failed to designate the Type of Loans comprising
a Borrowing, the Borrower shall be deemed to have requested a Borrowing
comprised of Base Rate Loans; and

(iii) if the Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.

(c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing Date,
each applicable Lender will make available to the Administrative Agent at the
Payment Office an amount, in Dollars and in immediately available funds, equal
to the amount of the Loan or Loans to be made by such Lender. To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.

(d) In order to make a Borrowing of a Swingline Loan, the Borrower will give the
Administrative Agent (and the Swingline Lender, if the Swingline Lender is not
also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $500,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the requested
Swingline Loan. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

(e) With respect to any outstanding Swingline Loans, the Swingline Lender may at
any time (whether or not an Event of Default has occurred and is continuing) in
its sole and absolute discretion, and is hereby authorized and empowered by the
Borrower to, cause a Borrowing of Revolving Loans to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other Lender (on
behalf of, and with a copy to, the Borrower), not later than 11:00 a.m.,
Charlotte time, one Business Day prior to the proposed Borrowing Date therefor,
a notice (which shall be deemed to be a Notice of Borrowing given by the
Borrower) requesting the Lenders to make Revolving Loans (which shall be made
initially as Base Rate Loans) on such Borrowing Date in an aggregate amount
equal to the amount of such Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date such notice is given that the Swingline Lender requests
to be repaid. Not later than 1:00 p.m., Charlotte time, on the requested
Borrowing Date, each Lender (other than the Swingline Lender) will make
available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the Revolving
Loan to be made by such Lender. To the extent the Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Lender) shall be deemed to be repaid
with the proceeds of the Revolving Loans made as provided above (including a
Revolving Loan deemed to have been made by the Swingline Lender), and such
Refunded Swingline Loans deemed to be so repaid shall no longer be outstanding
as Swingline Loans but shall be outstanding as Revolving Loans. If any portion
of any such amount repaid (or deemed to be repaid) to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Lenders in the manner
contemplated by Section 2.15(b).

(f) If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to the Borrower, Revolving Loans are not made pursuant to Section 2.2(e)
in an amount sufficient to repay any amounts owed to the Swingline Lender in
respect of any outstanding Swingline Loans, or if the Swingline Lender is
otherwise precluded for any reason from giving a notice on behalf of the
Borrower as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty (except for the absence
of Liens thereon created, incurred or suffered to exist by, through or under the
Swingline Lender), and each Lender shall be deemed to have purchased and hereby
agrees to purchase, a participation in such outstanding Swingline Loans in an
amount equal to its ratable share (based on the proportion that its Commitment
bears to the aggregate Commitments at such time) of the unpaid amount thereof
together with accrued interest thereon. Upon one Business Day’s prior notice
from the Swingline Lender, each Lender (other than the Swingline Lender) will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent. In the event any such Lender fails to make
available to the Administrative Agent the amount of such Lender’s participation
as provided in this Section 2.2(f), the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date such amount is required to be made available for the
account of the Swingline Lender until the date such amount is made available to
the Swingline Lender at the Federal Funds Rate for the first three Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Lender that has
acquired a participation therein such Lender’s ratable share of such payment.

 

30



--------------------------------------------------------------------------------

(g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.2(e) and each such Lender’s obligation to purchase a participation in
any unpaid Swingline Loans pursuant to Section 2.2(f) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against the Swingline Lender,
the Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such Borrowing of Revolving Loans to
meet the minimum Borrowing amount specified in Section 2.2(b), or (iv) the
failure of any conditions set forth in Section 4.2 or elsewhere herein to be
satisfied.

2.3 Disbursements; Funding Reliance; Domicile of Loans.

(a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 or Section 3.5 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the Adjusted Base Rate. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.1(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, fund its participation or to
make any such payment required hereunder.

(d) Subject to Section 2.9(b), each Lender may, at its option, make and maintain
any Loan at, to or for the account of any of its Lending Offices, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan to or for the account of such Lender in accordance with the
terms of this Agreement.

 

31



--------------------------------------------------------------------------------

2.4 Evidence of Debt; Notes.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of each such Loan and each Lender’s share
thereof.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

(d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Revolving Loans, by a Revolving Note appropriately
completed in substantially the form of Exhibit A-1 and (ii) in the case of
Swingline Loans, by a Swingline Note appropriately completed in substantially
the form of Exhibit A-2, in each case executed by the Borrower and payable to
the order of such Lender. Each Note shall be entitled to all of the benefits of
this Agreement and the other Credit Documents and shall be subject to the
provisions hereof and thereof. At the Borrower’s option, the Borrower may
execute and deliver any Note in the State of North Carolina.

2.5 Termination and Reduction of Commitments and Swingline Commitment.

(a) The Commitments shall be automatically and permanently terminated on the
Termination Date, unless sooner terminated pursuant to any other provision of
this Section 2.5 or Section 9.2. The Swingline Commitment shall be automatically
and permanently terminated on the Swingline Maturity Date, unless sooner
terminated pursuant to any other provision of this Section 2.5 or Section 9.2.

(b) At any time and from time to time after the date hereof, upon not less than
five Business Days’ prior written notice to the Administrative Agent (and in the
case of a termination or reduction of the Unutilized Swingline Commitment, the
Swingline Lender), the Borrower may terminate in whole or reduce in part the
aggregate Unutilized Commitments or the Unutilized Swingline Commitment,
provided that any such partial reduction shall be in an aggregate amount of not
less than $2,000,000 ($500,000 in the case of the Unutilized Swingline
Commitment) or, if greater, an integral multiple of $1,000,000 in excess thereof
($100,000 in the case of the Unutilized Swingline Commitment). The amount of any
termination or reduction made under this Section 2.5(a) may not thereafter be
reinstated.

(c) Each reduction of the Commitments pursuant to this section shall be applied
ratably among the Lenders according to their respective Commitments.
Notwithstanding any provision of this

 

32



--------------------------------------------------------------------------------

Agreement to the contrary, any reduction of the Commitments pursuant to this
Section 2.5 that has the effect of reducing the aggregate Commitments to an
amount less than the amount of the Swingline Commitment or the Letter of Credit
Subcommitment at such time shall result in an automatic corresponding reduction
of the Swingline Commitment or the Letter of Credit Subcommitment, to the amount
of the aggregate Commitments (as so reduced), without any further action on the
part of the Borrower, the Swingline Lender or any other Lender.

2.6 Mandatory Payments and Prepayments.

(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, (i) the aggregate outstanding principal of the Revolving Loans shall
be due and payable in full on the Maturity Date and (ii) the aggregate
outstanding principal of the Swingline Loans shall be due and payable in full on
the Swingline Maturity Date.

(b) In the event that, at any time, the Aggregate Credit Exposure (excluding the
aggregate amount of any Swingline Loans to be repaid with proceeds of Revolving
Loans made on the date of determination) shall exceed the aggregate Commitments
(after giving effect to any concurrent termination or reduction thereof) or the
Maximum Availability at such time, the Borrower will immediately prepay the
outstanding principal amount of the Swingline Loans and, to the extent of any
excess remaining after prepayment in full of outstanding Swingline Loans, the
outstanding principal amount of the Revolving Loans, in the amount of such
excess, provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 3.8, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.

(c) Not later than 180 days after receipt by any Credit Party of any proceeds of
insurance, condemnation award or other compensation in respect of any Casualty
Event (or, if earlier, upon its determination not to repair or replace any
property subject to such Casualty Event or to acquire assets used or useable in
the business of the Borrower and its Subsidiaries), other than any Casualty
Event with Net Cash Proceeds less than $1,000,000, the Borrower will prepay the
outstanding principal amount of the Loans in an amount equal to 100% of the Net
Cash Proceeds from such Casualty Event (less any amounts theretofore applied (or
contractually committed to be applied) to the repair or replacement of property
subject to such Casualty Event or to acquire assets used or useable in the
business of the Borrower and its Subsidiaries) and will deliver to the
Administrative Agent, concurrently with such prepayment, a certificate signed by
a Financial Officer of the Borrower in form and substance satisfactory to the
Administrative Agent and setting forth the calculation of such Net Cash
Proceeds; provided, however, that, notwithstanding the foregoing, (i) except as
otherwise provided in this Agreement (including in clause (ii) below) or in any
other Credit Document, the Administrative Agent shall turn over to the Borrower
any such proceeds received during such 180-day period (unless the Borrower has,
prior to the Administrative Agent’s receipt of such proceeds, notified the
Administrative Agent of its determination not to repair or replace the property
subject to the applicable Casualty Event or to acquire assets used or useable in
the business of the Borrower and its Subsidiaries), but nothing in this
Section 2.6(c) shall be deemed to limit or otherwise affect any right of the
Administrative Agent herein or in any of the other Credit Documents to receive
and hold such proceeds as loss payee and to disburse the same to the Borrower
upon the terms hereof or thereof, or any obligation of the Borrower or any of
its Subsidiaries herein or in any of the other Credit Documents to remit any
such proceeds to the Administrative Agent upon its receipt thereof, and (ii) any
and all such proceeds received or held by the Administrative Agent or the
Borrower or any of its Subsidiaries during the continuance of an Event of
Default (regardless of any proposed or actual use thereof for repair,
replacement or reinvestment) may, at the option of the Administrative Agent (or
as otherwise directed by the Required Lenders) be applied to prepay the
outstanding principal amount of the Loans.

 

33



--------------------------------------------------------------------------------

(d) Not later than 180 days after receipt by any Credit Party of proceeds in
respect of any Asset Disposition other than an Excluded Asset Disposition (or,
if earlier, upon its determination not to apply such proceeds to the acquisition
of assets used or useable in the business of the Borrower and its Subsidiaries),
the Borrower will prepay the outstanding principal amount of the Loans in an
amount equal to 100% of the Net Cash Proceeds from such Asset Disposition (less
any amounts theretofore applied (or contractually committed to be applied) to
acquire assets used or useable in the business of the Borrower and its
Subsidiaries) and will deliver to the Administrative Agent, concurrently with
such prepayment, a certificate signed by a Financial Officer of the Borrower in
form and substance satisfactory to the Administrative Agent and setting forth
the calculation of such Net Cash Proceeds; provided, however, that any such Net
Cash Proceeds not applied (or contractually committed to be applied) within 180
days to the acquisition of other assets as provided herein shall be applied by
the Borrower as a prepayment of the outstanding principal amount of the Loans no
later than the first Business Day immediately following such 180-day period.
Notwithstanding the foregoing, nothing in this Section 2.6(d) shall be deemed to
permit any Asset Disposition not expressly permitted under Section 8.4.

(e) Each prepayment of the Loans made pursuant to Sections 2.6(c) and
Section 2.6(d) shall be applied (i) first, to reduce the outstanding principal
amount of the Swingline Loans (with a corresponding permanent reduction of the
Commitments), (ii) second, to reduce the outstanding principal amount of the
Revolving Loans (with a corresponding permanent reduction of the Commitments)
and (iii) third, to the extent of any excess remaining after application as
provided in clauses (i) above, to pay any outstanding Reimbursement Obligations
and, to the extent of any excess remaining, to cash collateralize Letter of
Credit Exposure. Within each Class of Loans, such prepayments shall be applied
first to prepay all Base Rate Loans, and then to prepay LIBOR Loans in direct
order of Interest Period maturities. Each payment or prepayment pursuant to the
provisions of this Section 2.6 shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each, provided that if any Lender is a Defaulting Lender at the time of any such
prepayment, any mandatory prepayment of the Loans shall, if the Administrative
Agent so directs at the time of making such mandatory prepayment, be applied to
the Loans of other Lenders as if such Defaulting Lender had no Loans outstanding
and the outstanding Loans of such Defaulting Lender were zero. Each payment or
prepayment of a LIBOR Loan made pursuant to the provisions of this Section on a
day other than the last day of the Interest Period applicable thereto shall be
made together with all amounts required under Section 2.18 to be paid as a
consequence thereof.

(f) In the event the Administrative Agent receives a notice of prepayment with
respect to Sections 2.6(c) through 2.6(d), the Administrative Agent will give
prompt notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.

2.7 Voluntary Prepayments.

(a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three Business Days prior to
each intended prepayment of LIBOR Loans and one Business Day prior to each
intended prepayment of Base Rate Loans (other than Swingline Loans, which may be
prepaid on a same-day basis), provided that (i) each partial prepayment of LIBOR
Loans shall be in an aggregate principal amount of not less than $2,000,000 or,
if greater, an integral multiple of $1,000,000 in excess thereof ($500,000 and
$100,000, respectively, in the case of Swingline Loans), and each partial
prepayment of

 

34



--------------------------------------------------------------------------------

Base Rate Loans shall be in an aggregate principal amount of not less than
$1,000,000 or, if greater, an integral multiple of $100,000 in excess thereof,
(ii) no partial prepayment of LIBOR Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans under such Borrowing to less than $2,000,000 or to any greater amount not
an integral multiple of $1,000,000 in excess thereof, and (iii) unless made
together with all amounts required under Section 2.18 to be paid as a
consequence of such prepayment, a prepayment of a LIBOR Loan may be made only on
the last day of the Interest Period applicable thereto. Each such notice shall
specify the proposed date of such prepayment and the aggregate principal amount,
Class and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the Borrower to make such prepayment on the terms
specified therein. Revolving Loans and Swingline Loans prepaid pursuant to this
Section 2.7(a) may be reborrowed, subject to the terms and conditions of this
Agreement. In the event the Administrative Agent receives a notice of prepayment
under this Section, the Administrative Agent will give prompt notice thereof to
the Lenders; provided that if such notice has also been furnished to the
Lenders, the Administrative Agent shall have no obligation to notify the Lenders
with respect thereto.

(b) Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each provided that if any Lender is a Defaulting
Lender at the time of any such prepayment, any voluntary prepayment of the Loans
shall, if the Administrative Agent so directs at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero.

2.8 Interest.

(a) The Borrower will pay interest in respect of the unpaid principal amount of
each Loan, from the date of Borrowing thereof until such principal amount shall
be paid in full, (i) at the Adjusted Base Rate, as in effect from time to time
during such periods as such Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR
Rate, as in effect from time to time during such periods as such Loan is a LIBOR
Loan, and (iii) at the Adjusted LIBOR Market Index Rate, as in effect from time
to time for all Swingline Loans.

(b) At the election of the Administrative Agent (or as otherwise directed by the
Lenders and to be applied retroactively to the occurrence of the Event of
Default, at the option thereof) upon the occurrence and during the continuance
of any Event of Default, all outstanding principal amounts of the Loans and, to
the greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted
LIBOR Rate) plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate applicable to
Revolving Loans plus 2%), and, in each case, such default interest shall be
payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any law pertaining to insolvency or
debtor relief.

(c) Accrued (and theretofore unpaid) interest shall be payable as follows:

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow) and each LIBOR Market Index Loan, in arrears on the last
day of each calendar month, beginning with the first such day to occur after the
Closing Date; provided, that in the event the Loans are repaid or prepaid in
full and the Commitments have been terminated, then accrued interest in respect
of all Base Rate Loans and LIBOR Market Index Loans shall be payable together
with such repayment or prepayment on the date thereof;

 

35



--------------------------------------------------------------------------------

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided, that in the event all LIBOR Loans
made pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination of
an element of an interest rate (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.

(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.10, 6.1 or 6.2 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Borrower shall immediately (i) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) determine the Applicable
Percentage for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Percentage
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.12(e). This Section 2.8(f) is
in addition to the rights of the Administrative Agent and Lenders with respect
to Sections 2.8(b) and 9.1, if applicable, and other respective rights under
this Agreement.

 

36



--------------------------------------------------------------------------------

2.9 Fees. The Borrower agrees to pay:

(a) (i) On the Closing Date, to the Administrative Agent, for the account of
Wells Fargo, the initial Lender, an upfront fee equal to $140,000, and (ii) on
the first anniversary of the Closing Date, to the Administrative Agent, for the
account of each Lender, an upfront fee equal to 0.15% of such Lender’s
Commitment on such date.

(b) To the Administrative Agent, for the account of each Lender, a unutilized
commitment fee for each calendar quarter (or portion thereof) for the period
from the date of this Agreement to the Termination Date, at a per annum rate
equal to (i) 0.375%, if the daily average balance of the outstanding Aggregate
Credit Exposure for the 12 months ending on the last day of such calendar
quarter is less than 40% of the aggregate Commitments, or (ii) 0.25%, if the
daily average balance of the outstanding Aggregate Credit Exposure for the 12
months ending on the last day of such calendar quarter is greater than 40% of
the aggregate Commitments, in each case payable on such Lender’s ratable share
(based on the proportion that its Commitment bears to the aggregate Commitments)
of the average daily aggregate Unutilized Commitments, payable in arrears (i) on
the last Business Day of each calendar quarter, beginning with the first such
day to occur after the Closing Date, and (ii) on the Termination Date; provided,
however, that no commitment fee shall accrue on the Unutilized Commitment of a
Defaulting Lender during any period that such Lender shall be a Defaulting
Lender.

(c) To the Administrative Agent, for the account of each Lender, a letter of
credit fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit outstanding during such quarter, at a per annum rate equal to
the Applicable Percentage in effect from time to time during such quarter for
Revolving Loans that are maintained as LIBOR Loans, on such Lender’s ratable
share (based on the proportion that its Commitment bears to the aggregate
Commitments) of the daily average aggregate Stated Amount of such Letters of
Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the Termination Date and the date of termination of the
last outstanding Letter of Credit; provided, however, that any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 3.1(a) shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.20(a)(iii),
with the balance of such fee, if any, payable to the Issuing Lender for its own
account;

(d) If at any time there is more than one Lender, to the Issuing Lender, for its
own account, a facing fee for each calendar quarter (or portion thereof) in
respect of all Letters of Credit outstanding during such quarter, at a per annum
rate of 0.125% on the daily average aggregate Stated Amount of such Letters of
Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the Termination Date and the date of termination of the
last outstanding Letter of Credit;

(e) To the Issuing Lender, for its own account, such commissions, transfer fees
and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender, but without duplication of amounts payable under Section 2.9(d); and

(f) To the Administrative Agent, for its own account, an annual administrative
fee equal to $7,500, provided that if there is more than one Lender, such fee
shall be increased to $15,000 per year plus $5,000 for each Lender in excess of
three Lenders, in any case, payable in advance on the Closing Date, and each
anniversary thereof (and upon the addition of a Lender, as applicable, with such
fee for the current year reduced pro rata based upon the remainder of the such
year).

 

37



--------------------------------------------------------------------------------

2.10 Interest Periods. Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing comprised of Base
Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans,
the Borrower shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrower, be a one,
two, three or six-month period; provided, however, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) LIBOR Loans may not be outstanding under more than six separate Interest
Periods at any one time (for which purpose Interest Periods shall be deemed to
be separate even if they are coterminous);

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the immediately preceding
Business Day;

(v) the Borrower may not select any Interest Period that expires after the
Maturity Date;

(vi) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(vii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

2.11 Conversions and Continuations.

(a) The Borrower shall have the right, on any Business Day occurring on or after
the Closing Date, to elect (i) to convert all or a portion of the outstanding
principal amount of any Base Rate Loans of any Class into LIBOR Loans of the
same Class, or to convert any LIBOR Loans of any Class the Interest Periods for
which end on the same day into Base Rate Loans of the same Class, or (ii) upon
the expiration of any Interest Period, to continue all or a portion of the
outstanding principal amount of any LIBOR Loans of any Class the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (w) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $1,000,000 or, if
greater, an integral multiple of $100,000 in excess thereof; any such conversion
of Base Rate Loans into, or continuation of, LIBOR Loans shall involve an
aggregate principal amount of not less than $2,000,000 or, if greater, an
integral multiple of $1,000,000 in

 

38



--------------------------------------------------------------------------------

excess thereof; and no partial conversion of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding principal amount of such LIBOR
Loans to less than $2,000,000 or to any greater amount not an integral multiple
of $1,000,000 in excess thereof, (x) except as otherwise provided in
Section 2.16(f), LIBOR Loans may be converted into Base Rate Loans only on the
last day of the Interest Period applicable thereto (and, in any event, if a
LIBOR Loan is converted into a Base Rate Loan on any day other than the last day
of the Interest Period applicable thereto, the Borrower will pay, upon such
conversion, all amounts required under Section 2.18 to be paid as a consequence
thereof), (y) no such conversion or continuation shall be permitted with regard
to any Swingline Loans, and (z) no conversion of Base Rate Loans into LIBOR
Loans or continuation of LIBOR Loans shall be permitted during the continuance
of a Default or Event of Default.

(b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three Business
Days prior to the intended effective date of any conversion of Base Rate Loans
into, or continuation of, LIBOR Loans and one Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount, Class and Type of the Loans
being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any outstanding LIBOR Loans, such LIBOR Loans
shall, absent a Default or Event of Default, automatically be continued as LIBOR
Loans with an Interest Period of one month upon the expiration of the then
current Interest Period applicable thereto (unless repaid pursuant to the terms
hereof). In the event the Borrower shall have failed to select in a Notice of
Conversion/Continuation the duration of the Interest Period to be applicable to
any conversion into, or continuation of, LIBOR Loans, then the Borrower shall be
deemed to have selected an Interest Period with a duration of one month.

2.12 Method of Payments; Computations; Apportionment of Payments.

(a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Loans (except as otherwise expressly provided herein as
to payments required to be made directly to the Issuing Lender or the Lenders)
at the Payment Office prior to 12:00 noon, Charlotte time, on the date payment
is due. Any payment made as required hereinabove, but after 12:00 noon,
Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day (except that
in the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable

 

39



--------------------------------------------------------------------------------

share of such payment by wire transfer of immediately available funds on the
next succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). Notwithstanding the foregoing or any contrary
provision hereof, if any Lender shall fail to make any payment required to be
made by it hereunder to the Administrative Agent, the Swingline Lender or the
Issuing Lender, then the Administrative Agent may, in its discretion, apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations to the Administrative Agent, the
Swingline Lender or the Issuing Lender until all such unsatisfied obligations
are fully paid. If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender. The Administrative Agent will distribute to the Issuing Lender like
amounts relating to payments made to the Administrative Agent for the account of
the Issuing Lender in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(d) All computations of interest and fees hereunder shall be made on the basis
of a year consisting of (i) in the case of interest on Base Rate Loans, 365/366
days, as the case may be, or (ii) in all other instances, 360 days; and in each
case under (i) and (ii) above, with regard to the actual number of days
(including the first day, but excluding the last day) elapsed.

(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:

(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Administrative Agent with respect to the Collateral under or
pursuant to the terms of the Security Documents;

(ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;

(iii) third, to the extent subject to indemnification by the Borrower hereunder,
the payment of all reasonable and documented out-of-pocket costs and expenses
(including, without

 

40



--------------------------------------------------------------------------------

limitation, reasonable attorneys’ and consultants’ fees irrespective of whether
such fees are allowed as a claim after the occurrence of a Bankruptcy Event) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Obligations owing to such Lender;

(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including, without limitation, fees incurred and interest accruing
at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding), and including with respect to any Hedge Agreement
between any Credit Party and any Hedge Party (to the extent such Hedge Agreement
is permitted hereunder), any fees, premiums and scheduled periodic payments due
under such Hedge Agreement prior to any termination thereof and any interest
accrued thereon;

(v) fifth, to the payment of the outstanding principal amount of the Obligations
(including the payment of any outstanding Reimbursement Obligations and the
obligation to cash collateralize Letter of Credit Exposure), and including with
respect to any Hedge Agreement between any Credit Party and any Hedge Party (to
the extent such Hedge Agreement is permitted hereunder), any breakage,
termination or other payments due under such Hedge Agreement and any interest
accrued thereon and to the payment of outstanding obligations under corporate
credit cards or purchase cards issued to the Borrower by any Lender;

(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents or otherwise and
not repaid; and

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 3.8.

2.13 Recovery of Payments.

(a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.

(b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrower, its
representative or successor in interest, or any other Person, whether by court
order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are

 

41



--------------------------------------------------------------------------------

recovered by the Administrative Agent from the Borrower, its representative or
successor in interest or such other Person, the Administrative Agent will
redistribute such amounts to the Lenders on the same basis as such amounts were
originally distributed.

2.14 Use of Proceeds. The proceeds of the Loans shall be used (i) to repay the
Existing Senior Credit Facilities in full, and (ii) to provide for working
capital and general corporate purposes and in accordance with the terms and
provisions of this Agreement (including, without limitation, to finance
Permitted Acquisitions in accordance with the terms and provisions of this
Agreement).

2.15 Pro Rata Treatment.

(a) Except in the case of Swingline Loans and for the application of funds
arising from the existence of a Defaulting Lender, all fundings, continuations
and conversions of Loans of any Class shall be made by the Lenders pro rata on
the basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
and additionally in all cases in the event the Commitments for Loans of such
Class have expired or have been terminated), as the case may be from time to
time. All payments on account of principal of or interest on any Loans, fees or
any other Obligations owing to or for the account of any one or more Lenders
shall be apportioned ratably among such Lenders in proportion to the amounts of
such principal, interest, fees or other Obligations owed to them respectively.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swingline Loans to any assignee
or Participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section 2.15(b) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.15(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.15(b) to share in the benefits of any recovery on such
secured claim.

 

42



--------------------------------------------------------------------------------

2.16 Increased Costs; Change in Circumstances; Illegality.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.17 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s or the Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 2.16(a) or Section 2.16(b)
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten days after receipt
thereof.

 

43



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.

(f) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower.

 

44



--------------------------------------------------------------------------------

2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Without limiting the provisions of Section 2.17(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

45



--------------------------------------------------------------------------------

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) If the Administrative Agent, any Lender or the Issuing Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. This Section 2.17(f) shall not
be construed to require the Administrative Agent, any Lender or the Issuing
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

2.18 Compensation. The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.19(a) or of any acceleration of the maturity of the
Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this

 

46



--------------------------------------------------------------------------------

Section 2.18 by any Lender as to any additional amounts payable pursuant to this
Section 2.18 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

2.19 Replacement of Lender; Mitigation of Costs.

(a) The Borrower may, at any time at its sole expense and effort, require any
Lender (i) that has requested compensation from the Borrower under
Sections 2.16(a) or 2.16(b), or that is a Defaulting Lender, in any case upon
notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee shall be another Lender, if a
Lender accepts such assignment, or another Person reasonably acceptable to the
Administrative Agent); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(b) If any Lender requests compensation under Sections 2.16(a) or 2.16(b), or
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender gives a notice pursuant to Section 2.16(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.16(a), 2.16(b) or 2.17, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.16(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

47



--------------------------------------------------------------------------------

2.20 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Bank or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender in
respect of any participation in any Letter of Credit or Swingline Loan; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or any Letter
of Credit Exposure in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and obligations in respect of Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) All or any part of such Defaulting Lender’s Letters of Credit Exposure and
its Swingline Exposure shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Credit Exposures (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) no Default
shall have occurred and be continuing (and, unless the Borrower shall have
otherwise notified the Administrative Agent at the time, the Borrower shall be
deemed to have represented and warranted that such condition is satisfied at
such time), and (y) such reallocation does not cause the Revolving Credit
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Commitment.

 

48



--------------------------------------------------------------------------------

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s Letter of Credit Exposure and its Swingline Exposure (after giving
effect to any partial reallocation pursuant to clause (iii) above) in accordance
with the procedures set forth in Section 2.20(c) for so long as such Swingline
Loans are outstanding.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Credit Exposures
(without giving effect to Section 2.20(a)(iii), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) At any time that there shall exist a Defaulting Lender, within two Business
Days upon the request of the Administrative Agent, the Issuing Bank or the
Swingline Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.20(a)(iii) and any Cash Collateral provided by the
Defaulting Lender).

(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.20 in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific Letter of Credit Exposure or Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

49



--------------------------------------------------------------------------------

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee)), or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.20 may be otherwise
applied in accordance with Section 2.15), and (y) the Person providing Cash
Collateral and each applicable Issuing Bank or Swingline Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

ARTICLE III

LETTERS OF CREDIT

3.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, at any time and from time to time on and after the Closing
Date and prior to the earlier of (i) the Letter of Credit Maturity Date and
(ii) the Termination Date, and upon request by the Borrower in accordance with
the provisions of Section 3.2, issue for the account of the Borrower or its
Subsidiaries one or more irrevocable standby letters of credit denominated in
Dollars and in a form customarily used or otherwise approved by the Issuing
Lender (together with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, collectively, the
“Letters of Credit”). The Stated Amount of each Letter of Credit shall not be
less than such amount as may be acceptable to the Issuing Lender.
Notwithstanding the foregoing:

(a) No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the aggregate Letter of Credit
Exposure of the Lenders at such time, would exceed the Letter of Credit
Subcommitment, (ii) the Stated Amount when added to the Aggregate Credit
Exposure, would exceed the aggregate Commitments or the Maximum Availability at
such time, and (iii) any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into an arrangement, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.20(a)(iii)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Exposure as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

(b) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, or otherwise will
benefit, a Subsidiary of the Borrower, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit (and the Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of its Subsidiaries inures to the benefit of
the Borrower and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries);

(c) No Letter of Credit shall be issued that by its terms expires later than the
Letter of Credit Maturity Date or, in any event, more than one year after its
date of issuance; provided, however, that a Letter of Credit may, if requested
by the Borrower, provide by its terms, and on terms acceptable to the Issuing
Lender, for renewal for successive periods of one year or less (but not beyond
the Letter of Credit Maturity Date), unless and until the Issuing Lender shall
have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and

 

50



--------------------------------------------------------------------------------

(d) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, or (ii) the Issuing Lender
shall have actual knowledge, or shall have received notice from any Lender,
prior to the issuance of such Letter of Credit that one or more of the
conditions specified in Section 4.1 (if applicable) or Section 4.2 are not then
satisfied (or have not been waived in writing as required herein) or that the
issuance of such Letter of Credit would violate the provisions of
Section 3.1(a).

3.2 Notices. Whenever the Borrower desires the issuance of a Letter of Credit,
the Borrower will give the Issuing Lender written notice with a copy to the
Administrative Agent not later than 11:00 a.m., Charlotte time, five Business
Days (or such shorter period as is acceptable to the Issuing Lender in any given
case) prior to the requested date of issuance thereof. Each such notice (each, a
“Letter of Credit Notice”) shall be irrevocable, shall be given in the form of
Exhibit B-3 and shall specify (i) the requested date of issuance, which shall be
a Business Day, (ii) the requested Stated Amount and expiry date of the Letter
of Credit, and (iii) the name and address of the requested beneficiary or
beneficiaries of the Letter of Credit. The Borrower will also complete any
application procedures and documents reasonably required by the Issuing Lender
in connection with the issuance of any Letter of Credit. Upon its issuance of
any Letter of Credit, the Issuing Lender will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Lender. The renewal or extension of any outstanding Letter of
Credit shall, for purposes of this Article 2.20, be treated in all respects as
the issuance of a new Letter of Credit.

3.3 Participations. Immediately upon the issuance of any Letter of Credit, the
Issuing Lender shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Lender, without recourse or warranty (except for
the absence of Liens thereon created, incurred or suffered to exist by, through
or under the Issuing Lender), an undivided interest and participation, pro rata
(based on the percentage of the aggregate Commitments represented by such
Lender’s Commitment), in such Letter of Credit, each drawing made thereunder and
the obligations of the Borrower under this Agreement with respect thereto and
any Collateral or other security therefor or guaranty pertaining thereto;
provided, however, that the fee relating to Letters of Credit described in
Section 2.9(d) shall be payable directly to the Issuing Lender as provided
therein, and the other Lenders shall have no right to receive any portion
thereof. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Lender’s pro rata share (determined
as provided above) of each Reimbursement Obligation not reimbursed by the
Borrower on the date due as provided in Section 3.4 or through the Borrowing of
Revolving Loans as provided in Section 3.5 (because the conditions set forth in
Section 4.2 cannot be satisfied, or for any other reason), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Upon any change in the Commitments of any of the Lenders pursuant to
Section 11.6(a), with respect to all outstanding Letters of Credit and
Reimbursement Obligations there

 

51



--------------------------------------------------------------------------------

shall be an automatic adjustment to the participations pursuant to this
Section 3.3 to reflect the new pro rata shares of the assigning Lender and the
assignee. Each Lender’s obligation to make payment to the Issuing Lender
pursuant to this Section 3.4 shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the termination of the
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.

3.4 Reimbursement. The Borrower hereby agrees to reimburse the Issuing Lender by
making payment to the Administrative Agent, for the account of the Issuing
Lender, in immediately available funds, for any payment made by the Issuing
Lender under any Letter of Credit (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, a “Reimbursement
Obligation”) immediately upon, and in any event on the same Business Day as, the
making of such payment by the Issuing Lender (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if satisfied
pursuant to a Borrowing of Revolving Loans made on the date of such payment by
the Issuing Lender, as set forth more completely in Section 3.5), together with
interest on the amount so paid by the Issuing Lender, to the extent not
reimbursed prior to 2:00 p.m., Charlotte time, on the date of such payment or
disbursement, for the period from the date of the respective payment to the date
the Reimbursement Obligation created thereby is satisfied, at the Adjusted Base
Rate applicable to Revolving Loans as in effect from time to time during such
period, such interest also to be payable on demand. The Issuing Lender will
provide the Administrative Agent and the Borrower with prompt notice of any
payment or disbursement made or to be made under any Letter of Credit, although
the failure to give, or any delay in giving, any such notice shall not release,
diminish or otherwise affect the Borrower’s obligations under this Section 3.4
or any other provision of this Agreement. The Administrative Agent will promptly
pay to the Issuing Lender any such amounts received by it under this
Section 3.4.

3.5 Payment by Revolving Loans. In the event that the Issuing Lender makes any
payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 3.4, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 3.8 shall be insufficient to satisfy
such Reimbursement Obligation in full, the Issuing Lender will promptly notify
the Administrative Agent, and the Administrative Agent will promptly notify each
Lender, of such failure. If the Administrative Agent gives such notice prior to
12:00 noon, Charlotte time, on any Business Day, each Lender will make available
to the Administrative Agent, for the account of the Issuing Lender, its pro rata
share (based on the percentage of the aggregate Commitments represented by such
Lender’s Commitment) of the amount of such payment on such Business Day in
immediately available funds. If the Administrative Agent gives such notice after
12:00 noon, Charlotte time, on any Business Day, each such Lender shall make its
pro rata share of such amount available to the Administrative Agent on the next
succeeding Business Day. If and to the extent any Lender shall not have so made
its pro rata share of the amount of such payment available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, forthwith on demand such amount, together with interest
thereon at the Federal Funds Rate for each day from such date until the date
such amount is paid to the Administrative Agent. The failure of any Lender to
make available to the Administrative Agent its pro rata share of any payment
under any Letter of Credit shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent its pro rata share of
any payment under any Letter of Credit on the date required, as specified above,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent such other Lender’s pro rata share of any
such payment. Each such payment by a Lender under this Section 3.5 of its pro
rata share of an amount paid by the Issuing Lender shall constitute a Revolving
Loan by such Lender (the Borrower being deemed to have given a timely Notice of
Borrowing therefor) and shall be treated as such for all purposes of this
Agreement; provided that for purposes of determining the aggregate Unutilized
Commitments

 

52



--------------------------------------------------------------------------------

immediately prior to giving effect to the application of the proceeds of such
Revolving Loans, the Reimbursement Obligation being satisfied thereby shall be
deemed not to be outstanding at such time. Each Lender’s obligation to make
Revolving Loans pursuant to this Section 3.5 shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the failure of the amount of such Borrowing of Loans to meet the
minimum Borrowing amount specified in Section 2.2(b); provided, however, that
each Lender’s obligation to make Revolving Loans pursuant to this Section 3.5 is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrower of a Notice of Borrowing).

3.6 Payment to Lenders. Whenever the Issuing Lender receives a payment in
respect of a Reimbursement Obligation as to which the Administrative Agent has
received, for the account of the Issuing Lender, any payments from the Lenders
pursuant to Section 3.5, the Issuing Lender will promptly pay to the
Administrative Agent, and the Administrative Agent will promptly pay to each
Lender that has paid its pro rata share thereof, in immediately available funds,
an amount equal to such Lender’s ratable share (based on the proportionate
amount funded by such Lender to the aggregate amount funded by all Lenders) of
such Reimbursement Obligation.

3.7 Obligations Absolute. The Reimbursement Obligations of the Borrower shall be
irrevocable, shall remain in effect until the Issuing Lender shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

(a) Any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

(b) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit made in accordance with its terms or any documents or
instruments relating thereto, in each case whether or not the Borrower has
notice or knowledge thereof;

(c) The existence of any claim, setoff, defense or other right that the Borrower
may have at any time against a beneficiary named in a Letter of Credit, any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the Issuing Lender, any Lender or
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated hereby or any unrelated transactions (including
any underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);

(d) Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, telecopier or
otherwise, or any errors in translation or in interpretation of technical terms;

(e) Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

53



--------------------------------------------------------------------------------

(f) The exchange, release, surrender or impairment of any Collateral or other
security for the Obligations;

(g) The occurrence of any Default or Event of Default; or

(h) Any other circumstance or event whatsoever, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a Guarantor.

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrower or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.

3.8 Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Lenders
shall, require the Borrower to deliver to the Administrative Agent such
additional amount of cash as is equal to 105% of the aggregate Stated Amount of
all Letters of Credit at any time outstanding (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.6(b) or
Section 2.6(e), the Administrative Agent will retain such amount as may then be
required to be retained, such amounts in each case under clauses (i) and
(ii) above to be held by the Administrative Agent in a cash collateral account
(the “Cash Collateral Account”). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, a
Lien upon and security interest in the Cash Collateral Account and all amounts
held therein from time to time as security for Letter of Credit Exposure, and
for application to the Borrower’s Reimbursement Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Borrower (unless a Default or
Event of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. In the event of a drawing, and subsequent payment by
the Issuing Lender, under any Letter of Credit at any time during which any
amounts are held in the Cash Collateral Account,

 

54



--------------------------------------------------------------------------------

the Administrative Agent will deliver to the Issuing Lender an amount equal to
the Reimbursement Obligation created as a result of such payment (or, if the
amounts so held are less than such Reimbursement Obligation, all of such
amounts) to reimburse the Issuing Lender therefor. Any amounts remaining in the
Cash Collateral Account (including interest) after the expiration of all Letters
of Credit and reimbursement in full of the Issuing Lender for all of its
obligations thereunder shall be held by the Administrative Agent, for the
benefit of the Borrower, to be applied against the Obligations in such order and
manner as the Administrative Agent may direct. If the Borrower is required to
provide cash collateral pursuant to Section 2.6(b), such amount (including
interest), to the extent not applied as aforesaid, shall be returned to the
Borrower on demand, provided that after giving effect to such return (i) the
Aggregate Credit Exposure would not exceed the aggregate Commitments or the
Maximum Availability at such time and (ii) no Default or Event of Default shall
have occurred and be continuing at such time. If the Borrower is required to
provide cash collateral as a result of an Event of Default, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

3.9 The Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the rights, benefits and
immunities (a) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by it in connection with Letters of Credit
issued by it or proposed to be issued by it and any documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the Issuing Lender with respect to such acts or omissions,
and (b) as additionally provided herein with respect to the Issuing Lender.

3.10 Effectiveness. Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of the Borrower under this
Article 2.20 shall remain in full force and effect until the Issuing Lender and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.

3.11 Existing Letters of Credit. The Borrowers and the Lenders agree that, as of
the Effective Date, each Existing Letter of Credit issued for the account of any
such Borrower (or its Subsidiary) and set forth on Schedule 3.11 on the
Effective Date will be deemed issued for the account of such Borrower under this
Agreement as a Letter of Credit.

ARTICLE IV

CONDITIONS OF BORROWING

4.1 Conditions of Initial Borrowing. The obligation of each Lender to make Loans
in connection with the initial Borrowing hereunder, and the obligations of the
Issuing Lender to issue Letters of Credit hereunder on the Closing Date, is
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Administrative Agent shall have requested:

(i) to the extent requested by any Lender in accordance with Section 2.4(d), a
Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4(d) and executed by the Borrower;

 

55



--------------------------------------------------------------------------------

(ii) the Guaranty, duly completed and executed by each Subsidiary; provided that
no Foreign Subsidiary shall be required to execute the Guaranty to the extent
that the execution of the Guaranty by such Foreign Subsidiary would result in
material adverse federal income tax consequences for the Borrower as determined
by whether the execution of the Guaranty by such Foreign Subsidiary would
constitute an investment of earnings in United States property under Section 956
(or any successor statute) of the Code which would trigger an increase in the
gross income of the Borrower pursuant to Section 951 (or any successor
provision) of the Code without corresponding credits or other offsets;

(iii) the Security Agreement, duly completed and executed by the Borrower and
each Subsidiary (other than any Foreign Subsidiary), together with any
certificates evidencing the Capital Stock being pledged thereunder as of the
Closing Date and undated assignments separate from certificate for any such
certificate, duly executed in blank;

(iv) Assignments and Grants of Security Interests for the federally registered
Intellectual Property referred to in Annexes D, E and F of the Security
Agreement, in substantially the form of Exhibits B and C (as applicable) to the
Security Agreement, in each case duly completed and executed by each applicable
Credit Party; and

(v) the favorable opinions of Akerman Senterfitt LLP, counsel to the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received a certificate, signed by the
chief executive officer or the chief financial officer of the Borrower, dated
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
the Credit Parties contained in this Agreement and the other Credit Documents
are true and correct as of the Closing Date, both immediately before and after
giving effect to the consummation of transactions contemplated hereby, the
making of the initial Loans and the application of the proceeds thereof (except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
shall be true and correct as of such date), (ii) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to the consummation of transactions contemplated hereby, the making of the
initial Loans and the application of the proceeds thereof, (iii) both
immediately before and after giving effect to the consummation of the
transactions contemplated hereby, the making of the initial Loans and the
application of the proceeds thereof, no Material Adverse Effect has occurred
since December 31, 2009, other than what previously has been delivered to the
Administrative Agent in the Borrower’s financial statements, and there exists no
event, condition or state of facts that could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Section 4.1 and in Section 4.2 have been satisfied or waived as required
hereunder.

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents as
of the Closing Date, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Credit Party, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, and

 

56



--------------------------------------------------------------------------------

(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party,
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above.

(d) The Administrative Agent shall have received (i) a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of each Credit Party to conduct business as a foreign corporation
in such jurisdictions as the Administrative Agent may have reasonably requested,
from the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

(e) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the execution and delivery of this
Agreement, the other Credit Documents and the consummation of the transactions
contemplated hereby shall have been obtained, without the imposition of
conditions that are not acceptable to the Administrative Agent, and all related
filings, if any, shall have been made, and all such approvals, permits, consents
and filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have reasonably requested; all
applicable waiting periods shall have expired without any adverse action being
taken or threatened by any Governmental Authority having jurisdiction; and no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority, in each
case to enjoin, restrain or prohibit, to obtain substantial damages in respect
of, or to impose materially adverse conditions upon, this Agreement, any of the
other Credit Documents or the consummation of the transactions contemplated
hereby or that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(f) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under Swisher International,
Inc.’s and HB Service, LLC’s (each a Subsidiary of the Borrower) existing senior
credit agreement with Wells Fargo Bank, National Association (the “Existing
Senior Credit Facilities”), shall be repaid and satisfied in full and all
guarantees relating thereto extinguished, and (ii) all commitments to extend
credit under the agreements and instruments relating to the Existing Senior
Credit Facilities shall be terminated.

(g) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or Uniform Commercial Code financing statement that names the Borrower or
any of the Borrower’s Subsidiaries as debtor in any of the jurisdictions listed
beneath its name on Annex B to the Security Agreement, as well as lien search
results with respect to Foreign Subsidiaries in their jurisdiction of
organization, as reasonably requested by the Administrative Agent and the
results thereof shall be reasonably satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other actions
(including, without limitation, the filing of duly completed UCC-1 financing
statements in each jurisdiction listed on Annex A to the Security Agreement)
necessary to perfect the Liens created by the Security Documents shall have been
completed, or arrangements satisfactory to the Administrative Agent for the
completion thereof shall have been made.

 

57



--------------------------------------------------------------------------------

(i) Since December 31, 2009, both immediately before and after giving effect to
the consummation of the transactions contemplated hereby, there shall not have
occurred (i) a Material Adverse Effect, other than what previously has been
delivered to the Administrative Agent in the Borrower’s financial statements, or
(ii) any event, condition or state of facts that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(j) The Borrower shall have paid (i) to the Arranger and Wells Fargo, the fees
required pursuant to Section 2.9 to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
and (ii) all other fees and reasonable expenses of the Administrative Agent and
the Lenders required hereunder or under any other Credit Document to be paid on
or prior to the Closing Date (including reasonable fees and expenses of counsel)
in connection with this Agreement and the other Credit Documents.

(k) The Administrative Agent shall have received copies of the draft management
prepared annual financial statements (10-K) of the Borrower and its
Subsidiaries, as of the Closing Date, and a certificate from a Financial Officer
of the Borrower certifying that such financial statements, when finalized and
delivered by the Borrower pursuant to Section 6.1(b), shall be substantially and
materially in the same form of the draft management prepared annual financial
statements delivered pursuant to this Section 4.1(m) (other than updated for
disclosures relating to recent equity contributions and acquisitions).

(l) The Administrative Agent shall have received evidence, in form and substance
satisfactory to it, that the Borrower shall have consummated the private
placement of equity of the Borrower in the amount of $60,000,000 announced by
the Borrower on or about March 22, 2011 (the “March Private Placement”) and
shall have cash and Cash Equivalents on hand in excess of $90,000,000.

(m) The Administrative Agent shall have received a draft of the amendment to the
8-K intended to be filed on or about March 31, 2011, showing on a Pro Forma
Basis the consummation of the acquisition of Choice Environmental Services, Inc.
and the related Equity Issuance, all as if such events had occurred on such date
(the “Pro Forma Balance Sheet”), all of which shall be in form and substance
satisfactory to the Administrative Agent.

(n) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all of the requirements of Section 6.7 have been
satisfied, including receipt of certificates of insurance evidencing the
insurance coverages described on Schedule 5.16 and naming the Administrative
Agent as loss payee or additional insured, as its interests may appear.

(o) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer of the Borrower,
including wire transfer information, directing the payment of the proceeds of
the initial Loans to be made hereunder.

(p) Each of the Administrative Agent and each Lender shall have received such
other documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby as it shall have reasonably requested.

4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Loans made for the
purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(e) or for
the purposes of paying unpaid Reimbursement Obligations pursuant to
Section 3.5), and the obligation of the Issuing Lender to issue any Letters of
Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or date of issuance:

(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d) or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 3.2, as
applicable;

 

58



--------------------------------------------------------------------------------

(b) Each of the representations and warranties contained in Article 4.2 and in
the other Credit Documents qualified as to materiality shall be true and correct
and those not so qualified shall be true and correct in all material respects,
in each case as of such Borrowing Date (including the Closing Date, in the case
of the initial Loans made hereunder) or date of issuance of a Letter of Credit
with the same effect as if made on and as of such date, both immediately before
and after giving effect to the Loans to be made or Letter of Credit to be issued
on such date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date);

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date; and

(d) The Borrower shall have satisfied the conditions precedent set forth on
Schedule 4.2 hereof to the reasonable satisfaction of the Administrative Agent,
or such conditions precedent shall have been waived by the Administrative Agent,
prior to any Loan or the issuance of any Letter of Credit that, after giving
effect thereto, would cause the Aggregate Credit Exposure to exceed $32,500,000.

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 4.2(b) and 4.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent, the Issuing Lender and the
Lenders as follows:

5.1 Corporate Organization and Power. Each Credit Party (a) (i) is a corporation
or a limited liability company duly organized or formed, and (ii) validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, except in the case of this
clause (ii) as to any Subsidiary that is not a Material Subsidiary, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (b) is duly qualified or licensed to do business and is in good
standing in every other jurisdiction where the nature of its business or its
properties makes such qualification or licensing necessary (except where the
failure to be so qualified or licensed could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect); (c) has full
corporate or limited liability company power and authority to execute, deliver
and perform the Credit Documents to which it is or will be a party, to own and
hold its property and to engage in its business as presently conducted, and
(d) has all governmental licenses, permits, franchises, certificates,
inspections, authorizations, consents and approvals required to carry on its
business as it is now being conducted (except where the failure to have such
governmental authorization could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect).

 

59



--------------------------------------------------------------------------------

5.2 Corporate Authority: No Conflict With Other Instruments or Law. The
execution, delivery and performance of this Agreement and the other Credit
Documents and the consummation of the transactions contemplated hereby and
thereby (a) are within the corporate or limited liability company power and
authority of each Credit Party (to the extent such Credit Party is a party
thereto), (b) have been duly authorized by all necessary corporate or limited
liability company action on the part of each Credit Party, (c) do not and will
not violate any provision of, or result in a breach of or default under, or
require the waiver (not already obtained) of any provision of or the consent
(not already given) of any Person under the terms of (i) any Credit Party’s
articles or certificate of incorporation or formation, its bylaws or operating
agreement, or other applicable formation or organizational documents, or
(ii) any indenture, mortgage, deed of trust, loan or credit agreement or other
agreement or instrument to which any Credit Party is a party or by which it is
bound or to which any of its properties are subject (other than, in the case of
this clause (ii), that could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect), (d) will not violate or constitute
a default under any Requirement of Law, and (e) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any Lien that is not a
Permitted Lien of any nature upon, or with respect to, any Credit Party or any
of their properties.

5.3 Due Execution and Delivery. This Agreement and the other Credit Documents to
which any Credit Party is a party have been duly executed and delivered by such
Credit Party.

5.4 Enforceability. This Agreement and the other Credit Documents to which any
Credit Party is a party constitute the legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with
their terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, statutes or rules of general
application affecting the enforcement of creditor’s rights or general principles
of equity.

5.5 Governmental Approval. The execution, delivery and performance by the Credit
Parties of this Agreement and the other Credit Documents to which any such
Credit Party is a party and the transactions contemplated hereby and thereby do
not require any authorization, exemption, consent or approval of, notice to, or
declaration or filing with, any Governmental Authority other than those obtained
on or before the Closing Date (other than those, if not obtained, that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect).

5.6 Margin Stock. No Credit Party is engaged principally or as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System). The execution,
delivery and performance of this Agreement and the use of the proceeds of the
Loan or any extension of credit hereunder, do not and will not constitute a
violation of such Regulations.

5.7 Investment Company. No Credit Party is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

5.8 Taxes. No Credit Party is delinquent in the payment of any taxes that have
been levied or assessed by any Governmental Authority against it or its assets
unless (a) such tax is being contested in good faith by proper proceedings and
adequate reserves satisfactory to the Administrative Agent have been established
and maintained with respect thereto or (b) such delinquency could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Each Credit Party has timely filed all tax returns that are required by
law to be filed, and has paid all taxes shown on said returns to be payable by
such Credit Party and all other assessments or fees levied upon it or upon its
properties to the extent that such taxes, assessments or fees have become due,
and if not due, such taxes have been adequately provided for and sufficient
reserves therefor established on its books of account, in each case

 

60



--------------------------------------------------------------------------------

other than could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Such returns accurately reflect in all
material respects all liability for taxes of the Credit Parties for the periods
covered thereby. No controversy in respect of any Credit Party’s income taxes is
pending or, to the Knowledge of the Borrower, threatened, that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

5.9 Litigation. Except as set forth on Schedule 5.9, there is no judgment,
injunction or similar order or decree which, and no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Borrower,
threatened against or affecting any Credit Party before any court, commission,
panel, board, bureau, arbitrator or any Governmental Authority which (in any one
case or in the aggregate, if determined adversely to the interests of the
applicable Credit Party), (a) is reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect, or (b) affects the validity or
enforceability of this Agreement or any of the other Credit Documents.

5.10 Financial Statements; Solvency.

(a) The Borrower has delivered to the Administrative Agent and the Lenders the
management prepared unaudited consolidated balance sheets of the Borrower and
its Subsidiaries as of December 31, 2010 with the related statements of income,
cash flows and stockholders’ equity for the fiscal years then ended. Such
financial statements have been prepared in accordance with GAAP (subject, with
respect to the unaudited financial statements, to the absence of notes required
by GAAP and to normal year-end adjustments) contain no material misstatement or
omission and fairly present the financial position, assets and liabilities of
the Borrower and its Subsidiaries for the respective periods then ended.

(b) The Borrower and its Subsidiaries, taken as a whole, are Solvent.

(c) Set forth on Schedule 5.10(c) is a list of all note receivables of the
Borrower and its Subsidiaries, including all notes from franchisees and former
franchisee receivables (each indicated as such), outstanding as of the Closing
Date, and including the outstanding balance of each such note receivable.

(d) Neither (i) the board of directors of any Credit Party, a committee thereof
or an authorized officer of any Credit Party has concluded that any financial
statement previously furnished to the Administrative Agent pursuant to or in
connection with this Agreement should no longer be relied upon because of an
error, nor (ii) has any Credit Party been advised by its auditors that a
previously issued audit report or interim review cannot be relied on.

(e) The Pro Forma Balance Sheet reflects adjustments made on a Pro Forma Basis
to give effect to the consummation of the acquisition of Choice Environmental
Services, Inc. and the related Equity Issuance, all as if such events had
occurred on the date as of which the Pro Forma Balance Sheet is prepared. The
Pro Forma Balance Sheet has been prepared based on stated and noted (where
material) assumptions made in good faith and having a reasonable basis set forth
therein, and presents fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries on an unaudited Pro Forma Basis
as of the date set forth therein after giving effect to the consummation of the
transactions described above.

(f) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, budgeted consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries,
consisting of balance sheets and statements of income and cash flows prepared by
the Borrower through fiscal year 2011, on a quarterly basis (the “Projections”).
In the good faith opinion of

 

61



--------------------------------------------------------------------------------

management of the Borrower, the assumptions used in the preparation of the
Projections were fair, complete and reasonable when made and continue to be
fair, complete and reasonable as of the date hereof. The Projections have been
prepared in good faith by the executive and financial personnel of the Borrower,
are complete and represent a reasonable estimate of the future performance and
financial condition of the Borrower and its Subsidiaries, subject to the
uncertainties and approximations inherent in any projections.

5.11 No Material Adverse Effect. There has been no Material Adverse Effect since
December 31, 2009 other than what previously has been disclosed in writing to
the Administrative Agent prior to the Closing Date, and there exists no event,
condition or state of facts that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.12 Compliance with Laws. To the Knowledge of the Borrower, each Credit Party
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, except in each
case to the extent that the failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.13 Environmental Compliance. Except as set forth on Schedule 5.13, to the best
Knowledge of the Borrower:

(a) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) no Hazardous Material is or has been
generated, used, released, treated, disposed of or stored, or otherwise located,
in, on or under any property owned, leased or operated by a Credit Party or any
portion thereof except in commercially reasonable quantities as a consumer and
generator thereof subject to compliance with applicable laws, and no part of the
property owned, leased or operated by a Credit Party (now or in the past),
including without limitation the soil and groundwater located thereon and
thereunder, has been contaminated by any Hazardous Material; (ii) no
improvements on the property owned, leased or operated by a Credit Party contain
any asbestos or substances containing asbestos; and (iii) none of the property
owned, leased or operated by a Credit Party has been the subject of any remedial
action pursuant to any Environmental Law.

(b) None of the property currently owned, leased or operated by a Credit Party
has, pursuant to any Environmental Law, been placed on the “National Priorities
List” or “CERCLIS List” (or any similar federal, state or local list) listing
sites with environmental contamination, or, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
has any property previously (but not currently) owned, leased or operated by a
Credit Party been so placed.

(c) There are no underground storage tanks situated on the property owned,
leased or operated by any Credit Party, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(d) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all activities and operations of each
Credit Party meet all requirements of all applicable Environmental Laws, no
Credit Party has violated any Environmental Law in the past, and none of the
property owned, leased or operated by a Credit Party has ever been the site of a
violation of any Environmental Law.

 

62



--------------------------------------------------------------------------------

(e) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Credit Party has sent a Hazardous
Material to a site which, pursuant to any Environmental Law, (i) has been placed
on the “National Priorities List” or “CERCLIS List” (or any similar federal,
state or local list) listing sites with environmental contamination, or (ii) is
subject to, or the source of, a claim, an administrative order or other request
by any Governmental Authority to take “response,” “removal,” “corrective” or
“remedial” action, as defined in any Environmental Law, or pay for or contribute
to the costs of cleaning up the site.

(f) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Credit Party is involved in any suit or
proceeding and has not received any notice from any Governmental Authority or
other third party with respect to a release or threat of release of any
Hazardous Material, or violation or alleged violation of any Environmental Law,
and has not received notice of any claim from any person or entity relating to
property damage or to personal injuries from exposure to any Hazardous Material.

(g) Each Credit Party has timely filed all material reports required to be
filed, has acquired all material necessary certificates, approvals and permits,
and has generated and maintained all material documentation and records required
under all Environmental Laws.

5.14 Ownership of Properties. Each Credit Party (i) has good and marketable
title to all real property owned respectively by it, (ii) holds interests as
lessee under valid leases in full force and effect with respect to all material
leased real and personal property used in connection with its business, and
(iii) has good title to all of its other material properties and assets
reflected in the financial statements referred to in Section 5.10 (except as
sold or otherwise disposed of since the date thereof in the ordinary course of
business or otherwise permitted hereunder), in each case free and clear of all
Liens other than Permitted Liens. Schedule 5.14 lists, as of the Closing Date,
all Realty of the Credit Parties, indicating in each case the identity of the
landlord, the address of the property, the nature of the use of the premises and
whether such interest is a leasehold or fee ownership interest.

5.15 Intellectual Property. Each Credit Party owns, or has the legal right to
use, all Intellectual Property necessary for it to conduct its business as
currently conducted. Schedule 5.15 lists, as of the Closing Date, all registered
Intellectual Property owned by any Credit Party. No claim has been asserted in
writing or is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and to the Knowledge of the
Borrower, the use of such Intellectual Property by the Credit Parties does not
infringe on the known rights of any Person.

5.16 Insurance. Schedule 5.16 sets forth, as of the Closing Date, an accurate
and complete list and a brief description (including the insurer, policy number,
type of insurance, coverage limits, deductibles, expiration dates and any
special cancellation conditions) of all policies of property and casualty,
liability (including, but not limited to, product liability), business
interruption, workers’ compensation, keyman life insurance, and other forms of
insurance owned or held by the Credit Parties or pursuant to which any of their
respective assets are insured. The assets, properties and business of the Credit
Parties are insured against such hazards and liabilities, under such coverages
and in such amounts, as are customarily maintained by prudent companies
similarly situated and under policies issued by insurers of recognized
responsibility.

 

63



--------------------------------------------------------------------------------

5.17 ERISA.

(a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No ERISA Event that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (i) has occurred
within the five-year period prior to the Closing Date, (ii) has occurred and is
continuing, or (iii) to the Knowledge of the Borrower, is reasonably expected to
occur with respect to any Plan. Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, no Plan has
any Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Credit Party or any of its ERISA
Affiliates has any outstanding liability on account of a complete or partial
withdrawal from any Multiemployer Plan, and no Credit Party or any of its ERISA
Affiliates would become subject to any liability under ERISA if any such Credit
Party or ERISA Affiliate were to withdraw completely from all Multiemployer
Plans as of the most recent valuation date. No Multiemployer Plan is in
“reorganization” or is “insolvent” within the meaning of such terms under ERISA.

5.18 Full Disclosure. All information heretofore furnished to the Administrative
Agent and the Lenders by each of the Credit Parties for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished to the Administrative Agent and the
Lenders by each of the Credit Parties will be, true, accurate and complete in
every material respect or based on reasonable estimates on the date as of which
such information is stated or certified. Each of the Credit Parties has
disclosed to the Administrative Agent in writing any and all facts which
materially and adversely affect or may materially and adversely affect (to the
extent any Credit Party can now reasonably foresee), the business, operations or
condition, financial or otherwise, of each of the Credit Parties, or the ability
of each Credit Party to perform its obligations under this Agreement or any of
the other Credit Documents.

5.19 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing.

5.20 Subsidiaries. Schedule 5.20 sets forth, as of the Closing Date, (i) all of
the Subsidiaries of the Borrower and (ii) as to each Subsidiary, (x) the number
of shares, units or other interests of each class of Capital Stock outstanding,
and the number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and similar rights and (y) the direct holders
of all such Capital Stock and the number of shares, units, interests, options,
warrants or other purchase rights held by each. All outstanding shares of
Capital Stock of the Borrower and each of its Subsidiaries are duly and validly
issued, fully paid and nonassessable. Except for the shares of Capital Stock and
the other equity arrangements expressly indicated on Schedule 5.20, as of the
Closing Date there are no shares of Capital Stock, warrants, rights, options or
other equity securities, or other Capital Stock of any Credit Party (other than
the Borrower) outstanding or reserved for any purpose.

 

64



--------------------------------------------------------------------------------

5.21 Security Documents.

(a) The provisions of each of the Security Documents other than the Mortgages
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Administrative Agent, for
its benefit and the benefit of the Lenders, a valid and enforceable security
interest in and Lien upon all right, title and interest of each Credit Party
that is a party thereto in and to the Collateral purported to be pledged by it
thereunder and described therein, and upon (i) the initial extension of credit
hereunder, (ii) the filing of appropriately completed Uniform Commercial Code
financing statements and continuations thereof in the jurisdictions specified
therein, (iii) the filing of appropriately completed short-form assignments in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable, and (iv) the possession by the Administrative Agent of any
certificates evidencing the securities pledged thereby, duly endorsed or
accompanies by duly executed stock powers, such security interest and Lien shall
constitute a fully perfected and first priority security interest in and Lien
upon such right, title and interest of the applicable Credit Party in and to
such Collateral, to the extent that such security interest and Lien can be
perfected by such filings, actions and possession subject only to Permitted
Liens.

(b) The provisions of each Mortgage (whether executed and delivered prior to or
on the Closing Date or thereafter) are and will be effective to create in favor
of the Administrative Agent, for its benefit and the benefit of the Lenders, a
valid and enforceable security interest in and Lien upon all right, title and
interest of each Credit Party that is a party thereto in and to the mortgaged
premises described therein, and upon (i) the initial extension of credit
hereunder and (ii) the filing of the Mortgage in the applicable real property
recording office, such security interest and Lien shall constitute a fully
perfected and first priority security interest in and Lien upon such right,
title and interest of such Credit Party in and to such mortgaged premises, in
each case prior and superior to the rights of any other Person and subject only
to Permitted Liens.

5.22 Labor Relations. No Credit Party is engaged in any unfair labor practice
within the meaning of the National Labor Relations Act of 1947, as amended. As
of the Closing Date, there is (i) no unfair labor practice complaint before the
National Labor Relations Board, or grievance or arbitration proceeding arising
out of or under any collective bargaining agreement, pending or, to the
Knowledge of the Borrower, threatened, against any Credit Party, (ii) no strike,
lock-out, slowdown, stoppage, walkout or other labor dispute pending or, to the
Knowledge of the Borrower, threatened, against any Credit Party, and (iii) to
the Knowledge of the Borrower, no petition for certification or union election
or union organizing activities taking place with respect to any Credit Party. As
of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Credit Party.

5.23 No Burdensome Restrictions. No Credit Party is a party to any written
agreement or instrument or subject to any other obligations or any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.24 OFAC; Anti-Terrorism Laws.

(a) No Credit Party or any Affiliate of any Credit Party (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Countries, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets

 

65



--------------------------------------------------------------------------------

control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto. The Credit Parties are in compliance in all material respects
with the PATRIOT Act.

5.25 Material Contracts. Except as set forth on Schedule 5.25 and, to the extent
applicable, Section 6.18, as of the Closing Date and after giving effect to the
transactions contemplated hereby, (i) each Material Contract is in full force
and effect and is enforceable by each Credit Party that is a party thereto in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) no Credit Party or, to the
Knowledge of the Borrower, any other party thereto is in breach of or default
under any Material Contract in any material respect or has given notice of
termination or cancellation of any Material Contract.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

6.1 Financial Statements. The Borrower will deliver to the Administrative Agent
and to each Lender:

(a) Within forty-five (45) days (or, if earlier and if applicable to the
Borrower, the quarterly report deadline under the Exchange Act rules and
regulations) after the close of each of the first three fiscal quarters of each
fiscal year of the Borrower, beginning with the fiscal quarter ending March 31,
2011, a consolidated balance sheet (and consolidating balance sheet schedule) of
the Borrower and its Subsidiaries, on a consolidated basis, as of the close of
such fiscal quarter, and consolidated statements of income and cash flows (and
consolidating income statement schedule) for the Borrower and its Subsidiaries,
on a consolidated basis, for the fiscal quarter then ended and for that portion
of the fiscal year then ended, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding period or containing disclosure of the effect on the financial
position or results of operation of any change in the application of accounting
principles and practices during the period, subject only to audit and year-end
adjustments, and certified by the Borrower’s chief executive officer or chief
financial officer to be true and accurate; provided that the financial
statements required to be delivered pursuant to this Section 6.1(a) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which the such information has been posted on the
Borrower’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent by the Borrower; provided further,
that notwithstanding the foregoing, the financial statements required to be
delivered pursuant to this Section 6.1(a) for the fiscal quarters ending
March 31, 2012 and June 30, 2012 shall be delivered on or before the earlier of
(i) September 30, 2012 and (ii) the date on which the Borrower delivers such
financial statements to the Securities and Exchange Commission;

(b) Within one hundred twenty (120) days (or, if earlier and if applicable to
the Borrower, the quarterly report deadline under the Exchange Act rules and
regulations) after the close of each fiscal year of the Borrower, beginning with
the fiscal year ending December 31, 2010, an audited consolidated balance sheet
(and unaudited consolidating balance sheet schedule) of the Borrower and its
Subsidiaries,

 

66



--------------------------------------------------------------------------------

on a consolidated basis, as of the close of such fiscal year, and audited
consolidated statements of income and cash flows (and unaudited consolidating
income statement schedule) for the Borrower and its Subsidiaries, on a
consolidated basis, for the fiscal year then ended, including the notes to each,
all in reasonable detail setting forth in comparative form the corresponding
figures for the preceding fiscal year, each prepared by an independent certified
public accountant reasonably acceptable to the Administrative Agent, in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial position or results
of operation of any change in the application of accounting principles and
practices during the year, and each accompanied by a report thereon by such
certified public accountant containing an opinion that is not qualified with
respect to scope limitations imposed by the Borrower or any of its Subsidiaries
or with respect to accounting principles followed by such the Borrower or its
Subsidiaries not in accordance with GAAP; provided that the financial statements
required to be delivered pursuant to this Section 6.1(b) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which the such information has been posted on the Borrower’s website
on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent by the Borrower; provided further,
that notwithstanding the foregoing, the financial statements required to be
delivered pursuant to this Section 6.1(b) for the fiscal year ending
December 31, 2011 shall be delivered on or before the earlier of
(i) September 30, 2012 and (ii) the date on which the Borrower delivers such
financial statements to the Securities and Exchange Commission; and

(c) Concurrently with the delivery of the financial statements described in
subsections (a) and (b) above, a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder together
with a Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Article VII as of the last day of the period covered by
such financial statements, executed by the chief executive officer or chief
financial officer of the Borrower.

6.2 Other Business and Financial Information. The Borrower will deliver to the
Administrative Agent and each Lender:

(a) promptly after a Responsible Officer’s learning thereof, (i) the
commencement of any material litigation affecting the Borrower or any of its
Subsidiaries, or any of their respective assets, whether or not the claim is
considered by the Borrower or any of its Subsidiaries, as applicable, to be
covered by insurance, and (ii) the institution of any material administrative
proceeding, that in the case of either clause (i) or (ii), would be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect if
decided adversely to the Borrower or its Subsidiaries;

(b) As soon as available, but in any event no later than 90 days following the
commencement of each fiscal year, beginning with the 2011 fiscal year, a
consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on a quarterly basis), consisting of a consolidated
balance sheet and consolidated statements of income and cash flows, together
with a certificate of a Financial Officer of the Borrower to the effect that
such budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;

(c) Promptly upon receipt thereof, a copy of the final “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;

 

67



--------------------------------------------------------------------------------

(d) immediately after a Responsible Officer’s learning thereof, the occurrence
of any Casualty Event in excess of $1,000,000;

(e) at least 10 days prior thereto, the relocation of the chief executive office
or corporate headquarters of the Borrower;

(f) promptly after a Responsible Officer’s learning thereof, any labor dispute
to which the Borrower or any of its Subsidiaries, may become a party, or any
strike or walkout relating to any of their plants or other facilities, in either
case that is reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect, and the expiration of any material labor contract to
which the Borrower or any of its Subsidiaries, is a party or by which any of
them is bound;

(g) promptly after the occurrence thereof, any default by any obligor under any
note or other evidence of Indebtedness payable to the Borrower or any of its
Subsidiaries, exceeding $1,000,000;

(h) promptly after the rendition thereof, any judgment in an amount exceeding
$1,000,000 rendered against the Borrower or any of its Subsidiaries;

(i) promptly after a Responsible Officer’s learning thereof, with respect to the
Borrower or any of its Subsidiaries, taken as a whole, any material
(i) Environmental Liability, (ii) pending or threatened in writing judicial or
administrative proceeding arising from or in any way associated with any
Environmental Law, (iii) written notice from any Governmental Authority, or by
any other Person, of possible or alleged noncompliance with or liability under
any Environmental Law and any investigations concerning any violation of any
Environmental Law, (iv) judgment, decree, order or written agreement with a
Governmental Authority or other entity arising from or in any way associated
with any Environmental Law, in each case at, on, in, under or in any way
affecting the Realty and all facts, events, or conditions that could lead to any
of the foregoing;

(j) promptly after a Responsible Officer’s learning thereof, the occurrence of
any ERISA Event resulting in a liability in excess of $500,000, together with
(x) a written statement of a Responsible Officer of the Borrower specifying the
details of such ERISA Event and the action that the applicable Credit Party has
taken and proposes to take with respect thereto, (y) a copy of any notice with
respect to such ERISA Event that may be required to be filed with the PBGC and
(z) a copy of any notice delivered by the PBGC to any Credit Party or an ERISA
Affiliate with respect to such ERISA Event; and

(k) promptly after a Responsible Officer’s learning thereof , the occurrence of
any material default under, or any proposed or threatened in writing termination
or cancellation of, any Material Contract or other material contract or
agreement to which any Credit Party is a party, the default under or termination
or cancellation of which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect;

(l) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that the Borrower
shall send or make available generally to its shareholders, (ii) all regular,
periodic and special reports, registration statements and prospectuses (other
than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, and (iii) all press releases
and other statements made available generally by any Credit Party to the public
concerning material developments in the business of the Credit Parties; provided
that the items required to be delivered pursuant to this Section may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which the such information has been posted on the
Borrower’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent by the Borrower;

 

68



--------------------------------------------------------------------------------

(m) promptly, but in any event within five Business Days after the Borrower
becomes aware of the occurrence of any Default or Event of Default.

(n) any other matter or event that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, together with a
written statement of a Responsible Officer of the Borrower setting forth the
nature and period of existence thereof and the action that the affected Credit
Parties have taken and propose to take with respect thereto;

(o) as promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Credit Party as the Administrative Agent or any Lender may from time to time
reasonably request;

(p) a Borrowing Base Certificate as of the end of each month, delivered (i) with
respect to the Borrowing Base Certificate as of July 31, 2012, on or before
September 10, 2012, and (ii) for each calendar month thereafter, as soon as
practicable and in any event within twenty (20) days after the end of such
calendar month, each together with an aging report on accounts receivable as of
such date and upon the request of the Administrative Agent, reports on inventory
and accounts payable as of such date in a form reasonably acceptable to the
Administrative Agent; and

(q) a Borrowing Base Certificate as of any other date determined and requested
by the Administrative Agent in its sole discretion, together with an aging
report on accounts receivable as of such date and upon the request of the
Administrative Agent, reports on inventory and accounts payable as of such date
in a form reasonably acceptable to the Administrative Agent.

6.3 Existence; Franchises; Maintenance of Properties. The Borrower will, and
will cause each of its Subsidiaries to, (i) except as expressly permitted
otherwise by Section 8.1, maintain and preserve in full force and effect its
legal existence, its good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, (except in the case of the good
standing of any Subsidiary that is not a Material Subsidiary, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect), and its qualification to do business in every other
jurisdiction where the nature of its business or its properties makes such
qualification necessary (except where the failure to be so qualified or licensed
would not have, individually or in the aggregate, a Material Adverse Effect),
(ii) obtain, maintain and preserve in full force and effect all other rights,
franchises, licenses, permits, certifications, approvals and authorizations
required by Governmental Authorities and necessary to the ownership, occupation
or use of its properties or the conduct of its business, except to the extent
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and (iii) keep all material
properties that are material to the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition (normal wear and tear and damage by
casualty excepted) and from time to time make all necessary repairs to and
renewals and replacements of such properties, except to the extent that any of
such properties are obsolete or are being replaced or, in the good faith
judgment of the Borrower, are no longer useful or desirable in the conduct of
the business of the Credit Parties.

6.4 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

6.5 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, in the case of any such tax, assessment,
charge, levy or claims, if unpaid, would become a Lien (other than a Permitted
Lien) upon any of the properties of any Credit Party; provided, however, that no
Credit Party shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings and as to
which such Credit Party is maintaining adequate reserves with respect thereto in
accordance with GAAP.

6.6 Maintenance of Books and Records; Inspection. The Borrower will, and will
cause each of its Subsidiaries to, (i) maintain adequate books, accounts and
records, in which full, true and correct entries shall be made of all financial
transactions in relation to its business and properties, and prepare all
financial statements required under this Agreement, in each case in accordance
with GAAP and in compliance with the requirements of any Governmental Authority
having jurisdiction over it, and (ii) permit employees or agents of the
Administrative Agent or any Lender to visit and inspect its properties and
examine or audit its books, records, working papers and accounts and make copies
and memoranda of them, and to discuss its affairs, finances and accounts with
its officers and directors and, upon notice to the Borrower, the independent
public accountants of the Borrower and its Subsidiaries (and by this provision
the Borrower authorizes such accountants to discuss the finances and affairs of
the Borrower and its Subsidiaries), all at such times and from time to time,
upon reasonable notice and during business hours, as may be reasonably
requested.

6.7 Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) maintain
with financially sound and reputable insurance companies insurance with respect
to its assets, properties and business, against such hazards and liabilities, of
such types and in such amounts, as is customarily maintained by companies in the
same or similar businesses similarly situated, and (ii) deliver certificates of
such insurance to the Administrative Agent with standard loss payable
endorsements naming the Administrative Agent as loss payee (on property and
casualty policies) and additional insured (on liability policies) as its
interests may appear. Each such policy of insurance shall contain a clause
requiring the insurer to give not less than 30 days’ prior written notice to the
Administrative Agent before any cancellation of the policies for any reason
whatsoever (other than non-payment of premium, which notice shall be given not
less than 10 days prior to cancellation therefor) and shall provide that any
loss shall be payable in accordance with the terms thereof notwithstanding any
act of any Credit Party that might result in the forfeiture of such insurance.

(b) The Borrower will, and will cause each of its Subsidiaries to, direct all
insurers under policies of property and casualty insurance on the Collateral to
pay all proceeds payable thereunder directly to the Administrative Agent (other
than in respect of any Casualty Event, the Net Cash Proceeds of which are less
than $1,000,000). The Administrative Agent shall hold all such proceeds for the
account of the Credit Parties. So long as no Event of Default has occurred and
is continuing, and subject to Section 2.6(c), the Administrative Agent shall, at
the Borrower’s request, disburse such proceeds as payment for the purpose of
replacing or repairing destroyed or damaged assets, as and when required to be
paid and upon presentation of evidence satisfactory to the Administrative Agent
of such required payments and such other documents as the Administrative Agent
may reasonably request. As and to the extent required by Section 2.6(c), and
upon and during the continuance of an Event of Default, the Administrative Agent
shall apply such proceeds as a prepayment of the Loans in the order and manner
provided in Section 2.6(e).

 

70



--------------------------------------------------------------------------------

6.8 Name Change. The Borrower shall notify the Administrative Agent at least
fifteen (15) days prior to the effective date of any change of its name or the
name of any of its Subsidiaries, and prior to such effective date, the Borrower
or such Person shall have executed any required amended or new UCC financing
statements and other documents necessary to maintain and continue the perfected
security interests of the Administrative Agent, for the benefit of the Lenders,
in all of its collateral and shall have taken such other actions and executed
such documents as the Administrative Agent shall reasonably require.

6.9 Permitted Acquisitions. In addition to the requirements contained in the
definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition, comply with, and cause each other applicable Credit Party to comply
with, the following covenants:

(a) (i) (1) Not less than three Business Days prior to the expected consummation
of any Permitted Acquisition with respect to any Acquisition with an Acquisition
Amount in excess of $10,000,000, the Borrower shall report (which may be made
orally or by email) to the Administrative Agent the name of the Target and its
historical revenue and EBITDA, (2) prior to the consummation of such Permitted
Acquisition, the Borrower shall certify in writing (which certification may be
made via email and may be made contemporaneously with the report described in
clause (1) above) as to the Acquisition Amount of such Permitted Acquisition and
that the Borrower will be in compliance comply with clause (vi) of the
definition of “Permitted Acquisition” upon the consummation of such Permitted
Acquisition, and (3) as soon as practical after the consummation of such
Acquisition, a Financial Officer of the Borrower shall deliver to the
Administrative Agent a certification, in form and substance reasonably
acceptable to the Administrative Agent, setting forth the Acquisition Amount
(including a good faith calculation of any Contingent Purchase Price
Obligations) and further to the effect that, to the best of such Financial
Officer’s knowledge, the Borrower has complied with the requirements of the
definition of “Permitted Acquisition”, Section 6.9 and Section 6.10, to the
extent applicable, with respect to such Acquisition;

(ii) Concurrently with the delivery of the financial statements for any fiscal
quarter pursuant to Section 6.1(a), the Borrower shall deliver to the
Administrative Agent (x) a summary schedule of all Acquisitions consummated
during such fiscal quarter, which shall include the total revenue and operating
income of the Persons or business acquired, and the Acquisition Amount
(including a good faith calculation of any Contingent Purchase Price
Obligations) of each Acquisition included thereon, and (y) a certification of a
Financial Officer of the Borrower, in form and substance reasonably acceptable
to the Administrative Agent, setting forth that, to the best of such Financial
Officer’s knowledge, the Borrower has complied with the requirements of the
definition of “Permitted Acquisition” herein, Section 6.9 and Section 6.10, to
the extent applicable, with respect to such Acquisitions;

(b) At the request of the Administrative Agent, the Borrower shall also promptly
provide the Administrative Agent and the other Lenders such additional
information regarding the Permitted Acquisition as reasonably requested by the
Administrative Agent or any Lender, including without limitation the following:

(i) a reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Permitted Acquisition (each, a “Target”);

 

71



--------------------------------------------------------------------------------

(ii) drafts of the final operative documents related to such Acquisition; and

(iii) audited historical financial statements of the Target for the two most
recent fiscal years available, prepared by a firm of independent certified
public accountants reasonably acceptable to the Administrative Agent, and (if
available) unaudited financial statements for any interim periods since the most
recent fiscal year-end, in each case, if available, and if not available, the
highest quality financial statements or financial data available to the
Borrower;

(c) Upon the request of the Administrative Agent or any Lender, the Borrower
will deliver to the Administrative Agent or such Lender true and correct copies
of the fully executed acquisition agreement (including schedules and exhibits
thereto) and other material documents and closing papers delivered in connection
therewith.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 6.9 and in the description furnished under Section 6.9(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 6.9(a)(i) are, to the best of
such Financial Officer’s knowledge, true and correct in all material respects as
of the date such certificate is given, which representation and warranty shall
be deemed to be a representation and warranty as of the date thereof for all
purposes hereunder, including, without limitation, for purposes of Sections 4.2
and 9.1.

6.10 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Section 6.9, the Borrower may from time to time create or acquire new
Subsidiaries in connection with Permitted Acquisitions or otherwise, and the
Subsidiaries of the Borrower may create or acquire new Subsidiaries, provided
that:

(a) Concurrently with (and in any event within 20 Business Days thereof or such
later date approved by the Administrative Agent) the creation or direct or
indirect acquisition by the Borrower thereof, (i) each such new Subsidiary will
execute and deliver to the Administrative Agent (A) a joinder to the Guaranty,
pursuant to which such new Subsidiary shall become a guarantor thereunder and
shall guarantee the payment in full of the Obligations of the Borrower under
this Agreement and the other Credit Documents, (B) a joinder to the Security
Agreement, pursuant to which such new Subsidiary shall become a party thereto
and shall grant to the Administrative Agent a first priority Lien upon and
security interest in its accounts receivable, inventory, equipment, general
intangibles and other personal property as Collateral for its obligations under
the Guaranty, subject only to Permitted Liens, and (C) unless the Administrative
Agent agrees otherwise in writing, a Mortgage with respect to any owned interest
of such new Subsidiary in real property with a value in excess of $1,000,000 and
the Borrower will, or will cause the parent Subsidiary that owns the Capital
Stock of such new Subsidiary to, execute and deliver to the Administrative Agent
an amendment or supplement to the Security Agreement pursuant to which all of
the Capital Stock of such new Subsidiary shall be pledged to the Administrative
Agent, together with the certificates evidencing such Capital Stock and undated
stock powers duly executed in blank;

 

72



--------------------------------------------------------------------------------

(b) Concurrently with (and in any event within 20 Business Days thereof or such
later date approved by the Administrative Agent) the creation or acquisition of
any new Subsidiary, the Borrower will deliver to the Administrative Agent:

(i) if such Subsidiary, after giving effect to any Permitted Acquisition
contemplated in connection with such Subsidiary, is reasonably expected to have
Consolidated EBITDA in excess of $5,000,000 for the following 12 months, upon
the reasonable request of the Administrative Agent, a written legal opinion of
counsel to such Subsidiary addressed to the Administrative Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel;

(ii) (A) a copy of the certificate of incorporation (or other charter documents)
of such Subsidiary, certified as of a date that is reasonably acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary, (B) a copy of
the bylaws or similar organizational document of such Subsidiary, certified on
behalf of such Subsidiary as of a date that is reasonably acceptable to the
Administrative Agent by the corporate secretary or assistant secretary of such
Subsidiary, (C) an original certificate of good standing for such Subsidiary
issued by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Subsidiary and (D) copies of the
resolutions of the board of directors and, if required, stockholders or other
equity owners of such Subsidiary authorizing the execution, delivery and
performance of the agreements, documents and instruments executed pursuant to
Section 6.10(a), certified on behalf of such Subsidiary by an Authorized Officer
of such Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent;

(iii) a report of Uniform Commercial Code financing statement, tax and judgment
lien searches performed against any such Subsidiary that is acquired in each
jurisdiction in which such Subsidiary is incorporated or organized and has a
principal place of business, which report shall show no Liens on its assets
(other than Permitted Liens);

(iv) a certificate of the secretary or an assistant secretary of such Subsidiary
as to the incumbency and signature of the officers executing agreements,
documents and instruments executed pursuant to Section 6.10(a);

(v) [Reserved]

(vi) evidence satisfactory to the Administrative Agent that no Default or Event
of Default shall exist immediately before or after the creation or acquisition
of such Subsidiary or be caused thereby; and

(vii) a certificate executed by an Authorized Officer of each of the Borrower
and such Subsidiary, which shall constitute a representation and warranty by the
Borrower and such Subsidiary as of the date of the creation or acquisition of
such Subsidiary that all conditions contained in this Agreement to such creation
or acquisition have been satisfied, in form and substance reasonably
satisfactory to the Administrative Agent;

(c) As promptly as reasonably possible, the Borrower and its Subsidiaries will
deliver any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described above; and

(d) Notwithstanding the foregoing provisions of this Section 6.10, with respect
to any Foreign Subsidiary, (i) the Capital Stock of such Foreign Subsidiary will
not be required to be pledged to

 

73



--------------------------------------------------------------------------------

the extent (but only to the extent) that (y) such Foreign Subsidiary is a
Subsidiary of a Foreign Subsidiary or (z) such pledge exceeds 65% of the voting
Capital Stock of such Foreign Subsidiary, unless and to the extent that the
pledge of greater than 65% of the voting Capital Stock of such Foreign
Subsidiary would not cause any adverse tax consequences to the Borrower, and
(ii) such Foreign Subsidiary will not be required to become a Subsidiary
Guarantor if doing so would cause any adverse tax consequences to the Borrower,
determined by whether the execution of the Guaranty by such Foreign Subsidiary
would constitute an investment of earnings in United States property under
Section 956 (or any successor statute) of the Code which would trigger an
increase in the gross income of the Borrower pursuant to Section 951 (or any
successor provision) of the Code without corresponding credits or other offsets.

(e) Notwithstanding the foregoing, for any Subsidiary created for the sole
purpose of making a Permitted Acquisition and so long as such Subsidiary has no
assets, the Borrower shall not be required to comply with this Section 6.10
until the consummation of such Permitted Acquisition.

6.11 Banking Relationship. The Borrower and each of its Subsidiaries shall
maintain a significant operating relationship with Wells Fargo during the period
for which any Loans or the Commitment is outstanding, including without
limitation, maintaining its primary depository account, cash management and
lockbox services with Wells Fargo.

6.12 Additional Security. The Borrower will, and will cause each of its
Subsidiaries to, grant to the Administrative Agent, for the benefit of the
Lenders, from time to time security interests, mortgages and other Liens in and
upon such of its assets and properties as are not covered by the Security
Documents executed and delivered on the Closing Date or pursuant to Section 6.10
(including, without limitation and within 30 Business Days after any acquisition
of any fee or leasehold interest in any real property value in excess of
$1,000,000 by any Credit Party other than a Foreign Subsidiary, a Mortgage with
respect thereto, unless the Administrative Agent agrees otherwise in writing),
and as may be reasonably requested from time to time by the Administrative Agent
or the Required Lenders, but subject to the proviso at the end of Section 6.10.
Such security interests, mortgages and Liens shall be granted pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and shall constitute valid and perfected security interests
and Liens, subject to no Liens other than Permitted Liens. Without limitation of
the foregoing, in connection with the grant of any Mortgage, the Borrower will,
and will cause each applicable Subsidiary to, at the Borrower’s expense,
prepare, obtain and deliver to the Administrative Agent any environmental
assessments, appraisals, surveys, title insurance and other matters or documents
as the Administrative Agent may reasonably request or as may be required under
applicable banking laws and regulations.

6.13 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions, required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

6.14 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each of its
Subsidiaries to, (i) refrain from doing business in a Sanctioned Country or with
a Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC, and (ii) provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.

6.15 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to perfect and maintain the validity and priority of the
Liens granted pursuant to the Security Documents and to effect, confirm or
further assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.

6.16 Landlord Agreements. The Borrower shall, and shall cause its Subsidiaries
to, use its best efforts to deliver to the Administrative Agent within 120 days
of the Closing Date, a landlord waiver for the Borrower’s chief executive office
and each parcel of leased Realty that holds Collateral (other than fixtures)
with an aggregate book value in excess of $1,000,000, each of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.

6.17 Delivery of Certain Certificates representing Capital Stock. Within 120
days of the Closing Date, the Borrower shall have delivered to the
Administrative Agent certificates evidencing 65% the Capital Stock of any
Foreign Subsidiaries formed under the laws of Canada and undated assignments
separate from certificate for any such certificate, duly executed in blank; and
in connection with the pledged Capital Stock of any Foreign Subsidiary, and such
foreign pledge agreements, instruments and other documents as shall, in the
reasonable judgment of the Administrative Agent, be required or advisable under
applicable foreign Requirements of Law in order to effect such pledge.

6.18 Certain Consents. Within 90 days of the Closing Date, the Administrative
Agent shall have received evidence in form and substance reasonably satisfactory
to it that the consents to be obtained in connection with the acquisition by the
Borrower of Choice Environmental Services, Inc. and its Subsidiaries, from
Highlands County and Lee County have been obtained, unless such failure to
obtain could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

ARTICLE VII

FINANCIAL COVENANTS

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

7.1 Senior Leverage Ratio. The Borrower will not permit the Senior Leverage
Ratio, at any time, to be greater than *.

7.2 Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio,
at any time, to be greater than *.

 

* Confidential terms omitted and provided separately to the Security and
Exchange Commission.

 

75



--------------------------------------------------------------------------------

7.3 Consolidated EBITDA. The Borrower will not permit Consolidated EBITDA for
any Reference Period ending as of the last day of any fiscal quarter to be less
than the amount set forth below opposite such fiscal quarter (or opposite the
period that includes such fiscal quarter):

 

Period

   Minimum
Consolidated
EBITDA  

fiscal quarter ending September 30, 2011

   $ *   

fiscal quarter ending December 31, 2011

   $ *   

fiscal quarter ending March 31, 2012

   $ *   

7.4 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter to be less than the
ratio set forth below opposite such fiscal quarter (or opposite the period that
includes such fiscal quarter):

 

Period

   Minimum Fixed
Charge Coverage
Ratio  

fiscal quarter ending September 30, 2011

     *   

fiscal quarter ending December 31, 2011

     *   

fiscal quarter ending March 31, 2012 and thereafter

     *   

7.5 Unencumbered Liquidity to Current Maturity of Convertible Seller Notes. The
Borrower will not permit the ratio of (i) Unencumbered Liquidity as of the last
day of any fiscal quarter to (ii) the aggregate of all scheduled payments on
Convertible Seller Notes scheduled to be made in the next 6 months following
such day, to be less than the 1.0 to 1.0.

7.6 Minimum Unencumbered Liquidity. The Borrower will not permit, at any time,
Unencumbered Liquidity to be less than $15,000,000.

7.7 Reported Consolidated EBITDA. The Borrower will not permit Reported
Consolidated EBITDA for any Reference Period ending as of the last day of any
fiscal quarter to be less than the amount set forth below opposite such fiscal
quarter (or opposite the period that includes such fiscal quarter):

 

Period

   Minimum Reported
Consolidated EBITDA  

fiscal quarter ending December 31, 2011

   $ 15,000,000   

fiscal quarter ending March 31, 2012

   $ 20,000,000   

fiscal quarter ending June 30, 2012

   $ 25,000,000   

fiscal quarter ending September 30, 2012

   $ 30,000,000   

fiscal quarter ending December 31, 2012 and thereafter

   $ 35,000,000   

 

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 

76



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

8.1 Merger; Consolidation. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger or other combination, or agree to do any of the foregoing;
provided, however, that:

(i) any Subsidiary of the Borrower may merge or consolidate with, or be
liquidated into, (y) the Borrower (so long as the Borrower is the surviving or
continuing entity) or (z) any other Subsidiary of the Borrower, (subject to the
limitations on outstanding Investments in non-Wholly Owned Subsidiaries and so
long as, if either constituent entity is a Subsidiary Guarantor, the surviving
or continuing entity is a Subsidiary Guarantor), in each case, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom;

(ii) any Subsidiary of the Borrower may merge or consolidate with another Person
(other than another Credit Party and subject to the limitations on outstanding
Investments in non-Wholly Owned Subsidiaries), so long as (x) if such Subsidiary
is a Subsidiary Guarantor, the surviving entity is a Subsidiary Guarantor,
(y) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Sections 6.9 and 6.10 are satisfied,
and (z) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(iii) the Borrower may merge or consolidate with another Person (other than
another Credit Party), so long as (x) the Borrower is the surviving entity,
(y) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Sections 6.9 and 6.10 are satisfied,
and (z) no Default or Event of Default has occurred and is continuing or would
result therefrom; and

(iv) to the extent not otherwise permitted under the foregoing clauses, (i) any
Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any

 

77



--------------------------------------------------------------------------------

active trade or business may be liquidated, wound up and dissolved, (ii) any
Subsidiary that is not a Material Subsidiary may be liquidated, wound up and
dissolved at any time, in each case so long as no Default or Event of Default
has occurred and is continuing or would result therefrom.

8.2 Indebtedness. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
without the consent of the Required Lenders, other than (without duplication):

(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;

(ii) Indebtedness of the Borrower and its Subsidiaries consisting of seller
notes (including Convertible Seller Notes and Contingent Purchase Price
Obligations) in connection with (x) Permitted Acquisitions and (y) acquisitions
consummated prior to the Closing Date, and including, without duplication, any
standby letter of credit obligations of the Borrower and its Subsidiaries in
respect of letters of credit issued on behalf of the Borrower and its
Subsidiaries to provide support for such seller notes, provided that Borrower
shall promptly deliver to the Administrative Agent an updated schedule of such
Indebtedness upon the reasonable request of the Administrative Agent;

(iii) Indebtedness of the Borrower and its Subsidiaries in favor of California
First Leasing Corporation with respect to the lease of, or sale and leaseback
with respect to, certain equipment, provided that all such Indebtedness does not
exceed $500,000;

(iv) Indebtedness of the Borrower and its Subsidiaries under Hedge Agreements
entered into in connection with this Agreement or in the ordinary course of
business to manage existing or anticipated interest rate or foreign currency
risks and not for speculative purposes;

(v) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets in the ordinary course of business (or
assumed or acquired by the Borrower and its Subsidiaries in connection with a
Permitted Acquisition or other transaction permitted under this Agreement), (but
excluding Capital Lease Obligations), and any renewals, replacements,
refinancings or extensions thereof, provided that all such Indebtedness plus
Indebtedness permitted under Section 8.2(vi) shall not exceed $32,750,000 in
aggregate amount outstanding at any one time;

(vi) Capital Lease Obligations (including resulting from sale-leaseback
transactions and other lease programs with respect to trucks or other equipment
of the Borrower and its Subsidiaries), provided that all such Indebtedness plus
Indebtedness permitted under Section 8.2(v) shall not exceed $32,750,000 in
aggregate amount outstanding at any one time;

(vii) unsecured loans and advances (A) by the Borrower or any Subsidiary to any
Subsidiary Guarantor, (B) by any Subsidiary to the Borrower, provided in each
case that any such loan or advance is subordinated in right and time of payment
to the Obligations and is evidenced by a promissory note, in form and substance
reasonably satisfactory to the Administrative Agent and pledged to the
Administrative Agent pursuant to the Security Documents;

(viii) Indebtedness consisting of Guaranty Obligations of the Borrower or any of
its Subsidiaries incurred in the ordinary course of business for the benefit of
the Borrower or a Subsidiary Guarantor, provided that the primary obligation
being guaranteed is permitted by this Agreement;

 

78



--------------------------------------------------------------------------------

(ix) Guaranty Obligations of customers of the Borrower and its Subsidiaries
outside of the ordinary course of business in connection with its customer
financing program, the underlying obligations of which do not exceed $2,500,000
outstanding at any time;

(x) notwithstanding subsection (v) or (vi) above, purchase money Indebtedness or
Capital Lease Obligations of the Borrower or its Subsidiaries incurred in order
to continue to develop its technology platform, in an aggregate amount not to
exceed $2,500,000;

(xi) Indebtedness of the Borrower and its Subsidiaries arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five Business Days of its incurrence;

(xii) Indebtedness existing as of the date hereof to Royal Palm Mortgage Group
LLC pursuant to the promissory note executed by Swisher International Inc. dated
as of August 9, 2010;

(xiii) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business; and

(xiv) other general unsecured Indebtedness not to exceed $500,000 in the
aggregate outstanding at any time.

8.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income or profits under the
Uniform Commercial Code of any state or under any similar recording or notice
statute, or agree to do any of the foregoing, other than the following
(collectively, “Permitted Liens”):

(i) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents;

(ii) Liens in existence on the Closing Date and set forth on Schedule 8.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);

(iii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days (or the underlying obligations of which do not exceed $1,000,000) or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

79



--------------------------------------------------------------------------------

(iv) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 9.1(j)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business provided that
all such liens in the aggregate have no reasonable likelihood of causing a
Material Adverse Effect;

(v) Liens for current taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
material penalty or that are being contested in good faith and with due
diligence by appropriate proceedings, and for which adequate reserves have been
established in accordance with GAAP (if so required), provided that all such
liens in the aggregate have no reasonable likelihood of causing a Material
Adverse Effect;

(vi) Liens of judgments, execution, attachment or similar process which will not
result or have not yet resulted in the occurrence of an Event of Default as set
forth in Section 9.1(h) hereof;

(vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, (a) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (b) any
other Lien or exception to coverage described in mortgagee policies of title
insurance issued in favor of and accepted by the Administrative Agent;

(viii) Liens securing the purchase money Indebtedness permitted under
Section 8.2(v) or Section 8.2(x), provided that (x) any such Lien shall attach
to the property being acquired, constructed or improved with such Indebtedness
concurrently with or within 90 days after the acquisition (or completion of
construction or improvement) or the refinancing thereof by the Borrower or such
Subsidiary, (y) the amount of the Indebtedness secured by such Lien shall not
exceed 100% of the cost to the Borrower or such Subsidiary of acquiring,
constructing or improving the property and any other assets then being financed
solely by the same financing source, and (z) any such Lien shall not encumber
any other property of the Borrower or any of its Subsidiaries except assets then
being financed solely by the same financing source;

(ix) Liens of California First Leasing Corporation with respect to the certain
equipment leased therefrom and securing the Indebtedness permitted under Section
8.2(iii);

(x) Liens arising from the filing (for notice purposes only) of UCC-1 financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) in respect of true leases otherwise permitted hereunder;

(xi) Liens securing the Indebtedness permitted under Section 8.2(ii) with
respect to the assets of the franchise or other entity or business acquired
thereby; provided that the Indebtedness giving rise to such Liens on accounts
and inventory shall not exceed $2,500,000 at any time without the prior written
consent of the Required Lenders (not to be unreasonably

 

80



--------------------------------------------------------------------------------

withheld, delayed or conditioned); provided further that all such Liens (and the
underlying Indebtedness) shall be subordinated to the Liens in favor of the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent; and provided further that Borrower shall promptly deliver
to the Administrative Agent an updated schedule of such Liens upon the
reasonable request of the Administrative Agent; and

(xii) Liens arising in connection with Capital Leases of the Borrower and its
Subsidiaries permitted hereunder;

(xiii) other Liens securing obligations of the Borrower and its Subsidiaries not
exceeding $1,000,000 in aggregate principal amount outstanding at any time.

8.4 Asset Dispositions. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, make or agree to make any Asset
Disposition except for:

(i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale, discount or write-off of past due or
impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes unless otherwise permitted
hereunder), and the termination or unwinding of Hedge Agreements permitted
hereunder;

(ii) the sale or other disposition of assets pursuant to any Casualty Event,;

(iii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor, in each
case so long as no Event of Default shall have occurred and be continuing or
would result therefrom;

(iv) the sale, exchange or other disposition in the ordinary course of business
of equipment or other assets that are obsolete or no longer necessary for the
operations of the Borrower and its Subsidiaries with an aggregate net book value
on such Person’s balance sheet of no more than $2,000,000 per year (and an
individual net book value for any single piece of such equipment or asset not to
exceed $1,000,000);

(v) Equity Issuances;

(vi) dividends permitted under Section 8.6;

(vii) the sale of all or any portion of any franchisee or complementary business
for fair value so long as the proceeds of all such sales do not exceed the
lesser of $5,000,000 so long as such businesses, in the aggregate, do not
represent greater the 5% of the revenues of the Borrower and its Subsidiaries
for the prior 12 month period; and

(viii) the sale of commercial dishwashers/sanitizers to a financier/lessor in
connection with sale-leaseback transactions pursuant to which the Borrower
leases such commercial dishwashers/sanitizers from such financier/lessor so long
as the proceeds of such sales in the aggregate, from and after the Second
Amendment Effective Date, do not exceed $4,750,000.

8.5 Restricted Investments. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, without the consent of the
Required Lenders, purchase, own, invest in or otherwise acquire any Capital
Stock, evidence of indebtedness or other obligation or security or any interest
whatsoever in any other Person, or make or permit to exist any loans, advances
or extensions of

 

81



--------------------------------------------------------------------------------

credit to, or any investment in cash or by delivery of property in, any other
Person, or purchase or otherwise acquire (whether in one or a series of related
transactions) any portion of the assets, business or properties of another
Person (including pursuant to an Acquisition), or create or acquire any
Subsidiary, or become a partner or joint venturer in any partnership or joint
venture (collectively, “Investments”), or make a commitment or otherwise agree
to do any of the foregoing, other than:

(i) Investments consisting of Cash Equivalents;

(ii) Investments consisting of the extension of trade credit, the creation of
prepaid expenses, the purchase of inventory, supplies, equipment and other
assets, and advances to employees, in each case by the Borrower and its
Subsidiaries in the ordinary course of business;

(iii) Investments (including equity securities and debt obligations) of the
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) without duplication, Investments consisting of intercompany Indebtedness
permitted under Section 8.2(vii);

(v) Investments of the Borrower under Hedge Agreements entered into in
connection with this Agreement or in the ordinary course of business to manage
existing or anticipated interest rate or foreign currency risks and not for
speculative purposes;

(vi) Investments in Subsidiaries organized under the laws of one of the United
States, provided the Borrower and its Subsidiaries, as applicable, comply with
the applicable terms of Section 6.10;

(vii) Investments of the Borrower and its Subsidiaries in Foreign Subsidiaries
organized under the laws of Canada made prior to the Closing Date

(viii) Investments in connection with the creation (but not acquisition) of new
Foreign Subsidiaries organized under the laws of Canada or new Investments in
such Subsidiaries existing as of the Closing Date, provided that in no event
shall such Investments, together with all Investments, when added to the
Acquisition Amounts for all Permitted Acquisitions involving the Capital Stock
of Foreign Subsidiaries organized under the laws of Canada permitted under
clause (vii) of the definition of Permitted Acquisitions, shall not exceed an
aggregate amount of $7,500,000 at any time outstanding;

(ix) Investments in connection with the creation (but not acquisition) of new
Subsidiaries organized under the laws of a jurisdiction outside of the United
States (other than Canada) and Investments made prior to the Closing Date and
new Investment in Subsidiaries existing as of the Closing Date and organized
under the laws of a jurisdiction outside of the United States (other than
Canada); provided that in no event shall such Investments, when added to the
Acquisition Amounts for all Permitted Acquisitions involving the Capital Stock
of Foreign Subsidiaries organized under the laws of a jurisdiction outside of
the United States (other than Canada) permitted under clause (vii) of the
definition of Permitted Acquisitions, exceed an aggregate of $15,000,000 at any
time outstanding for all such Investments;

(x) Permitted Acquisitions;

 

82



--------------------------------------------------------------------------------

(xi) Investments in non-Wholly Owned Subsidiaries; provided that in no event
shall such Investments outstanding at any time exceed an aggregate amount of
$5,000,000;

(xii) Investments consisting of loans and advances to employees, officers and
directors for the payment of travel or other reasonable expenses in the ordinary
course of business not to exceed $500,000 in the aggregate at any time
outstanding;

(xiii) Investments in certain customers of the Borrower and its Subsidiaries in
connection with the customer financing program of the Borrower and its
Subsidiaries provided that in no event shall such investments exceed an
aggregate amount of $5,000,000 outstanding at any time; and

(xiv) other Investments of the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.5 in an aggregate amount not exceeding $5,000,000
at any time outstanding for all such Investments, provided that immediately
after giving pro forma effect to such Investment (and the incurrence of any
Indebtedness in connection therewith), the Borrower is in compliance with the
financial covenants set forth in Article VI for the fiscal quarter most recently
ended for which financial statements are required to have been delivered under
Section 6.1(a) or 6.1(b).

8.6 Restricted Payments.

(a) The Borrower will not, and will not permit or cause any of its Subsidiaries
to, directly or indirectly, declare or make any dividend payment, or make any
other distribution of cash, property or assets, in respect of any of its Capital
Stock or any warrants, rights or options to acquire its Capital Stock, or
purchase, redeem, retire or otherwise acquire for value any shares of its
Capital Stock or any warrants, rights or options to acquire its Capital Stock,
or set aside funds for any of the foregoing, except that:

(i) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions on a pro rata basis payable solely in its Common
Stock;

(ii) each of the Subsidiaries of the Borrower may make payments to the Borrower
and its Subsidiaries for its proportionate share of the tax liability of the
affiliated group of entities that file consolidated federal income tax returns,
provided that such payments are used to pay taxes; and

(iii) each Subsidiary of the Borrower may declare and make dividend payments or
other distributions to the Borrower or to another Subsidiary of the Borrower on
a pro rata basis, in each case to the extent not prohibited under applicable
Requirements of Law.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, make
any payment in respect of any Contingent Purchase Price Obligations (whether or
not such Contingent Purchase Price Obligations constitute Indebtedness) unless
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) immediately after giving effect to such payment, the
Borrower is in compliance with the financial covenants contained in Article VII,
such compliance determined with regard to calculations made on a Pro Forma Basis
for the Reference Period most recently ended, calculated in accordance with GAAP
as if such payment had been made on the last day of such Reference Period.

8.7 Transactions with Affiliates. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including, without
limitation, any purchase, sale, lease or

 

83



--------------------------------------------------------------------------------

exchange of property or the rendering of any service) with any officer,
director, stockholder or other Affiliate of the Borrower or any of its
Subsidiaries, except in the ordinary course of its business and upon fair and
reasonable terms that are no less favorable to it than it would be obtained in a
comparable arm’s length transaction with a Person other than an Affiliate of the
Borrower or any of its Subsidiaries; provided, however, that nothing contained
in this Section 8.7 shall prohibit:

(i) transactions described on Schedule 8.7 (and any renewals or replacements
thereof on terms not materially more disadvantageous to the applicable Credit
Party) or otherwise expressly permitted under this Agreement;

(ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement);

(iii) transactions with franchisees or Affiliates pursuant to the reasonable
requirements of the business of such franchisee or Affiliate and on terms
substantially no more favorable to such franchisee or Affiliate than those that
such franchisee or Affiliate would obtain in a comparable arms-length
transaction with a Person not an Affiliate;

(iv) Equity Issuances with respect to the Borrower’s Capital Stock to directors,
officers and employees of the Credit Parties pursuant to employee benefit plans,
employment agreements or other employment arrangements approved by the Board of
Directors of the Borrower; and

(v) the payment by the Borrower of reasonable compensation and benefits to its
directors, officers and employees.

8.8 Sale-Leaseback Transactions. Except as permitted pursuant to Section 8.2(vi)
or in connection with dispositions permitted under Section 8.4(viii), the
Borrower will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed, and whether now owned
or hereafter acquired) (i) that any Credit Party has sold or transferred (or is
to sell or transfer) to a Person that is not a Credit Party or (ii) that any
Credit Party intends to use for substantially the same purpose as any other
property that, in connection with such lease, has been sold or transferred (or
is to be sold or transferred) by a Credit Party to another Person that is not a
Credit Party, in each case except for transactions otherwise expressly permitted
under this Agreement.

8.9 Certain Amendments. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, amend, modify or waive any provision of any Material
Contract, its articles or certificate of incorporation (other than the proposed
amendments to the certificate of incorporation of the Borrower as described in
the preliminary proxy statement filed by the Borrower on March 14, 2011) or
formation, bylaws, operating agreement or other applicable formation or
organizational documents, as applicable, the terms of any class or series of its
Capital Stock, or any agreement among the holders of its Capital Stock or any of
them, in each case other than in a manner that could not reasonably be expected
to adversely affect the Lenders in any material respect (provided that the
Borrower shall give the Administrative Agent and the Lenders notice of any
material amendment, modification or change, together with copies thereof).

8.10 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply

 

84



--------------------------------------------------------------------------------

with their respective obligations under the Credit Documents or (b) the ability
of any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, and (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.

8.11 No Other Negative Pledges. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, except for such agreements or restrictions existing under or
by reason of (i) this Agreement and the other Credit Documents, (ii) applicable
Requirements of Law, (iii) any agreement or instrument creating a Permitted Lien
(but only to the extent such agreement or restriction applies to the assets
subject to such Permitted Lien), (iv) customary provisions in leases and
licenses of real or personal property entered into by the Borrower or any
Subsidiary as lessee or licensee in the ordinary course of business, restricting
the granting of Liens therein or in property that is the subject thereof, and
(v) customary restrictions and conditions contained in any agreement relating to
the sale of assets (including Capital Stock of a Subsidiary) pending such sale,
provided that such restrictions and conditions apply only to the assets being
sold and such sale is permitted under this Agreement.

8.12 Lines of Business. Without the prior written consent of the Required
Lenders (not to be unreasonably withheld or delayed), the Borrower will not, and
will not permit or cause any of its Subsidiaries to (i) engage in any business
other than the business in which it is currently engaged or a business
reasonably related thereto or complementary thereof, or (ii) make any material
change in its business objectives. Such businesses may include, waste brokerage,
food safety, pest control or prevention and related facility services including
linen rental and sales.

8.13 Fiscal Year. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, change its fiscal year or its method of determining fiscal
quarters.

8.14 Accounting Changes. Other than as permitted pursuant to Section 1.2, the
Borrower will not, and will not permit or cause any of its Subsidiaries to, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP.

8.15 Change of Control. Without the prior written consent of the Required
Lenders, the Borrower will not cause, or permit to occur, a Change of Control.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a) The Borrower shall fail to pay when due (i) any principal of any Loan or any
Reimbursement Obligations, or (ii) any interest on any Loan, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three Business Days;

 

85



--------------------------------------------------------------------------------

(b) The Borrower or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of
Sections 2.14, 6.1, 6.2(n), 6.3(i), 6.9, 6.10 or in Articles VII or VIII or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Section 6.2 (other than Section 6.2(n)) and (in the case
of this clause (ii) only) such failure shall continue unremedied for a period of
five Business Days after the earlier of (y) the date on which a Responsible
Officer of the Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
the Borrower;

(c) The Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 9.1(a)
and 9.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires actual knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrower; or any default or event of default shall
occur under any Hedge Agreement with a notional amount in excess of $100,000 to
which the Borrower and any Hedge Party are parties;

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
at any time in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;

(e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal amount of
at least $1,000,000 or (z) any termination or other payment under any Hedge
Agreement covering a notional amount of Indebtedness of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;

(f) The Borrower or any other Credit Party shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under any
Debtor Relief Law, (ii) consent to the institution of, or fail to controvert in
a timely and appropriate manner, any petition or case of the type described in
Section 9.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;

 

86



--------------------------------------------------------------------------------

(g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under any Debtor Relief
Law now or hereafter in effect, and such petition or case shall continue
undismissed and unstayed for a period of 60 days; or an order, judgment or
decree approving or ordering any of the foregoing shall be entered in any such
proceeding, and in any such event concerning only non-Material Subsidiaries,
such event reasonably could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and provided further, that no more
than three such events with respect to non-Material Subsidiaries occur during
the term of this Agreement;

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by insurance as to which the surety or insurer, as the
case may be, has the financial ability to perform and has acknowledged liability
in writing) in excess of $1,000,000 shall be entered or filed against the
Borrower or any other Credit Party or any of their respective properties and the
same shall not be paid, dismissed, bonded, vacated, stayed or discharged within
a period of 30 days or in any event later than five days prior to the date of
any proposed sale of such property thereunder;

(i) Any Security Document to which the Borrower or any other Credit Party is now
or hereafter a party shall for any reason cease to be in full force and effect
or cease to be effective to give the Administrative Agent a valid and perfected
security interest in and Lien upon the Collateral purported to be covered
thereby, subject to no Liens other than Permitted Liens, in each case unless any
such cessation occurs in accordance with the terms thereof or is due to any act
or failure to act on the part of the Administrative Agent or any Lender, or the
Borrower or any other Credit Party shall assert any of the foregoing; or the
Guaranty shall for any reason cease to be in full force and effect as to any
Guarantor, or any Guarantor or any Person acting on its behalf shall deny or
disaffirm such Guarantor’s obligations thereunder;

(j) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, any
Credit Party and its ERISA Affiliates have incurred, or could reasonably be
expected to incur, liability to any one or more Plans or Multiemployer Plans or
to the PBGC (or to any combination thereof) in excess of $1,000,000;

(k) Any one or more licenses, permits, accreditations or authorizations of the
Borrower or any other Credit Party shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by the Borrower or any other Credit
Party to be in compliance with applicable Requirements of Law, and such action,
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect;

(l) Any one or more Environmental Claims shall have been asserted against the
Borrower or any other Credit Party (or a reasonable basis shall exist therefor)
or the Borrower or any other Credit Party shall have incurred or could
reasonably be expected to incur liability, interruption of operations or other
adverse effects as a result thereof; and such Environmental Claims, liability or
other effect, individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect;

 

87



--------------------------------------------------------------------------------

(m) There shall occur (i) any uninsured damage to, or loss, theft or destruction
of, any Collateral or other assets or properties of the Credit Parties that has
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (ii) any labor dispute, act of God or other casualty
that has or could reasonably be expected to have a Material Adverse Effect;

(n) The Borrower and its Subsidiaries, taken as a whole, cease to be Solvent, or
ceases to conduct its business substantially as now conducted or is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business affairs; and

(o) An event of default occurs and is continuing under the lease agreement
entered into between the Borrower or one of its Subsidiaries and a
financier/lessor pursuant to a sale/leaseback transaction described in
Section 8.4(viii).

9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

(a) Declare the Commitments, the Swingline Commitment and the Issuing Lender’s
obligation to issue Letters of Credit to be terminated, whereupon the same shall
terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments, the Swingline Commitment and the Issuing Lender’s obligation to
issue Letters of Credit shall automatically be terminated;

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents (but
excluding any amounts owing under any Hedge Agreement), shall become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Borrower; provided that, upon the
occurrence of a Bankruptcy Event, all of the outstanding principal amount of the
Loans and all other amounts described in this Section 9.2(b) shall automatically
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Borrower;

(c) Direct the Borrower to deposit (and the Borrower hereby agrees, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the aggregate Stated Amount of all Letters of Credit then
outstanding (whether or not any beneficiary under any Letter of Credit shall
have drawn or be entitled at such time to draw thereunder), such amount to be
held by the Administrative Agent in the Cash Collateral Account as security for
the Letter of Credit Exposure as described in Section 3.8;

(d) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

(e) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

 

88



--------------------------------------------------------------------------------

9.3 Remedies: Set-Off. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender, the Issuing Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or the Issuing Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swingline Lender), and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Issuing Lender and the
Swingline Lender)hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

89



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

90



--------------------------------------------------------------------------------

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 11.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

91



--------------------------------------------------------------------------------

10.8 Collateral and Guaranty Matters.

(a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, (i) to release any Lien granted to or held by the Administrative
Agent upon any Collateral (A) upon termination of the Commitments, termination,
expiration or cash collateralization of all outstanding Letters of Credit and
payment in full of all of the Obligations (other than Obligations owing to any
Hedge Party under or in connection with any Hedge Agreement required or
permitted by this Agreement) then due and payable, (B) constituting property
sold or to be sold or disposed of as part of or in connection with any
disposition expressly permitted hereunder or under any other Credit Document or
to which the Required Lenders have consented in writing or (C) otherwise
pursuant to and in accordance with the provisions of any applicable Credit
Document, (ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.3(vii); and (iii) to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 10.8(b).

10.9 Issuing Lender and Swingline Lender. The provisions of this Article X
(other than Section 10.2) shall apply to the Issuing Lender and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

ARTICLE XI

MISCELLANEOUS

11.1 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender; provided that the Borrower shall only be
responsible to indemnify for one counsel to the Administrative Agent, the
Issuing Lender and the Lenders absent a conflict of interest arising in such
single representation), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (iv) any civil penalty or fine assessed
by OFAC against, and all reasonable costs

 

92



--------------------------------------------------------------------------------

and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower that violates a sanction enforced by OFAC.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by any Credit Party, or any Environmental Claim related in any way to
any Credit Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.1(a) or Section 11.1(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Lender in connection with such capacity. The obligations of the Lenders
under this Section 11.1(c) are subject to the provisions of Section 2.3(c).

(d) To the fullest extent permitted by applicable law, the Borrower, each other
Credit Party and each Related Party of any of the foregoing persons and each
Indemnitee shall not assert, and each hereby waives, any claim against the
Borrower, each other Credit Party and each Related Party or any Indemnitee, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

93



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable by the Borrower upon
demand therefor.

11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA (WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF).

(B) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(C) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
SECTION 11.2(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(D) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.]

11.3 Arbitration; Preservation and Limitation of Remedies.

(a) Upon demand of any party hereto, whether made before or after institution of
any judicial proceeding, any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Credit Document
(“Disputes”) between or among the Credit Parties, the Administrative Agent and
the Lenders, or any of them, shall be resolved by binding arbitration as
provided herein.

 

94



--------------------------------------------------------------------------------

Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder. Disputes may include, without limitation,
tort claims, counterclaims, claims brought as class actions, claims arising from
documents executed in the future, disputes as to whether a matter is subject to
arbitration, or claims arising out of or connected with the transactions
contemplated by this Agreement and the other Credit Documents. Arbitration shall
be conducted under and governed by the Commercial Financial Disputes Arbitration
Rules (the “Arbitration Rules”) of the American Arbitration Association (the
“AAA”), as in effect from time to time, and the Federal Arbitration Act, Title 9
of the U.S. Code. All arbitration hearings shall be conducted in the city in
which the principal office of the Administrative Agent is located. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall be
concluded within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than $1,000,000.
All applicable statutes of limitation shall apply to any Dispute. A judgment
upon the award may be entered in any court having jurisdiction. The panel from
which all arbitrators are selected shall be comprised of licensed attorneys
selected from the Commercial Financial Dispute Arbitration Panel of the AAA. The
single arbitrator selected for expedited procedure shall be a retired judge from
the highest court of general jurisdiction, state or federal, of the state where
the hearing will be conducted. Notwithstanding the foregoing, this arbitration
provision does not apply to Disputes under or related to any Hedge Agreement.
The parties do not waive applicable federal or state substantive law except as
provided herein.

(b) Notwithstanding the preceding binding arbitration provisions, the parties
hereto agree to preserve, without diminution, certain remedies that any party
hereto may employ or exercise freely, either alone, in conjunction with or
during a Dispute. Any party hereto shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any Collateral by
exercising a power of sale granted pursuant to any of the Credit Documents or
under applicable law or by judicial foreclosure and sale, including a proceeding
to confirm the sale; (ii) all rights of self-help, including peaceful occupation
of real property and collection of rents, set-off, and peaceful possession of
personal property; (iii) obtaining provisional or ancillary remedies, including
injunctive relief, sequestration, garnishment, attachment, appointment of a
receiver and filing an involuntary bankruptcy proceeding; and (iv) when
applicable, a judgment by confession of judgment. Any claim or controversy with
regard to any party’s entitlement to such remedies is a Dispute. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute. The parties hereto agree
that no party shall have a remedy of punitive or exemplary damages against any
other party in any Dispute, and each party hereby waives any right or claim to
punitive or exemplary damages that it has now or that may arise in the future in
connection with any Dispute, whether such Dispute is resolved by arbitration or
judicially. The parties acknowledge that by agreeing to binding arbitration they
have irrevocably waived any right they may have to a jury trial with regard to a
Dispute.

11.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 11.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the
Issuing Lender to it at the address (or telecopier number) specified for such
Person on Schedule 1.1(a); and

 

95



--------------------------------------------------------------------------------

(ii) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 1.3(b) if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

11.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

(a) unless agreed to in writing by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent,
the Arranger or the Issuing Lender for its own account) (it being understood
that an amendment to the definition of Total Net Leverage Ratio (or any defined
terms used therein) shall not constitute a reduction of any interest rate or
fees hereunder), (ii) extend the final scheduled maturity date or any other
scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory reduction or termination of any
Commitments, but excluding any mandatory prepayment of the Loans pursuant to
Sections 2.6(c) and Section 2.6(d) or reduction or termination of the
Commitments in connection therewith), extend the time of payment of any
Reimbursement Obligation or any interest thereon, extend the expiry date of any
Letter of Credit beyond

 

96



--------------------------------------------------------------------------------

the Letter of Credit Maturity Date, or extend the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Issuing
Lender for its own account), or (iii) increase any Commitment of any such Lender
over the amount thereof in effect or extend the maturity thereof (it being
understood that a waiver of any condition precedent set forth in Section 4.2 or
of any Default or Event of Default or mandatory reduction in the Commitments, if
agreed to by the Required Lenders or all Lenders (as may be required hereunder
with respect to such waiver), shall not constitute such an increase), or
(iv) reduce the percentage of the aggregate Commitments or of the aggregate
unpaid principal amount of the Loans, or the number or percentage of Lenders,
that shall be required for the Lenders or any of them to take or approve, or
direct the Administrative Agent to take, any action hereunder or under any other
Credit Document (including as set forth in the definition of “Required
Lenders”);

(b) unless agreed to in writing by all of the Lenders, (i) release all or
substantially all of the Collateral (except as may be otherwise specifically
provided in this Agreement or in any other Credit Document), (ii) release any
Material Subsidiary that is a Guarantor from its obligations under any guaranty
agreement (other than (A) as may be otherwise specifically provided in this
Agreement or in any other Credit Document or (B) in connection with the sale or
other disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement), (iii) reduce the
percentage of the aggregate Commitments or of the aggregate unpaid principal
amount of the Loans, or the number or percentage of Lenders, that shall be
required for the Lenders or any of them to take or approve, or direct the
Administrative Agent to take, any action hereunder or under any other Credit
Document (including as set forth in the definition of “Required Lenders”),
(iv) change any other provision of this Agreement or any of the other Credit
Documents requiring, by its terms, the consent or approval of all the Lenders
for such amendment, modification, waiver, discharge, termination or consent, or
(v) change or waive any provision of Section 2.15, any other provision of this
Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 11.5;

(c) unless agreed to in writing by all of the Lenders, reduce the percentage set
forth in the definition of “Required Lenders” (it being understood that no
consent of any other Lender or the Administrative Agent is required);

(d) unless agreed to in writing by the Required Lenders, (i) except for any such
changes to which Section 11.5(a) applies, change any provision of Article 2.20
or any terms or provisions of any Letter of Credit or any supporting
documentation relating thereto (it being understood that no consent of any other
Lender or the Administrative Agent is required), or (ii) amend, modify or waive
any condition precedent to any Borrowing of Revolving Loans or issuance of a
Letter of Credit set forth in Section 4.2 (including in connection with any
waiver of an existing Default or Event of Default);

(e) unless agreed to in writing by the Issuing Lender, the Swingline Lender or
the Administrative Agent in addition to the Lenders required as provided
hereinabove to take such action, affect the respective rights or obligations of
the Issuing Lender, the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Credit Documents; and

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

97



--------------------------------------------------------------------------------

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

11.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 11.6(b), (ii) by way of participation in accordance with the provisions
of Section 11.6(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans (including for purposes of this
Section 11.6(b), participations in Letters of Credit and in Swingline Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Revolving Commitment (which for this
purpose includes Revolving Loans outstanding), (y) the entire Swingline
Commitment and the full amount of the outstanding Swingline Loans, in the case
of Swingline Loans, in any case, treating assignments to two or more Approved
Funds under common management as one assignment for purposes of the minimum
amounts, unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swingline Loans;

 

98



--------------------------------------------------------------------------------

(iii) no consent shall be required for any assignment except to the extent
required by clause (B) of Section 11.6(b)(i) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (y) a Default or Event of Default has occurred
and is continuing at the time of such assignment or (z) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Commitment.

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(v) no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries; and

(vi) no such assignment shall be made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 11.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2, A-3 and/or A-4, as applicable. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and

 

99



--------------------------------------------------------------------------------

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrower and the
Issuing Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Swingline
Lender, the Issuing Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.5(a) and clause (i) of Section 11.5(b) that affects such
Participant. Subject to Section 11.6(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16(a), 2.16(b), 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.3 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.15(b)
as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.16(a), Section 2.16(b) or Section 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

 

100



--------------------------------------------------------------------------------

(h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 11.11.

(i) Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Commitments and Revolving Loans in accordance with this
Section 11.6, Wells Fargo may resign as Issuing Lender upon written notice to
the Borrower and the Lenders. Upon any such notice of resignation, the Borrower
shall have the right to appoint from among the Lenders a successor Issuing
Lender; provided that no failure by the Borrower to make such appointment shall
affect the resignation of Wells Fargo as Issuing Lender. Wells Fargo shall
retain all of the rights and obligations of the Issuing Lender hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation and all obligations of the Borrower and the
Lenders with respect thereto (including the right to require the Lenders to make
Revolving Loans or fund participation interests pursuant to Article 2.20).

11.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

11.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the Loans and the issuance and repayment of
the Letters of Credit. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including, without limitation, the provisions of Sections 2.8(f), 2.16(a),
2.16(b), 2.17, 2.18 and 11.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and all Letters of Credit,
and any termination of this Agreement or any of the other Credit Documents.

11.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between

 

101



--------------------------------------------------------------------------------

any provision of this Agreement and any provision of any of the other Credit
Documents, the provision of this Agreement shall control. Any Hedge Agreement
between the Borrower and any Hedge Party is an independent agreement governed by
the writing provisions of such Hedge Agreement, which shall remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms applicable to the Loans under this Agreement,
except as otherwise expressly provided in such Hedge Agreement, and any payoff
statement from the Administrative Agent relating to this Agreement shall not
apply to such Hedge Agreement except as expressly provided therein.

11.11 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
Hedge Agreement or any action or proceeding relating to this Agreement or any
other Credit Document or any Hedge Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) an investor or prospective investor in an
Approved Fund, (h) a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, (i) a nationally recognized rating agency that requires access
to information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to an Approved Fund, (j) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any of its Subsidiaries or Affiliates.

For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party, provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.12 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the

 

102



--------------------------------------------------------------------------------

signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

11.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

11.14 USA Patriot Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

SWISHER HYGIENE INC. By:  

/s/ Thomas E. Aucamp

Name:  

Thomas E. Aucamp

Title:  

Executive Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent and as a Lender

By:  

/s/ Cavan J. Harris

Name:  

Cavan J. Harris

Title:  

Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments and

Notice Addresses

Commitments

 

Lender

   Revolving
Commitment  

Wells Fargo Bank, National Association

   $ 50,000,000      

 

 

 

Total

   $ 50,000,000      

 

 

 

Notice Addresses

 

Party

  

Address

Borrower

  

Swisher Hygiene, Inc.

4725 Piedmont Row Drive

Suite 400

Charlotte, North Carolina 28210

Attention: Hugh Cooper, Chief Financial Officer

Telephone: (704) 602-7163

Facsimile: (704) 6027972

Wells Fargo Bank, National Association

  

Wire Instructions:

 

Wells Fargo Bank, National Association

ABA Routing No. 053000219

Charlotte, North Carolina

Account Number: 01459670001944

Account Name: Swisher Hygiene Inc.

Attention: Syndication Agency Services

 

Address for notices as a Lender:

 

Wells Fargo Bank, National Association

301 South Tryon Street, 28th Floor

Charlotte, North Carolina 28288-0334

Attention: Cavan J. Harris

Telephone: (704) 383-6423

Telecopy: (704) 374-6483



--------------------------------------------------------------------------------

Party

  

Address

  

Lending Office:

 

Wells Fargo Bank, National Association

1525 W. W.T. Harris Blvd.

Building 3A2, Mailcode NC 0680

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Telephone: (704) 383-3721

Telecopy: (704) 383-0288



--------------------------------------------------------------------------------

Exhibit B

[attached]



--------------------------------------------------------------------------------

EXHIBIT B-3

LETTER OF CREDIT NOTICE

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W. W.T. Harris Blvd

Building 3A2, Mailcode NC 0680

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Wells Fargo Bank, National Association,

as Swingline Lender

1525 W. W.T. Harris Blvd

Building 3A2, Mailcode NC 0680

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, SWISHER HYGIENE INC. (the “Borrower”), refers to the Credit
Agreement, dated as of March 30, 2011, among the Borrower, certain Lenders from
time to time parties thereto, and you, as Administrative Agent for the Lenders
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
and, pursuant to Section 3.2 of the Credit Agreement, hereby gives you, as
Issuing Lender, irrevocable notice that the Borrower requests the issuance of a
Letter of Credit for its account under the Credit Agreement, and to that end
sets forth below the information relating to such Letter of Credit (the
“Requested Letter of Credit”) as required by Section 3.2 of the Credit
Agreement:

(i) The Business Day on which the Requested Letter of Credit is requested to be
issued is                     .

(ii) The Stated Amount of the Requested Letter of Credit is $        .

(iii) The expiry date of the Requested Letter of Credit is                     .

(iv) The name and address of the beneficiary of the Requested Letter of Credit
is                                                              .

The undersigned agrees to complete all application procedures and documents
required by you in connection with the Requested Letter of Credit.



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of issuance of the Requested Letter of
Credit:

A. Each of the representations and warranties contained in Article V of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
issuance of the Requested Letter of Credit (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date);

B. No Default or Event of Default has occurred and is continuing or would result
from the issuance of the Requested Letter of Credit; and

C. After giving effect to the issuance of the Requested Letter of Credit,
(a) the sum of (i) the aggregate principal amount of Revolving Loans
outstanding, (ii) the aggregate Letter of Credit Exposure of all Lenders, and
(iii) the aggregate principal amount of Swingline Loans outstanding, will not
exceed the aggregate Commitments or the Maximum Availability, and (b) the
aggregate Letter of Credit Exposure of all Lenders will not exceed the Letter of
Credit Subcommitment.

 

Very truly yours, SWISHER HYGIENE INC.

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit C

[attached]



--------------------------------------------------------------------------------

Exhibit G

BORROWING BASE CERTIFICATE

 

Swisher Hygiene Inc.    Credit Agreement Date   

 

   Amounts in Thousands    Report Date   

 

      Report #   

 

      A/R as of:   

 

   This BORROWING BASE CERTIFICATE (this “Certificate”) is delivered pursuant to
the Credit Agreement, dated as of March 30, 2011 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), among Swisher
Hygiene Inc. (the “Borrower”), certain Lenders from time to time parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (the “Administrative Agent”). Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Credit Agreement. The
undersigned duly elected Financial Officer of Borrower hereby certifies that the
following information is true, complete, and accurate as of the close of
business on              ,         .   

 

A/R ineligible as of:

  

 

      Inventory as of:   

 

     

 

Inventory ineligibles as of:

  

 

                                                                 

 

A.    Accounts Collateral            1.    Accounts (Net)          
                     (A1)                     

 

 

     2.    Less: Total Ineligible Accounts               a.    Accounts
outstanding for > 90 days from the original invoice date                       
 

 

         b.    Credits > 90 days                         

 

         c.    Accounts owed by any Affiliate or Intercompany receivable        
                

 

         d.    35% Cross Aged                         

 

         e.    Accounts that exceed 20% concentration of all Accounts of the
Borrower, to the extent of the excess                            

 

         f.    Accounts owed by a creditor of Borrower to the extent of the
amount of the indebtedness (contra)                            

 

         g.    Accounts owed by an account debtor with a principal place of
busines outside of the U.S.                            

 

         h.    Accounts in dispute                         

 

         i.    Accounts arising from a sale on a bill-&-hold, guaranteed sale,
sale-and-return, sale- on-approval, or consignment or similar basis or subject
to repruchase, return, rejection, repossession, loss or damage                
             

 

         j    Account debtor is U.S. or other government unless compliance with
all applicable federal and state assignment of claims laws                    
       

 

         k.    Accounts relating to goods that have not been delivered or
serviices have not been completely performed or that do not represent final sale
                           

 

         l.    Insolvent Accounts or Accounts owed by an account debtor subject
to any bankruptcy or receivership proceedings                            

 

         m.    Encumbered accounts                         

 

         n.    Accounts evidenced by a note or other Instrument or Chattel Paper
                        

 

         o.    Other - Designated by Administrative Agent                       
 

 

     

3.

   Less: Total Ineligible Accounts         $ —   (A3)                     

 

 

    

4.

   Eligible Accounts (A1 - A3)      =    $ —   (A4)                     

 

 

    

5.

  

Accounts Advance Rate

     80.0 %(A5)         

6.

   Available Accounts (A4 * A5)                          =    $ —   (A6)       
             

 

 

 

B.

   Inventory Collateral               1.    Total Raw Material Inventory of
Borrower and Subsidiary Guarantors                                (B1)          
          

 

 

        2.    Less: Ineligible Raw Material Inventory (pursuant to definition of
“Eligible Inventory” in Credit Agreement)                     a.    Does not or
has ceased to create a valid and perfected first priority security interest and
lien in favor of Administrative Agent                          

 

            b.    Located at a location other than locations specified on Annex
B to the Secuirty Agreement                          

 

            c.    Not in good saleable or usable condition in the normal course
of business                         

 

            d.    On consignment from or subject to any repurchase agreement
from any supplier                         

 

            e.    Repossessed or slow-moving goods                         

 

            f.    Subject to a negotiable document of title                    
    

 

            g.    Subject to any license or other agreement that limits or
restricts the right to sell or dispose of such Inventory                        
 

 

            h.    Constitutes packaging materials, supplies or promotional
materials                         

 

            i.    Not located within the U.S.                         

 

            j.    Located in a public warehouse or in possession of a bailee and
no warehouse or bailee agreement has been entered into                          

 

            k.    Located at a leased location and no landlord agreement has
been entered into                         

 

            l.    Other ineligible Inventory as determined by the Administrative
Agent                         

 

            Less: Ineligible Raw Material Inventory (pursuant to definition of
“Eligible Inventory” in Credit Agreement)              —   (B2)                
    

 

 

        3.    Eligible Raw Material Inventory (B1 - B2)         $ —   (B3)    
                

 

 

        4.    Raw Material Inventory Advance Rate      30.0 %(B4)               
                 5.    Available Raw Material Inventory (B3 * B4)         $ —  
(B5)                     

 

 

                                      

 

 

        6.    Total Finished Goods Inventory of Borrower and Subisidiary
Guarantors                                (B6)                     

 

 

 

 

1



--------------------------------------------------------------------------------

      7.    Less: Ineligible Finished Goods Inventory (pursuant to definition of
“Eligible Inventory” in Credit Agreement)                     a.    Does not or
has ceased to create a valid and perfected first priority security interest and
lien in favor of Administrative Agent                          

 

            b.    Located at a location other than locations specified on Annex
B to the Secuirty Agreement                          

 

            c.    Not in good saleable or usable condition in the normal course
of business                         

 

            d.    On consignment from or subject to any repurchase agreement
from any supplier                         

 

            e.    Repossessed or slow-moving goods                         

 

            f.    Subject to a negotiabele document of title                    
    

 

            g.    Subject to any license or other agreement that limits or
restricts the right to sell or dispose of such Inventory                        
 

 

            h.    Constitutes packaging materials, supplies or promotional
materials                         

 

            i.    Not located within the U.S.                         

 

            j.    Located in a public warehouse or in possession of a bailee and
no warehouse or bailee agreement has been entered into                          

 

            k.    Located at a leased location and no landlord agreement has
been entered into                         

 

            l.    Other ineligible Inventory as determined by the Administrative
Agent                         

 

            Less: Ineligible Finished Goods Inventory (pursuant to definition of
“Eligible Inventory” in Credit Agreement)              —   (B7)                
    

 

 

        8.    Eligible Finished Goods Inventory (B6 - B7)         $ —   (B8)    
                

 

 

        9.    Finished Goods Inventory Advance Rate      50.0 %(B9)            
10.    Available Finished Goods Inventory (B8 * B9)         $ —   (B10)       
             

 

 

        11.    Total Inventory (prior to cap) (B5 + B10)         $ —   (B11)    
                

 

 

        12.    Inventory Cap (lesser of $7.0MM or 50% of margined A/R
availability)                        (B12)                     

 

 

        13.    Available Inventory Collateral (Lesser of B11 or B12)         $
—   (B13)                     

 

 

 

C.

   Cash               1    Cash Subject to Dominion and Control of
Administrative Agent         $ —   (C1)                     

 

 

 

C.

   Loan Status               1.    Maximum Revolver Usage         $ 50,000,000
(D1)                     

 

 

        2.    Borrowing Base (A6+B13+C1)         $ —   (D2)                     

 

 

        3.    Lesser of D1 or D2         $ —   (D3)                     

 

 

        4.    Less: Revolver Loans Outstanding                        (D4)    
                

 

 

        5.    Less: Letters of Credit Outstanding                        (D5) 
                   

 

 

        6.    Less: Purchase and Credit Card Maximum Exposure         $
1,500,000 (D6)                     

 

 

        7.    Excess Availability (D3-D4-D5-D6)         $ (1,500,000 )(D7)    
                

 

 

 

In connection with the foregoing, the Borrower hereby acknowledges and agrees
that, as of the date hereof, the Credit Agreement remains in full force and
effect, is binding upon the Borrower and enforceable against the Borrower in
accordance with its terms, and the undersigned certifies to the Administrative
Agent that, as of the date hereof, (1) there exists no Event of Default under
the Credit Agreement or event which, with the passage of time or the giving of
notice, or both, would so constitute an Event of Default, and (2) all the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects.

This the     day of             ,     .

 

SWISHER HYGIENE INC. By:  

 

Name:  

 

Title:  

 

 

2